Exhibit 10.1

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement, dated as of May 22, 2009 (this
“Amendment”), is entered into among Foundation Coal Holdings, Inc., a Delaware
corporation (“Foundation Parent”), Foundation Coal Corporation, a Delaware
corporation (“Holdings”), Foundation PA Coal Company, LLC, a Delaware
corporation (the “Borrower”), the Domestic Subsidiary Loan Parties and Citicorp
North America, Inc., a Delaware corporation, in its capacity as administrative
agent for the Lenders and as agent for the Secured Parties (in such capacity,
the “Administrative Agent”), and amends the Credit Agreement dated as of
July 30, 2004, as amended and restated as of July 7, 2006 (as amended to the
date hereof and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into among Holdings,
the Borrower, the institutions from time to time party thereto as Lenders (the
“Lenders”), the Administrative Agent, Bank of America, N.A., LaSalle Bank
National Association, PNC Bank, National Association and The Royal Bank of
Scotland PLC, each as co-documentation agents and Citigroup Global Markets Inc.,
as sole syndication agent, sole lead arranger and sole book manager and the
Collateral Agreement. Citigroup Global Markets Inc. shall be the lead arranger
and each of Citigroup Global Markets Inc., Bank of America, N.A., PNC Bank,
National Association and Union Bank, N.A. shall be joint bookrunners for the
Amendment. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement, as amended on the
date hereof.

W I T N E S S E T H:

WHEREAS, Foundation Parent and Alpha Natural Resources, Inc., a Delaware
corporation (“Alpha”), have entered into that certain Agreement and Plan of
Merger, dated as of May 11, 2009 (the “Merger Agreement”), providing for the
merger of Alpha with and into Foundation Parent, with Foundation Parent as the
surviving corporation (such surviving corporation “Parent”);

WHEREAS, pursuant to Section 9.08 of the Credit Agreement, the parties hereto
wish to make certain amendments set forth in Section 1 below;

Now, therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments to the Loan Documents

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto. The Schedules to the Credit
Agreement are hereby replaced with the Schedules attached as Exhibit B hereto.

 



--------------------------------------------------------------------------------

(b) The definition of “Obligations” in Section 1.02 of the Collateral Agreement
is hereby amended by inserting the following immediately prior to the words “and
(c) the due and punctual payment and performance of all obligations”:

or (iii) is in effect on the Amendment No. 1 Effective Date with a counterparty
that is a Lender or an Affiliate of a Lender as of the Amendment No. 1 Effective
Date.

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when
the Required Lenders have consented to this Amendment, and the amendments in
Section 1 shall become operative only when each of the following conditions
precedent shall have been satisfied or waived (the “Amendment No. 1 Effective
Date”) by the Administrative Agent:

(a) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by Parent, Holdings, each Domestic Subsidiary Loan
Party, the Borrower, the Administrative Agent and the Required Lenders;

(b) Lender Fees. The Borrower shall have paid to the Administrative Agent, for
the account of the relevant Lenders, a fee equal to 0.50% of the aggregate
amount of outstanding Loans plus, without duplication, the aggregate amount of
New Revolving Facility Commitments of the Lenders that have delivered an
executed counterpart of this Amendment on or prior to 12:00 pm Local Time, on
May 22, 2009, or such later date and time specified by the Borrower and notified
in writing to the Lenders by the Administrative Agent;

(c) Reimbursement of Expenses. The Borrower shall have paid to the
Administrative Agent all reasonable out-of-pocket expenses incurred by the Agent
and invoiced to the Borrower prior to the Amendment No. 1 Effective Date in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation the reasonable fees, charges and
disbursements of (i) Cahill Gordon & Reindel LLP, special counsel to the Agent
and (ii) Holland & Hart LLP, special mining counsel to the Agent);

(d) Representations and Warranties. (1) The representations set forth in clauses
(b), (c), (d) and (f) of Section 3 of this Amendment shall be true and correct
and the Administrative Agent shall have received a certificate to that effect
from a Responsible Officer of Parent, (2) the representations and warranties of
Foundation Parent set forth in the Merger Agreement that are material to the
interests of the Lenders and as to which Alpha has the right to terminate its
obligations under the Merger Agreement as a result of the breach of such
representations and warranties by Foundation Parent under the Merger Agreement
(determined without regard to whether any notice is required to be delivered by
Alpha with respect thereto) have not been breached to the knowledge of Alpha as
of the Amendment No. 1 Effective Date and the Administrative Agent shall have

 

-2-



--------------------------------------------------------------------------------

received a certificate to that effect from a Responsible Officer of Alpha,
(3) the representations and warranties of Alpha set forth in the Merger
Agreement that are material to the interests of the Lenders and as to which
Foundation Parent has the right to terminate its obligations under the Merger
Agreement as a result of the breach of such representations and warranties by
Alpha under the Merger Agreement (determined without regard to whether any
notice is required to be delivered by Foundation Parent with respect thereto)
have not been breached to the knowledge of Foundation Parent as of the Amendment
No. 1 Effective Date and the Administrative Agent shall have received a
certificate to that effect from a Responsible Officer of Foundation Parent;
provided that, notwithstanding anything in this Amendment or the Credit
Agreement or any other letter agreement or other undertaking concerning the
financing of the Merger Transaction to the contrary, the only representations
and warranties (and related defaults) relating to Foundation Parent, Alpha,
their respective subsidiaries and their respective businesses the making of
which shall be a condition to the effectiveness of this Amendment shall be
(A) such of the representations and warranties made by Foundation Parent and
Alpha in the Merger Agreement as are material to the interests of the Lenders
(it being understood that the representations and warranties set forth in
Sections 3.6(b) and 4.6(b) of the Merger Agreement (including, for the avoidance
of doubt, the defined terms referenced therein) are deemed to be material to the
interests of the Lenders), but only to the extent that Foundation Parent or
Alpha, as applicable, has the right to terminate its obligations under the
Merger Agreement as a result of a breach of such representations and warranties
in the Merger Agreement, (B) the Specified Representations (as defined below)
and (C) clauses (c), (d) and (f) of Section 3. For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower set
forth in Sections 3.01, 3.02, 3.03, 3.07(c), 3.09, 3.10, 3.16 and 3.22 of the
Credit Agreement;

(e) Acquisition. The Merger Transaction shall have been consummated or shall be
consummated simultaneously with the closing under this Amendment in accordance
with the Merger Agreement and all other related documentation (without
amendment, modification or waiver thereof which is materially adverse to the
Lenders without the prior consent of the Administrative Agent) and in any event
on or prior to the Outside Date (as defined in the Merger Agreement as in effect
on the date hereof) and the Administrative Agent shall have received a
certificate to that effect from a Responsible Officer of Foundation Parent;

(f) Projections. The Administrative Agent shall have received projections from
Parent on a pro forma basis, after giving effect to the Amendment No. 1
Transactions, through and including the 2011 fiscal year (the “Projections”);

(g) Consents. All requisite material Governmental Authorities and third parties
(including, without limitation, all landlord consents as set forth on Schedule
2(g), substantially in the form of Exhibit H to the Execution Date Credit
Agreement, necessary to encumber any leased property by a Mortgage except to the
extent such consent cannot be obtained after commercially

 

-3-



--------------------------------------------------------------------------------

reasonable efforts have been made) shall have approved or consented to the
Amendment No. 1 Transactions to the extent required, and there shall be no
governmental or judicial action, actual or threatened, that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the Amendment
No. 1 Transactions or the other transactions contemplated hereby;

(h) [Reserved];

(i) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Collateral Agent, the Lenders and each Issuing Bank on the
Amendment No. 1 Effective Date, a favorable written opinion of (i) the general
counsel of Holdings, (ii) Cleary Gottlieb Steen and Hamilton LLP, special
counsel for Alpha and those Loan Parties which are Subsidiaries of Alpha (prior
to giving effect to the Merger Transaction), (iii) the general counsel of Alpha
and (iv) to the extent required pursuant to Section 2(m) with respect to
Mortgaged Property or with respect to the New Loan Parties, local counsel
reasonably satisfactory to the Administrative Agent as specified on
Schedule 2(i), in each case (A) dated the Amendment No. 1 Effective Date,
(B) addressed to the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent;

(j) Corporate Documents. The Administrative Agent shall have received in the
case of each New Loan Party each of the items referred to in clauses (i), (ii),
(iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, of
each such Loan Party, (A) in the case of a corporation, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Amendment No. 1 Effective Date and certifying to the
following:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment No. 1
Effective Date and at all times since a date prior to the date of the
resolutions described in subclause (ii)(B) below,

 

-4-



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Amendment No. 1 Effective Date,

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party have not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Amendment No. 1 Effective Date may reasonably request
(including without limitation, tax identification numbers and addresses);

(k) Lien Searches. The Administrative Agent shall have received the results of
state and local UCC, judgment and tax Lien searches, in form and substance
reasonably satisfactory to the Administrative Agent with respect to each Loan
Party;

(l) Patriot Act. The Lenders shall have received from the Loan Parties all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act requested of such Loan Party at least 5 Business
Days prior to the Amendment No. 1 Effective Date;

(m) Collateral and Guarantee Requirement. The following shall have been executed
and delivered to the Administrative Agent and Collateral Agent:

(i) an updated Perfection Certificate containing information as to each Loan
Party as of the Amendment No. 1 Effective Date;

 

-5-



--------------------------------------------------------------------------------

(ii) with respect to each Mortgage in effect prior to the Amendment No. 1
Effective Date encumbering Mortgaged Property (including, without limitation,
all Covered Property and all Non-Covered Property), a Mortgage Amendment to the
applicable Mortgage duly executed and acknowledged by the applicable Loan Party,
and in form for recording in the recording office where such Mortgaged Property
is located, together with such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing thereof
under applicable law, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

(iii) with respect to each property of the New Loan Parties listed on Schedule
1.01(y) (the “Parent Mortgaged Property”) to the Credit Agreement, a Mortgage
substantially in the form of Exhibit D-1 (in the case of Covered Properties) or
Exhibit D-2 (in the case of Non-Covered Properties), as applicable, to the
Execution Date Credit Agreement duly authorized and executed, in form for
recording in the recording office of each jurisdiction where such property is
situated, in favor of the Collateral Agent, for its benefit and the benefit of
the Secured Parties, together with such other instruments as shall be necessary
or appropriate (in the judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Mortgage and other instruments shall be
(and after giving effect to the Amendment No. 1 Transactions, continues to be)
effective to create and/or maintain a first priority Lien on such property;

(iv) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination (i) with respect to each Mortgaged Property (other
than any Parent Mortgaged Property) on which a “Building” (as defined in 12 CFR
Chapter III, Section 339.2) is located and for which Standard Flood Hazard
Determinations were previously delivered which Mortgaged Properties are set
forth on Schedule 8(d)(i) to the Perfection Certificate (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and (ii) with
respect to each Parent Mortgaged Property on which a “Building” (as defined in
12 CFR Chapter III, Section 339.2) is located, which Parent Mortgaged Properties
are set forth on Schedule 8(d)(ii) to the Perfection Certificate (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and each Loan Party relating thereto);

(v) the Collateral Agent shall have received a copy of, or a certificate as to
coverage under, the insurance policies required by Section 5.02 of the Credit
Agreement (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a “standard” or

 

-6-



--------------------------------------------------------------------------------

“New York” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Collateral Agent;

(vi) for each New Loan Party, (A) a supplement to the Collateral Agreement, in
the form specified therein, duly executed and delivered on behalf of such Loan
Party, (B) evidence that all documents and instruments, including UCC financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with the execution and delivery of each such Security Document and
(C) if such Subsidiary owns Equity Interests of a Foreign Subsidiary that, as a
result the law of the jurisdiction of organization of such Foreign Subsidiary,
cannot be pledged under local applicable law to the Collateral Agent under the
Collateral Agreement, a foreign pledge agreement with respect to such Equity
Interests (provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of any Foreign Subsidiary be pledged to secure
Obligations), duly executed and delivered on behalf of such Subsidiary;

(vii) all the outstanding Equity Interests of any person that becomes a Domestic
Subsidiary Loan Party on the Amendment No. 1 Effective Date (and the Equity
Interests of Holdings after giving effect to the Merger Transaction) shall have
been pledged pursuant to the Collateral Agreement, as applicable (provided that
in no event shall more than 65% of the issued and outstanding Equity Interests
of any Foreign Subsidiary be pledged to secure Obligations), and the Collateral
Agent shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(viii) the Intercompany Lease Agreement shall have been amended and restated or
supplemented, as applicable, to include (x) all Loan Parties, including, without
limitation, the New Loan Parties and (y) all Intercompany Leases;

(ix) all Indebtedness of Parent, Holdings, the Borrower and each other
Subsidiary having an aggregate principal amount in excess of $10.0 million
(other than intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of Parent and its
Subsidiaries) that is owing to any Loan Party shall be evidenced by a promissory
note or an instrument and shall have been pledged pursuant to the Collateral
Agreement, and the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

 

-7-



--------------------------------------------------------------------------------

(x) evidence reasonably acceptable to Administrative Agent of payment by the
Borrower of (i) all transfer tax obligations arising as a result of the Merger
Transaction, if any, and (ii) all title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the recording of the Mortgages, Mortgage Amendments and issuance of the title
insurance endorsements referred to in clause (xi) below;

(xi) with respect to (a) each Covered Property on which significant surface
Improvements are located as indicated on Schedule 1.01(d) to the Execution Date
Credit Agreement (other than Covered Properties located in the State of Illinois
or the State of West Virginia), an endorsement to the policy of title insurance
insuring the Lien of the Mortgage (as amended by the Mortgage Amendment)
encumbering such Covered Property as a valid first priority Lien (subject to
this clause (xi)) on the Real Property and fixtures described therein and
(b) each other Covered Property listed on Schedule 1.01(h)(2) to the Execution
Date Credit Agreement, a bringdown title opinion confirming that the Lien of the
Mortgage (as amended by the Mortgage Amendment) encumbering such Covered
Property constitutes a valid first priority Lien thereon and fixtures described
therein, in the case of subclauses (a) and (b) of this Section 2(m)(xi), in form
and substance reasonably satisfactory to the Collateral Agent;

(xii) upon execution and delivery of the Mortgage Amendments and Mortgages
described in clauses (ii) and (iii) of this clause (m) all of the Mortgaged
Properties shall be encumbered by Mortgages in favor of the Collateral Agent for
its benefit and the benefit of the Secured Parties securing the Obligations;

(xiii) with respect to each Mortgaged Property, an opinion of local counsel in
form and substance reasonably satisfactory to the Administrative Agent as
specified on Schedule 2(i); and

(xiv) with respect to each Mortgaged Property, all such other items requested by
the Collateral Agent as shall be reasonably necessary in the opinion of counsel
to the Collateral Agent to create a valid perfected first priority mortgage Lien
on such Mortgaged Property subject only to Prior Liens (including, without
limitation, any and all memoranda of leases and certificates of change of name
and release, satisfactions and terminations of the liens and security interests
securing the obligations under the Alpha Credit Facilities).

Notwithstanding anything to the contrary herein, with respect to any Collateral
of any New Loan Party, the security interest in which may not be perfected by
filing of a UCC financing statement, delivery of instruments and stock
certificates evidencing

 

-8-



--------------------------------------------------------------------------------

pledged debt and capital stock of domestic subsidiaries held by such New Loan
Party or execution and delivery of the Intercompany Lease Agreement by such New
Loan Party, if the perfection of the Administrative Agent’s security interest in
such Collateral may not be accomplished prior to the Amendment No. 1 Effective
Date without undue burden or expense, then delivery of documents and instruments
for perfection of such security interest shall not constitute a condition
precedent to the effectiveness of this Amendment and Parent agrees to deliver or
cause to be delivered such documents or instruments, and take or cause to be
taken such other actions as may be required to perfect such security interests,
within forty-five (45) days after the Amendment No. 1 Effective Date.

(n) Payoff of Alpha Credit Facility. All obligations under or relating to that
certain credit agreement dated as of October 26, 2005 among Alpha, Citicorp
North America, Inc., as Administrative Agent and Collateral Agent and the agents
and lenders party thereto (the “Alpha Credit Facilities”) (other than customary
indemnification obligations) and all liens, guarantees and security interests
granted in respect thereof (including all adequate protection obligations
related thereto) shall have been discharged, and the terms and conditions of
such discharge shall be reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have received payoff and release letters with respect
to the Alpha Credit Facilities in form and substance reasonably satisfactory to
the Administrative Agent;

(o) No Material Adverse Change of Alpha. Except as set forth in the Alpha
Disclosure Schedule (as defined in the Merger Agreement) and/or as disclosed in
Alpha’s Annual Report on Form 10-K for the year ended December 31, 2008 and
Alpha’s Quarterly Reports on Form 10-Q filed with the Securities and Exchange
Commission prior to the date of the Merger Agreement (excluding any forward
looking disclosures set forth in any “risk factor” section or under the heading
“Forward Looking Statements” or any similar sections containing disclaimers or
cautionary forward looking disclosure in any of such documents), the absence of
any change, effect, event or occurrence that has had, or would reasonably be
expected to have, individually or in the aggregate, an Alpha Material Adverse
Effect (as defined in the Merger Agreement), since December 31, 2008;

(p) No Material Adverse Change of Foundation Parent. Except as set forth in the
Foundation Disclosure Schedule (as defined in the Merger Agreement) and/or as
disclosed in Foundation Parent’s Annual Report on Form 10-K for the year ended
December 31, 2008 and Foundation Parent’s Quarterly Reports on Form 10-Q filed
with the Securities and Exchange Commission prior to the date of the Merger
Agreement (excluding any disclosures set forth in any “risk factor” section or
under the heading “Forward Looking Statements” or any similar sections
containing disclaimers or cautionary forward looking disclosure in any of such
documents), the absence of any change, effect, event or occurrence that has had,
or would reasonably be expected to have, individually or in the aggregate, a
Foundation Material Adverse Effect (as defined in the Merger Agreement), since
December 31, 2008;

 

-9-



--------------------------------------------------------------------------------

(q) No Prohibition. No provision of any applicable law or regulation, including,
without limitation, severance, subdivision, Mining Laws or similar laws, and no
judgment, injunction, order or decree shall prohibit the consummation of the
Amendment No. 1 Transactions, and all material actions by or in respect of or
material filings with any Governmental Authority required to permit the
consummation of the Amendment No. 1 Transactions shall have been taken, made or
obtained, except for any such actions or filings the failure to take, make or
obtain would not be material to Parent and its Subsidiaries, taken as a whole;

(r) Pro Forma Financial Statements. The Administrative Agent shall have received
a pro forma consolidated balance sheet and related statements of income for
Parent and its subsidiaries (the “Pro Forma Financial Statements”), as well as
pro forma levels of EBITDA for Parent and its subsidiaries (“Pro Forma EBITDA”),
for the latest four-quarter period ending more than 30 days prior to the
Amendment No. 1 Effective Date, in each case after giving effect to the
Amendment No. 1 Transactions;

(s) Solvency. Parent shall have caused a Responsible Officer to have delivered a
certificate to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent confirming the solvency of the Loan
Parties on a consolidated basis after giving effect to the Amendment No. 1
Transactions.

Section 3. Representations and Warranties

On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment and the Merger Transaction, each Loan Party hereby represents and
warrants to the Administrative Agent and each Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by each Loan
Party and constitutes the legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms and the Credit
Agreement as amended by this Amendment constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms;

(b) each of the representations and warranties contained in Sections 3.01, 3.02,
3.03, 3.07(c), 3.09, 3.10, 3.16 and 3.22 of the Credit Agreement is true and
correct in all material respects on and as of the Amendment No. 1 Effective
Date, as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific date; provided, however, that references
in such representations to the “Credit Agreement” shall be deemed to refer to
the Credit Agreement as amended hereby and after giving effect to the consents
and waivers set forth herein;

 

-10-



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Amendment by the Loan
Parties will not (i) violate (A) any provision of law, statute, rule or
regulation (including, without limitation, any Mining Law), or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of such Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority (including, without
limitation, any Mining Permit) or (C) any provision of any indenture, lease
(including, without limitation, any Mining Lease), agreement or other instrument
to which Parent, the Borrower or any other Subsidiary is a party or by which any
of them or any of their respective property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under, any such indenture, lease (including,
without limitation, any Mining Lease), agreement or other instrument, where any
such conflict, violation, breach or default referred to in clause (i) or (ii) of
this paragraph (c), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Parent, the Borrower or any other Subsidiary, other
than the Liens created by the Loan Documents;

(d) (i) prior to giving effect to this Amendment and (ii) after giving effect to
this Amendment and the Merger Transaction, no Default or Event of Default has
occurred and is continuing (except for those that are waived);

(e) after giving effect to this Amendment, neither the modification of the
Execution Date Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment

(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant any Loan Document (as such term is defined in the Original Credit
Agreement and/or the Execution Date Credit Agreement) prior to the Amendment
No. 1 Effective Date, and such Liens continue unimpaired with the same priority
to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens other than the actions required by
Section 2(m)(iii) of this Amendment; and

(f) to the best of its knowledge, the Projections have been prepared in good
faith based upon assumptions believed by Alpha to be reasonable as of the date
thereof, as of the date such projections and estimates were furnished to the
Lenders and as of the Amendment No. 1 Effective Date, it being recognized by the
Agents and Lenders that, such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount. Alpha has supplemented the
Projections from time to time until the Amendment No. 1 Effective Date such
that, to the best of its knowledge, the representations and warranties in the
preceding sentence remain true in all material respects.

 

-11-



--------------------------------------------------------------------------------

Section 4. Fees and Expenses

The Borrower and each other Loan Party agree to pay on demand in accordance with
the terms of Section 9.05 (Expenses; Indemnity) of the Credit Agreement all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto).

Section 5. Reference to the Effect on the Loan Documents

(a) As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the Table of Contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 1 Effective
Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(d) This Amendment is a Loan Document.

Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

-12-



--------------------------------------------------------------------------------

Section 7. Affirmation of Guarantee and Collateral Agreement and Other
Obligations

Each Loan Party (other than the Borrower) hereby consents to the amendments to
the Credit Agreement effected hereby, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party contained in the Collateral Agreement, or in any other Loan Documents
to which it is a party are, and shall remain, in full force and effect and are
hereby ratified and confirmed in all respects and the Original Collateral and
the Original Loan Documents shall continue to secure, guarantee, support and
otherwise benefit the Original Obligations and the Obligations of Parent,
Holdings, the Borrower and the other Loan Parties under this Agreement and the
other Loan Documents.

Section 8. Governing Law

This Amendment shall be construed in accordance with and governed by the laws of
the State of New York; provided, however, that the interpretation of the
definitions of Alpha Material Adverse Effect and Foundation Material Adverse
Effect (and whether or not a Alpha Material Adverse Effect or Foundation
Material Adverse Effect has occurred) in this Amendment shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

Section 9. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, subclause or subsection of any Loan
Document immediately followed by a reference in parentheses to the title of the
section of such Loan Document containing such clause, subclause or subsection is
a reference to such clause, subclause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, subclause or subsection thereof)
of any Loan Document is followed immediately by a reference in parentheses to
the title of a section of any Loan Document, the title reference shall govern in
case of direct conflict absent manifest error.

Section 10. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 11. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 13. Waiver of Jury Trial

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

[SIGNATURE PAGES FOLLOW]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

FOUNDATION COAL CORPORATION,     as Holdings By:  

/s/    Frank J. Wood

Name:   Frank J. Wood Title:   Senior Vice President and   Chief Financial
Officer

FOUNDATION PA COAL COMPANY, LLC,

    as Borrower

By:  

/s/    Frank J. Wood

Name:   Frank J. Wood Title:   Vice President and   Chief Financial Officer
FOUNDATION COAL HOLDINGS, INC.,     as Parent By:  

/s/    Frank J. Wood

Name:   Frank J. Wood Title:   Senior Vice President and   Chief Financial
Officer

Amendment No. 1

 

S-1



--------------------------------------------------------------------------------

[Placeholder for other guarantors]

Amendment No. 1

 

S-2



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,     as Administrative Agent By:  

/s/    Christopher Wood

Name:   Christopher Wood Title:   Vice President

Amendment No. 1

 

S-3



--------------------------------------------------------------------------------

[LENDER], as a Lender By:  

 

Name:   Title:  

Amendment No. 1

 

S-4



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

$835,000,000

CREDIT AGREEMENT

Dated as of July 30, 2004,

as Amended and Restated as of July 7, 2006,

Among

FOUNDATION COAL CORPORATION,

as Holdings,

FOUNDATION PA COAL COMPANY, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

THE ISSUING BANKS PARTY HERETO,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and as Collateral Agent,

BANK OF AMERICA, N.A.,

LASALLE BANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents,

CITIGROUP GLOBAL MARKETS INC.

as Sole Syndication Agent,

 

 

CITIGROUP GLOBAL MARKETS INC.,

as Sole Lead Arranger and Sole Book Manager

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

SECTION 1.01.

   Defined Terms    12

SECTION 1.02.

   Terms Generally    151

SECTION 1.03.

   Effectuation of Transfers    152

SECTION 1.04.

   Effect of this Agreement on the Original Credit Agreement and the Other Loan
Documents    152

ARTICLE II

THE CREDITS

 

SECTION 2.01.

   Commitments    152

SECTION 2.02.

   Loans and Borrowings    153

SECTION 2.03.

   Requests for Borrowings    154

SECTION 2.04.

   Swingline Loans    154

SECTION 2.05.

   Letters of Credit    156

SECTION 2.06.

   Funding of Borrowings    161

SECTION 2.07.

   Interest Elections    162

SECTION 2.08.

   Termination and Reduction of Commitments    163

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    164

SECTION 2.10.

   Repayment of New Term Loans and New Revolving Facility Loans    165

SECTION 2.11.

   Prepayment of Loans    166

SECTION 2.12.

   Fees    167

SECTION 2.13.

   Interest    168

SECTION 2.14.

   Alternate Rate of Interest    169

SECTION 2.15.

   Increased Costs    170

SECTION 2.16.

   Break Funding Payments    171

SECTION 2.17.

   Taxes    172

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    173

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders    175

SECTION 2.20.

   Additional Reserve Costs    176

SECTION 2.21.

   Increase in New Revolving Facility Commitments and/or New Term Loan
Commitments    176

SECTION 2.22.

   Illegality    178

SECTION 2.23.

   Defaulting Lender    78

 

-i-



--------------------------------------------------------------------------------

          Page

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

   Organization; Powers    179

SECTION 3.02.

   Authorization    179

SECTION 3.03.

   Enforceability    180

SECTION 3.04.

   Governmental Approvals    180

SECTION 3.05.

   Financial Statements    180

SECTION 3.06.

   No Material Adverse Change or Material Adverse Effect    181

SECTION 3.07.

   Title to Properties; Possession Under Leases    181

SECTION 3.08.

   Litigation; Compliance with Laws    183

SECTION 3.09.

   Federal Reserve Regulations    184

SECTION 3.10.

   Investment Company Act; Public Utility Holding Company Act    184

SECTION 3.11.

   Use of Proceeds    184

SECTION 3.12.

   Tax Returns    184

SECTION 3.13.

   No Material Misstatements    185

SECTION 3.14.

   Employee Benefit Plans    186

SECTION 3.15.

   Environmental Matters    186

SECTION 3.16.

   Security Documents    187

SECTION 3.17.

   Location of Real Property and Leased Premises    188

SECTION 3.18.

   Solvency    189

SECTION 3.19.

   Labor Matters    189

SECTION 3.20.

   Insurance    190

SECTION 3.21.

   [Intentionally Omitted]    190

SECTION 3.22.

   Anti-Terrorism Law    190

ARTICLE IV

CONDITIONS OF LENDING

 

SECTION 4.01.

   All Credit Events    191

SECTION 4.02.

   First Credit Event    192 ARTICLE V

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

   Existence; Businesses and Properties    196

SECTION 5.02.

   Insurance    197

SECTION 5.03.

   Taxes    199

SECTION 5.04.

   Financial Statements, Reports, etc.    199

SECTION 5.05.

   Litigation and Other Notices    1102

SECTION 5.06.

   Compliance with Laws    1102

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections    1102

SECTION 5.08.

   Use of Proceeds    1102

SECTION 5.09.

   Compliance with Environmental Laws    1102

 

-ii-



--------------------------------------------------------------------------------

          Page

SECTION 5.10.

   Further Assurances; Additional Mortgages    1103

SECTION 5.11.

   Fiscal Year; Accounting    1105

SECTION 5.12.

   [Intentionally Omitted]    1105

SECTION 5.13.

   Proceeds of Certain Dispositions    1105

SECTION 5.14.

   Motor Vehicles    1105

SECTION 5.15.

   New Post-Closing Matters    1106

SECTION 5.16.

   Unrestricted Subsidiaries    106 ARTICLE VI

NEGATIVE COVENANTS

 

SECTION 6.01.

   Indebtedness    1107

SECTION 6.02.

   Liens    1110

SECTION 6.03.

   Sale and Lease-Back Transactions    1114

SECTION 6.04.

   Investments, Loans and Advances    1115

SECTION 6.05.

   Mergers, Consolidations, Sales of Assets and Acquisitions    1118

SECTION 6.06.

   Dividends and Distributions    1120

SECTION 6.07.

   Transactions with Affiliates    1122

SECTION 6.08.

   Business of HoldingsParent and the Subsidiaries    1123

SECTION 6.09.

   Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and     Certain Other Agreements; etc.    1124

SECTION 6.10.

   Capital Expenditures 1[Intentionally Omitted]    125

SECTION 6.11.

   Interest Coverage Ratio    1126

SECTION 6.12.

   Leverage Ratio    1126

SECTION 6.13.

   Swap Agreements    1127

SECTION 6.14.

   Embargoed Person    1127

SECTION 6.15.

   Anti-Terrorism Law; Anti-Money Laundering    1127 ARTICLE VII

EVENTS OF DEFAULT

 

SECTION 7.01.

   Events of Default    1128

SECTION 7.02.

   Exclusion of Immaterial Subsidiaries    1130 ARTICLE VIII

THE AGENTS

 

SECTION 8.01.

   Appointment    1131

SECTION 8.02.

   Nature of Duties    1132

SECTION 8.03.

   Resignation by the Agents    1132

SECTION 8.04.

   Each Agent in Its Individual Capacity    1133

SECTION 8.05.

   Indemnification    1133

SECTION 8.06.

   Lack of Reliance on Agents    1133

 

-iii-



--------------------------------------------------------------------------------

          Page ARTICLE IX MISCELLANEOUS

SECTION 9.01.

   Notices    1133

SECTION 9.02.

   Survival of Agreement    1135

SECTION 9.03.

   Binding Effect    1135

SECTION 9.04.

   Successors and Assigns    1135

SECTION 9.05.

   Expenses; Indemnity    1139

SECTION 9.06.

   Right of Set-off    1140

SECTION 9.07.

   Applicable Law    1141

SECTION 9.08.

   Waivers; Amendment    1141

SECTION 9.09.

   Interest Rate Limitation    1144

SECTION 9.10.

   Entire Agreement    1144

SECTION 9.11.

   WAIVER OF JURY TRIAL    1144

SECTION 9.12.

   Severability    1144

SECTION 9.13.

   Counterparts    1144

SECTION 9.14.

   Headings    1145

SECTION 9.15.

   Jurisdiction; Consent to Service of Process    1145

SECTION 9.16.

   Confidentiality    1145

SECTION 9.17.

   Citigroup Direct Website Communications    1146

SECTION 9.18.

   Release of Liens and Guarantees    1147

SECTION 9.19.

   U.S. Patriot Act    1148

 

EXHIBITS

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Administrative Questionnaire

Exhibit C-1

   Form of Borrowing Request

Exhibit C-2

   Form of Swingline Borrowing Request

ANNEXES

  

Annex A

   [Reserved]

Annex B

   Covered Properties

Annex C

   Real Property Collateral

SCHEDULES

  

Schedule 1.01(ey)

   Covered Real Properties

Schedule 1.01(z)

   Mortgaged Non-Covered Real Properties

Schedule 2.01

   Commitments

Schedule 2.05(a)

   Maximum Amount of Letters of Credit

Schedule 3.01

   Organization and Good Standing

 

-iv-



--------------------------------------------------------------------------------

Schedule 3.04

   Governmental Approvals

Schedule 3.07(c) (i) 

   Foundation Real PropertiesProperty Collateral

Schedule 3.07(c)(ii)

   Alpha Real Property Collateral

Schedule 3.07(d)

   Certain Mining Claims

Schedule 3.07(e)

   Intellectual Property

Schedule 3.07(f)

   Condemnation Proceedings

Schedule 3.07(h)

   Subsidiaries

Schedule 3.07(i)

   Subscriptions

Schedule 3.08(a)

   Litigation

Schedule 3.08(b)

   Violations

Schedule 3.12

   Taxes

Schedule 3.15

   Environmental Matters

Schedule 3.15(vii)

   Underground Storage Tanks

Schedule 3.19

   Labor Matters

Schedule 3.20

   Insurance

Schedule 4.02(B)(b)

   Local Counsel

Schedule 6.01(a)

   Indebtedness

Schedule 6.02(a)(ii)

   Liens

Schedule 6.04(a)

   Investments

Schedule 6.07

   Transactions with Affiliates

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 30, 2004, as amended and restated as of
July 7, 2006 (as amended, restated, supplemented or otherwise modified from time
to time, this “Agreement”), among FOUNDATION COAL CORPORATION, a Delaware
corporation (“Holdings”), FOUNDATION PA COAL COMPANY, LLC (formerly known as
Foundation PA Coal Company, the successor to S2 Acquisition Corp.) (the
“Borrower”), the LENDERS party hereto from time to time, the ISSUING BANKS party
hereto from time to time, CITICORP NORTH AMERICA, INC., as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders, BANK OF AMERICA, N.A.,
LASALLE BANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and THE ROYAL
BANK OF SCOTLAND PLC, each as a co-documentation agent (each in such capacity, a
“Co-Documentation Agent”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as sole
syndication agent (in such capacity, the “Syndication Agent”), and as sole lead
arranger and sole book manager (in such capacity, the “Lead Arranger”).

W I T N E S S E T H :

WHEREAS, the Borrower, FC 2 Corp., Holdings, the Lenders party thereto from time
to time (the “Original Lenders”), Citicorp North America, Inc., as
administrative agent and as collateral agent for the Original Lenders, UBS AG,
Stamford Branch, Bear Stearns Corporate Lending, Inc. and Natexis Banques
Populaires, each as a co-documentation agent, Citigroup Global Markets Inc. and
Credit Suisse First Boston, each as a co-syndication agent, and Citigroup Global
Markets Inc. and Credit Suisse First Boston, as joint lead arrangers and joint
book managers, originally entered into the Credit Agreement, dated as of
July 30, 2004, as amended by (i) Amendment No. 1, dated as of November 12, 2004
and (ii) Amendment No. 2, dated as of October 18, 2005 (the “Original Credit
Agreement”).

WHEREAS, on the Amendment Effective Date (as defined below), (a) the Tranche B
Term Loans (as defined in the Original Credit Agreement) in an aggregate
principal amount of $335.0 million are outstanding under the Original Credit
Agreement and (b) Revolving Facility Loans (as defined in the Original Credit
Agreement) in an aggregate principal amount of $0 are outstanding under the
Original Credit Agreement.

WHEREAS, Holdings, the Borrower, the Lenders party hereto and the other parties
hereto desire to amend and restate the Original Credit Agreement on and subject
to the terms and conditions set forth herein and in the Amendment Agreement,
dated as of the date of this Agreement (the “Amendment Agreement”), among FC 2
Corp., Holdings, the Borrower, the Lenders party thereto, the Administrative
Agent, the Collateral Agent and the other parties thereto.

WHEREAS, the Borrower desires (a) to create a new class of New Term Loans (as
defined below) to refinance and replace the Tranche B Term Loans outstanding
under the Original Credit Agreement, (b) to create a new class of New Revolving
Facility Commitments (as defined below) to replace the Revolving Facility
Commitments under the Original Credit Agreement, and the proceeds of the New
Revolving Facility Loans (as defined below) made under the New Revolving
Facility Commitments on the Amendment Effective Date shall be applied to
refinance and replace the Revolving Facility Loans outstanding under the
Original



--------------------------------------------------------------------------------

Credit Agreement, (c) to provide for an increase in the amount available for
Letters of Credit from $250.0 million to $500.0 million, (d) to release FC 2
Corp from its Guarantee under the Collateral Agreement, (e) to release Coal Gas
(as defined below) of the Loan Parties from the Collateral, and (f) to make
certain other changes as provided herein.

WHEREAS, the Obligations (as defined in the Original Credit Agreement) of
Holdings, the Borrower and the other Loan Parties under the Original Credit
Agreement and the Security Documents (as defined in the Original Credit
Agreement, such Security Documents hereinafter the “Original Security
Documents”) are secured by certain Collateral (as defined in the Original Credit
Agreement) and are guaranteed or supported or otherwise benefited by the
Original Security Documents.

WHEREAS, the parties hereto intend that (a) the Obligations of Holdings, the
Borrower and the other Loan Parties under the Original Credit Agreement and the
other Loan Documents (as defined in the Original Credit Agreement) (the
“Original Obligations” and such other Loan Documents are referred to as the
“Original Loan Documents”) that remain unpaid and outstanding as of and after
giving effect to the Amendment Effective Date shall continue to exist under and
be evidenced by this Agreement and the other Loan Documents (as defined below),
(b) any letters of credit outstanding under the Original Credit Agreement as of
the date of this Agreement (the “Existing Letters of Credit”) shall be Letters
of Credit under and as defined herein and (c) subject to Sections 15 and 16 of
the Amendment Agreement, the Collateral (as defined in the Original Credit
Agreement) (the “Original Collateral”) and the Original Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Original
Obligations and the Obligations of Holdings, the Borrower and the other Loan
Parties under this Agreement and the other Loan Documents.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 5.08.

WHEREAS, the Lenders hereto are willing to amend and restate the Original Credit
Agreement and are willing to continue and extend such credit to the Borrower and
each Issuing Bank is willing to issue letters of credit for the account of any
Loan Party and the other parties hereto are willing to amend and restate the
Original Credit Agreement, in each case on the terms and subject to the
conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Original Credit Agreement is hereby amended
and restated to read in its entirety as follows and, accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

-2-



--------------------------------------------------------------------------------

“ABR Loan” shall mean any ABR New Term Loan, ABR New Revolving Loan or Swingline
Loan.

“ABR New Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
New Revolving Loans.

“ABR New Revolving Loan” shall mean any New Revolving Facility Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.

“ABR New Term Loan” shall mean any New Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Acquisition” shall have the meaning assigned to such term in the definition of
the term “Acquisition Agreement”.

“Acquisition Agreement” that certain Stock Purchase Agreement dated May 24, 2004
with RAG Coal International AG, a company organized under the laws of Germany,
pursuant to which, among other things, Holdings acquired all of the issued and
outstanding shares of each of (i) Foundation Coal West, Inc., a Delaware
corporation (“Foundation West”), (ii) Foundation Wyoming Land Company, a
Delaware corporation (“Foundation Wyoming”), and (iii) Foundation American Coal
Holding, LLC (formerly known as Foundation Coal Holding, Inc., a Delaware
corporation) (“Foundation American Coal Holding”) (collectively, the
“Acquisition”).

“Acquisition Agreement Payments” shall mean cash amounts received by Holdings,
the Borrower or any of their Affiliates in respect of any claim under the
Acquisition Agreement or as a direct or indirect result of any breach of any
term or provision of the Acquisition Agreement or otherwise in respect of any
claim by Holdings, the Borrower or any of their Affiliates arising out of the
Acquisition (other than any working capital or capital expenditure adjustments
under the Acquisition Agreement), in an aggregate amount in excess of $5.0
million; provided, however, that Acquisition Agreement Payments shall not
include such cash amounts relating to indemnification of amounts actually paid
or reasonably expected to be paid by any of Holdings, the Borrower or any of
their Affiliates to persons other than Holdings, the Borrower or any of their
Affiliates.

“Acquisition Corp.” shall mean Holdings.

“Additional New Commitments” shall have the meaning assigned to such term in
Section 2.21.2.21(a).

“Additional Lender” shall have the meaning assigned to such term in Section
2.21.2.21(a).

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

 

-3-



--------------------------------------------------------------------------------

“Additional New Revolving Facility Commitments” shall have the meaning assigned
to such term in Section 2.21.2.21(a).

“Additional New Revolving Facility Lender” shall have the meaning assigned to
such term in Section 2.21.2.21(a).

“Additional New Term Loan Commitments” shall have the meaning assigned to such
term in Section 2.21.2.21(a).

“Additional New Term Loan Lender” shall have the meaning assigned to such term
in Section 2.21.2.21(a).

“Additional New Term Loan” shall have the meaning assigned to such term in
Section 2.21.2.21(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves applicable to such Eurocurrency
Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B to the Execution Date Credit Agreement.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alpha” shall mean Alpha Natural Resources, Inc., a Delaware corporation.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) Citibank, N.A.’s Base Rate, (b) the three-month certificate of
deposit plus 1/2 of 1% and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, including the
failure of the Federal Reserve Bank of New York to publish

 

-4-



--------------------------------------------------------------------------------

rates or the inability of the Administrative Agent to obtain quotations in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (c) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Amendment Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Amendment Effective Date” shall mean the date, not later than July 7, 2006,
that the conditions precedent set forth in Section 4.02(B) have been satisfied.

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement among the Loan
Parties, the Administrative Agent and certain Lenders party hereto dated as of
[            ], 2009.

“Amendment No. 1 Transactions” shall mean the Merger Transaction, the execution
and delivery of Amendment No. 1 and the transactions contemplated thereby
(including, without limitation, the execution and delivery of the Security
Documents contemplated thereby), the payment in full of all obligations under
the Alpha Natural Resources, LLC credit agreement, dated as of October 26, 2005,
and the payment of fees and expenses related thereto.

“Amendment No. 1 Effective Date” shall mean the date not later than
[            ], 2009, that the conditions precedent set forth in Section 2 to
Amendment No. 1 have been satisfied.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22(a).

“Applicable Margin” shall mean (i) for any day with respect to any Eurocurrency
Loan that is a New Revolving Facility Loan and any ABR Loan that is a New
Revolving Facility Loan, the applicable margin per annum set forth below under
the caption “New Revolving Facility Loan ABR Spread” and “New Revolving Facility
Loan Eurocurrency Spread,” as applicable, based upon the Leverage Ratio as of
the most recent determination date, and (ii) for any day with respect to any
Eurocurrency Loan that is a New Term Loan, 3.25% and any ABR Loan that is a New
Term Loan, the applicable margin per annum set forth below under the caption
“New Term Loan ABR Spread” and “New Term Loan Eurocurrency Spread,” as
applicable, based upon the Leverage Ratio as of the most recent determination
date2.25%.

 

-5-



--------------------------------------------------------------------------------

Leverage Ratio:

   New Revolving
Facility Loan
ABR Spread   New Revolving
Facility Loan
Eurocurrency
Spread   New Term Loan
ABR Spread   New Term Loan
Eurocurrency
Spread

Category 1

   0.752.75%   1.753.75%   0.75%   1.75%

Greater than 2.50 to 1.00

        

Category 2

   0.252.50%   1.253.50%   0.25%   1.25%

Equal to or less than 2.50 to 1.00 but
greater than 1.50 to 1.00

        

Category 3

   0.002.25%   1.003.25%   0.00%   1.00%

Equal to or less than 1.50 to 1.00 but
greater than 1.00 to 1.00

        

Category 4

   0.002.00%   0.753.00%   0.00%   0.75%

Equal to or less than 1.00 to 1.00

        

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of HoldingsParent’s fiscal year based upon the
consolidated financial information of HoldingsParent and the Subsidiaries
delivered pursuant to Section 5.04(a) or (b) and (2) each change in the
Applicable Margin resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the first Business Day
after the date of delivery to the Administrative Agent of such consolidated
financial information indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that until the
Trigger Date, the Leverage Ratio shall be deemed to be in Category 23; provided,
further, that the Leverage Ratio shall be deemed to be in Category 1 at the
option of the Administrative Agent or the Required Lenders, at any time during
which HoldingsParent fails to deliver the consolidated financial information
when required to be delivered pursuant to Section 5.04(a) or (b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.

“Applicant Party” shall mean, with respect to any Letter of Credit issued
hereunder, the applicable Loan Party requesting issuance of such Letter of
Credit.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds $25.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by
HoldingsParent or any of the Subsidiaries to any person other than
HoldingsParent or any Subsidiary to the extent otherwise permitted hereunder of
any asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed $25.0
million.

 

-6-



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A to the Execution Date Credit Agreement or such other form as shall be approved
by the Administrative Agent.

“Availability Period” shall mean the period from and including the Amendment
Effective Date to but excluding the earlier of (i) the New Revolving Facility
Maturity Date and (ii) the date of termination of the New Revolving Facility
Commitments.

“Available Investment Basket Amount” shall mean, on any date of determination,
an amount equal to (a) the aggregate amount of proceeds received after the
Amendment Effective Date and prior to such date that would have constituted Net
Proceeds pursuant to clause (a) of the definition thereof except for the
operation of clause (x) or (y) of the second proviso thereof, minus (b) any
amounts thereof used to make Investments pursuant to Section 6.04(b) and/or
clause (iii) of Section 6.04(m) after the Amendment Effective Date and on or
prior to such date, minus (c) the aggregate amount of Capital Expenditures (as
defined in the Execution Date Credit Agreement) made after the Amendment
Effective Date and on or prior to the earlier of such date and the Amendment
No. 1 Effective Date pursuant to Section 6.10(c) of the Execution Date Credit
Agreement.

“Available Unused Commitment” shall mean, with respect to a New Revolving
Facility Lender at any time, an amount equal to the amount by which (a) the New
Revolving Facility Commitment of such New Revolving Facility Lender at such time
exceeds (b) the New Revolving Facility Credit Exposure of such New Revolving
Facility Lender at such time.

“Base Rate” shall mean the sum (adjusted to the nearest 0.25% or, if there is no
nearest 0.25% to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per
annum obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank, N.A. on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., by (B) a percentage equal to 100% minus the average
of the daily percentages specified during such three-week period by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for Citibank,
N.A. in respect of liabilities consisting of or including (among other
liabilities) three-month U.S. dollar nonpersonal time deposits in the United
States and (iii) the average during such three-week period of the maximum annual
assessment rates estimated by Citibank, N.A. for determining the then current
annual assessment payable by Citibank, N.A. to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. Dollar deposits in the United
States.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

-7-



--------------------------------------------------------------------------------

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to it in the recitals hereof.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of an ABR New Revolving Facility
Borrowing, $5.0 million, (b) in the case of a Eurocurrency New Revolving
Facility Borrowing, $5.0 million, and (c) in the case of a Swingline Borrowing,
$500,000.

“Borrowing Multiple” shall mean (a) in the case of a New Revolving Facility
Borrowing $1.0 million as applicable and (b) in the case of a Swingline
Borrowing, $500,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.1 to the
Execution Date Credit Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for Holdings and the
Subsidiaries shall not include:

(a) [intentionally omitted],

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds,

(c) interest capitalized during such period,

 

-8-



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings or any
Subsidiary thereof) and for which neither Holdings nor any Subsidiary thereof
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition,

(h) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, or

(i) expenditures incurred as a result of the Lease by Application in Powder
River Basin .

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Capital Stock Buyback Distributions” shall have the meaning assigned to it in
Section 6.06(fe).

“Capture” shall mean to collect, treat (if necessary), process (if necessary),
transport, store (if necessary), market and sell Gas that is available from any
well or any bore or vent hole.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

-9-



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, with respect to HoldingsParent and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, HoldingsParent or any Subsidiary,
including such fees paid in connection with the Transactions, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements
and (d) cash interest income of HoldingsParent and its Subsidiaries for such
period; provided that Cash Interest Expense shall exclude any one-time financing
fees paid in connection with the New Transactions or any amendment of this
Agreement or upon entering into a Permitted Receivables Financing.

“CGMI” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

A “Change in Control” shall be deemed to occur (in each case, other than in
connection with the Merger Transaction) if:

(a) at any time the Public Parent shall failceases to beneficially own, directly
or indirectly, beneficially and of record, 100%all of the issued and outstanding
Equity Interests of Holdings, Foundation American Coal Holding, Foundation West,
Foundation Wyoming and the Borrower; or

(b) at any time, a majority of the seats (other than vacant seats) on the Board
of Directors of the Public Parent shall at any time be occupied by persons who
were neither (A) nominated by the Board of Directors of the Public Parent or
(B) appointed by directors so nominated; or

(c) a “Change in Control” shall occur under the Senior Note Indenture or under
any Permitted Debt Securities; or

(d) any “person” or “group” (each as used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Amendment Effective Date) is or becomes the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act as in effect on
the Amendment Effective Date), directly or indirectly, in the aggregate Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Public Parent;
or(e) Holdings ceases to beneficially own, directly or indirectly, all of the
Equity Interests of the Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Amendment Effective Date, (b) any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Amendment Effective Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Amendment Effective Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

-10-



--------------------------------------------------------------------------------

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas”.

“Coal Supply Agreements” shall mean those contracts entered into by Parent or
any of the Subsidiaries from time to time for the sale, purchase, exchange,
processing or handling of coal with an initial term of more than one year.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and all other assets that become subject to the Liens created by the Security
Documents from time to time and shall also include the Mortgaged Properties;
provided, however, that Collateral shall not include Receivables Assets.

“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, in the
form of Exhibit E to the Original Credit Agreement, dated as of the Original
Closing Date, among FC 2 Corp., Holdings, the Borrower, each Domestic Subsidiary
Loan Party and the Collateral Agent, as amended, supplemented or otherwise
modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that:1

(a) on the Original Closing Date, the Collateral Agent shall have received from
FC 2 Corp., Holdings, the Borrower and each Domestic Subsidiary Loan Party a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such person;

 

1

To be reviewed further and to be reviewed by Real Estate lawyers

 

-11-



--------------------------------------------------------------------------------

(b) on the Original Closing Date, the Collateral Agent shall have received all
the issued and outstanding Equity Interests of (A) Holdings, (B) the Borrower,
(C) each Domestic Subsidiary Loan Party and (D) any other Domestic Subsidiary
owned on the Original Closing Date directly by or on behalf of FC 2 Corp. or any
Domestic Subsidiary Loan Party, except to the extent that a pledge of such
Equity Interests would violate applicable law or a contractual obligation
binding upon such Equity Interests as of the Original Closing Date and for so
long as such restriction exists; and the Collateral Agent shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) in the case of (i) Parent or (ii) any person that becomes a Domestic
Subsidiary Loan Party after the Original Closing Date (including, without
limitation, any Special Purpose Receivables Subsidiary that ceases to be an
Unrestricted Subsidiary as provided in the final proviso of the definition of
“Unrestricted Subsidiary”), the Collateral Agent shall have received (i) a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Domestic Subsidiary Loan Party and
(ii) if such Subsidiary owns Equity Interests of a Foreign Subsidiary that, as a
result the law of the jurisdiction of organization of such Foreign Subsidiary,
cannot be pledged under local applicable law to the Collateral Agent under the
Collateral Agreement, a foreign pledge agreement with respect to such Equity
Interests (provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of any Foreign Subsidiary be pledged to secure
Obligations), duly executed and delivered on behalf of such Subsidiary;

(d) after the Original Closing Date, all the outstanding Equity Interests of
(A) any person that becomes a Domestic Subsidiary Loan Party after the Original
Closing Date and (B) subject to Section 5.10(f), all the Equity Interests that
are acquired by a Loan Party (including the Equity Interests of Holdings after
giving effect to the Merger Transaction) after the Original Closing Date, shall
have been pledged pursuant to the Collateral Agreement, as applicable (provided
that in no event shall more than 65% of the issued and outstanding Equity
Interests of any Foreign Subsidiary be pledged to secure Obligations), and the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(e) all Indebtedness of Holdings, the BorrowerParent and each other Subsidiary
having an aggregate principal amount in excess of $10.0 million (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of HoldingsParent and its
Subsidiaries) that is owing to any Loan Party shall be evidenced by a promissory
note or an instrument and shall have been pledged pursuant to the Collateral
Agreement, and the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

(f) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

 

-12-



--------------------------------------------------------------------------------

(g) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder; and

(h) the Collateral Agent shall receive from the applicable Loan Parties the
following documents and instruments relating to the Real Property Collateral on
the dates specified below:

(i) with respect to each Covered Property and each after acquired Real Property
to be encumbered by an Additional Mortgage pursuant to Section 5.10, on the
Original Closing Date, in the case of Covered Property, and on the date
specified in Section 5.10, in the case of such after acquired Real Property, a
Mortgage substantially in the form of Exhibit D-1 to the Original Credit
Agreement duly authorized and executed, in form for recording in the recording
office of each jurisdiction where the Covered Property or such after acquired
Real Property to be encumbered thereby is situated, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, together with
such other instruments as shall be necessary or appropriate (in the judgment of
the Collateral Agent) to create a Lien under applicable law, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent, which
Mortgage and other instruments is (and after giving effect to the New
Transactions, continues to be) effective to create and/or maintain a first
priority Lien on such Covered Property or such after acquired Real Property, as
the case may be, subject to (i) no Liens other than Prior Liens applicable to
such Covered Property or such after acquired Real Property, as the case may be
and (ii) in the case of such after acquired Real Property, Permitted
Encumbrances;

(ii) on the Original Closing Date, with respect to each Non-Covered Property
owned by Holdings and the applicable Loan Party as of such Original Closing
Date, a Mortgage in the form of Exhibit D-2 to the Original Credit Agreement,
duly authorized and executed, in form for recording in the recording office of
each jurisdiction where such Real Property encumbered thereby is situated, in
favor of the Collateral Agent for its benefit and the benefit of the Secured
Parties, together with such other instruments as shall be necessary or
appropriate (in the judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Mortgage and other instruments is (and
after giving effect to the New Transactions, continues to be) effective to
create and/or maintain a first priority Lien on such Non-Covered Property
subject to (i) no Liens other than Prior Liens applicable to such Non-Covered
Property, (ii) Permitted Encumbrances; and (iii) the inability of the Loan
Parties to grant a security interest in unrecorded Real Property interests;
provided, however, that the Loan Parties shall endeavor to record such
unrecorded instruments in accordance with Section 1.10 of the Mortgage;

 

-13-



--------------------------------------------------------------------------------

(iii) on the Original Closing Date, an Intercompany Lease Agreement, duly
authorized and executed, assigning each Loan Party’s interest in the
Intercompany Leases to the Collateral Agent, for its benefit and the benefit of
the Secured Parties, in form for recording in the recording office of each
jurisdiction where the Real Property demised under each Intercompany Lease is
situated, together with such other instruments as shall be necessary or
appropriate (in the judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Intercompany Lease Agreement and other
instruments is (and after giving effect to the New Transactions, continues to
be) effective to create (upon recordation of such instruments at the times
contemplated in the Intercompany Lease Agreement) a first priority Lien on such
Loan Party’s interests in the Intercompany Leases subject to no Liens other than
Prior Liens permitted by the Intercompany Lease Agreement;

(iv) with respect to each Covered Property demised under a lease requiring
consent to encumber such Covered Property by a Mortgage as set forth in Schedule
1.01(c) to the Original Credit Agreement a landlord consent, substantially in
the form of Exhibit H to the Original Credit Agreement, or such other form as is
reasonably acceptable to the Administrative Agent, delivered on the Original
Closing Date; and with respect to each Real Property listed on Schedule
1.01(h)(1) to the Original Credit Agreement a landlord consent, substantially in
the form of Exhibit H to the Original Credit Agreement, or such other form as is
reasonably acceptable to the Administrative Agent, delivered within the Original
Post-Closing Matters Period, except to the extent such consent cannot be
obtained after commercially reasonable efforts to obtain such consent within the
Original Post-Closing Matters Period have been made;

(v) on the Original Closing Date, on the Amendment Effective Date, and on the
Amendment No. 1 Effective Date (subject to the last paragraph in Section 2(m) of
Amendment No. 1), with respect to each Real Property (including both Covered
Property and Non-Covered Property), policies or certificates of insurance of the
type required by Section 5.02;

(vi) on the Original Closing Date, on the Amendment Effective Date, and on the
Amendment No. 1 Effective Date, with respect to each Real Property (including,
without limitation, both Covered Property and Non-Covered Property), UCC,
judgment and tax Lien searches in form and substance satisfactory to
Administrative Agent;

(vii) on the Original Closing Date and within the Original Post-Closing Matters
Period, as applicable, evidence acceptable to Administrative Agent of payment by
the Borrower of all title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the recording of the
Mortgages and issuance of the title insurance policies referred to in clause
(ix) below;

(viii) [intentionally omitted];

 

-14-



--------------------------------------------------------------------------------

(ix) within the Original Post-Closing Matters Period, with respect to (a) each
Covered Property on which significant surface Improvements are located as
indicated on Schedule 1.01(d) to the Original Credit Agreement (other than
Covered Properties located in the State of Illinois or the State of West
Virginia), a policy of title insurance (or marked up commitment having the
effect of a title insurance policy) or a binding commitment from the Title
Company to issue such title insurance in the form approved by the Administrative
Agent insuring the Lien of the Mortgage encumbering such Covered Property as a
valid first priority Lien (subject to this paragraph (x)) on the Real Property
and fixtures described therein and (b) each other Covered Property listed on
Schedule 1.01(h)(2) to the Original Credit Agreement, a title opinion confirming
that the Lien of the Mortgage encumbering such Covered Property constitutes a
valid first priority Lien thereon and fixtures described therein. Each policy of
title insurance (or marked up commitment having the effect of a title insurance
policy) described in this clause (ix) shall be in an amount set forth on
Schedule 1.01(f) to the Original Credit Agreement and shall (a) be issued by the
Title Company, (b) include such reinsurance arrangements (with provisions for
direct access) as shall be reasonably acceptable to Administrative Agent,
(c) have been supplemented by such endorsements (or where such endorsements are
not available, opinions of special counsel or other professionals acceptable to
Administrative Agent) as shall be reasonably requested by Administrative Agent
and shall be available in the applicable jurisdiction at commercially reasonable
rates (including, without limitation, endorsements on matters relating to usury,
first loss, last dollar, zoning (or PZR report), revolving credit, doing
business, variable rate, address, separate tax lot, subdivision, tie in or
cluster, deletion of the creditors’ rights exclusion, and, to the extent the
Loan Parties shall, after utilizing commercially reasonable efforts, be
successful in inducing the Title Company to accept an instrument of
indemnification from the Loan Parties in lieu of a survey to issue such
endorsements, contiguity, road access and so-called comprehensive coverage over
covenants and restrictions), (d) include such affidavits and instruments of
indemnifications by the Borrower and the applicable Subsidiary as shall be
reasonably required to induce the Title Company to issue the policy or policies
(or commitment) and endorsements contemplated in this paragraph and (e) contain
no exceptions to title other than exceptions for Prior Liens and other
exceptions reasonably acceptable to Administrative Agent. Each title opinion
referred to in the foregoing in this clause (ix) shall (a) contain such
supplemental opinions as shall be reasonably requested by Administrative Agent
and shall be commercially reasonably available (including, without limitation,
opinions on matters relating to zoning (or PZR report), contiguity and road
access), (b) be accompanied by such affidavits and instruments as shall be
reasonably requested by Administrative Agent in connection with such opinions
and (c) contain no exceptions to title other than exceptions for Prior Liens and
other exceptions reasonably acceptable to Administrative Agent; it being
understood that with respect to the legal descriptions attached to the Mortgages
encumbering the Covered Properties insured by the policies of title insurance
described by this clause (ix), in the event the Administrative Agent determines
that any Mortgage does not include all of the real property which is owned or
leased by the Borrower or a

 

-15-



--------------------------------------------------------------------------------

Subsidiary at that particular site, then upon written notice of the
Administrative Agent, the Borrower or its Subsidiary shall execute and deliver
(at the sole cost and expense of the Borrower) all necessary documentation,
including without limitation an amendment to the applicable Mortgage, to cause
the unencumbered portion of said real property to be included in such Mortgage;

(x) within the Original Post-Closing Matters Period, with respect to each
Mortgaged Property encumbered pursuant to this clause (h) and in which each
mortgagor granted a Mortgage to the Collateral Agent on the Original Closing
Date, the applicable Loan Parties shall comply with the requirements of
Section 1.10 of each Mortgage and in connection therewith the Loan Parties shall
(X) execute and deliver to the Collateral Agent amendments to the Mortgages in
form and substance reasonably acceptable to the Collateral Agent to include the
recording information of the memoranda of leases recorded in accordance with the
provisions of Section 1.10 of each Mortgage, (Y) cause such amendments to be
recorded at its sole cost and expense and (Z) deliver to the Collateral Agent an
opinion of counsel in form and substance reasonably acceptable to the Collateral
Agent as to the enforceability and validity of the mortgage lien, as so amended,
and the adequacy of the legal descriptions as so amended;

(xi) within the Original Post-Closing Matters Period, the applicable Loan
Parties shall, at their sole cost and expense, deliver to the Collateral Agent
copies of each certificate of change of name, certified by the appropriate
secretary of state, of each mortgagor under each Mortgage and cause such
certified certificate to be recorded in each recorder’s office in which each
mortgagor granted a Mortgage to the Collateral Agent on the Original Closing
Date;

(xii) with respect to each Covered Property, all such other items as shall be
reasonably necessary in the opinion of counsel to the Lenders to create a valid
perfected first priority mortgage Lien on such Covered Property subject only to
Prior Liens, delivered within the Original Post-Closing Matters Period, in the
case of those matters set forth in clauses (iv), (vii), (ix), (x), (xi) and
(xii) of this paragraph (h), and on the Original Closing Date, in all other
cases;

(xiii) for the avoidance of doubt, the documents and instruments to be delivered
to the Collateral Agent with respect to the Parent Mortgaged Properties shall be
delivered pursuant to the requirements set forth in Section 2(g), (i), (k) and
(m) of Amendment No. 1 on the Amendment No. 1 Effective Date or by such other
date provided thereunder;

(i) the Collateral Agent shall have received the items described in
Section 4.02(B)(e)(ii) onof the Execution Date Credit Agreement on the Amendment
No. 1 Effective Date;

(j) the Collateral Agent shall have received the items described in Sections
2(g), (i), (k) and (m) of Amendment No. 1 on the Amendment No. 1 Effective Date
to the extent required to be provided thereunder on the Amendment No. 1
Effective Date; and

 

-16-



--------------------------------------------------------------------------------

(k)(j) the applicable Loan Parties shall have delivered to the Administrative
Agent the document required to be delivered to the Administrative Agent pursuant
to Section 5.15 within the time period provided in such Section 5.15.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s New
Revolving Facility Commitment and New Term Loan Commitment and (b) with respect
to any Swingline Lender, its Swingline Commitment, as applicable.

“Communications” shall have the meaning assigned to such term in Section
9.17.9.17(a).

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn) and Indebtedness in
respect of the deferred purchase price of property (excluding the Lease by
Application in Powder River Basin) or services of HoldingsParent and its
Subsidiaries determined on a consolidated basis on such date plus (ii) any
Receivables Net Investment.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such personParent and its
subsidiariesSubsidiaries for such period, on a consolidated basis; provided,
however, that

(i) any net after-tax extraordinary or nonrecurring gains or losses or income or
expenses or charges (including, without limitation, income, expenses and charges
attributable to litigation and arbitration settlements, severance, relocation
and other restructuring costs), less all fees and expenses relating thereto, and
fees, expenses or charges related to any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful);
provided that, with respect to each nonrecurring item, HoldingsParent shall have
delivered to the Administrative Agent an officers’ certificate specifying and
quantifying such item and stating that such item is a nonrecurring item,

(ii) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of HoldingsParent) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness
(including obligations under Swap Agreements) shall be excluded,

 

-17-



--------------------------------------------------------------------------------

(v)(A) the Net Income for such period of any person that is not a subsidiary of
such personSubsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent personParent or a subsidiary thereofSubsidiary in respect
of such period and (B) the Net Income for such period shall include any
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) the Net Income for such period of Parent and any subsidiarySubsidiary (that
is not a Guarantor) of such person shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such
subsidiarySubsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that subsidiarySubsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or in similar
distributions has been legally waived (provided that the net loss of any such
subsidiarySubsidiary shall be included and that the Consolidated Net Income of
such personParent shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) by such subsidiarySubsidiary in respect of such period to the extent
not already, or previously, included therein),

(vii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(viii) an amount equal to the amount of Permitted Tax Distributions actually
made for such period shall be included as though such amounts had been paid as
income taxes, so long as such Permitted Tax Distributions are permitted to be
made pursuant to Section 6.06(e),

(viii) [intentionally omitted],

(ix) any increase in depreciation, depletion or amortization or any one-time
noncash charges (such as purchased in-process research and development or
capitalized manufacturing profit in inventory) resulting from purchase
accounting in connection with any acquisition that is consummated prior to or
after the Amendment Effective Date shall be excluded,

(x) [intentionally omitted],

(xi) any non-cash impairment charges resulting from the application of
Statements of Financial Accounting Standards No. 142 and No. 144 and the
amortization of intangibles pursuant to Statement of Financial Accounting
Standards No. 141 shall be excluded, and

(xii) any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock appreciation or similar rights, stock
options or other rights to officers, directors and employees of such
personParent or any of its subsidiariesSubsidiaries shall be excluded.

 

-18-



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date, the total assets of
HoldingsParent and the consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of HoldingsParent as of
such date.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
obligor becomes or is obligated to make payment in respect of such Receivable.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Conventional O & G” shall mean all liquid or gaseous hydrocarbons, other than
Coal Gas, including, without limitation, condensate, distillate, and other
substances produced with each of the foregoing or refined therefrom, in each
case, whether known or unknown. For the avoidance of doubt, the term
“Conventional O & G” shall expressly include, without limitation, all substances
commonly known as “conventional oil and gas.”

“Covered Properties” shall mean, (i) prior to the Amendment No. 1 Effective
Date, those Real Properties listed on Annex B. to the Execution Date Credit
Agreement (the “Prior Covered Properties”), and (ii) from and after the
Amendment No. 1 Effective Date, the Prior Covered Properties, the Parent
Mortgaged Properties and other real properties of the Loan Parties other than
the New Loan Parties listed on Schedule 1.01(y) to this Agreement.

“Credit Event” shall have the meaning assigned to such term in Article IVSection
4.01(a).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary Loan Party” or “Subsidiary Loan Party” shall mean (A) each
Wholly Owned Subsidiary of HoldingsParent (other than Holdings and the Borrower)
that is not (a) a Foreign Subsidiary or (b) a Special Purpose Receivables
Subsidiary and (B) each Domestic Subsidiary of HoldingsParent or the
Subsidiaries that guarantees any Indebtedness of HoldingsParent or any of the
Subsidiaries; provided that, notwithstanding the foregoing, the terms “Domestic
Subsidiary Loan Party” and “Subsidiary Loan Party” shall not include any
Unrestricted Subsidiary for so long as it remains an Unrestricted Subsidiary.

 

-19-



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of the United States of America , any State thereof or
the District of Columbia

“EBITDA” shall mean, with respect to HoldingsParent and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of HoldingsParent
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (ix) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of HoldingsParent
and the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes (such as the Pennsylvania and West Virginia
franchise tax) (including any Permitted Tax Distributions made pursuant to
Section 6.06(e) that was taken into account in calculating Consolidated Net
Income),

(ii) Interest Expense of HoldingsParent and the Subsidiaries for such period
(net of interest income of HoldingsParent and its Subsidiaries for such period),

(iii) depreciation, depletion and amortization (including amortization of
goodwill and other intangibles, deferred financing fees and any amortization
included in pension, OPEB or other employee benefit expenses, but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash expenses (including, without limitation write-downs and
impairment of property, plant, equipment and intangibles and other long-lived
assets and the impact of purchase accounting but excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expenses that
was paid in a prior period) of HoldingsParent and its Subsidiaries for such
period,

(iv) business optimization expenses and other restructuring charges; provided
that with respect to each business optimization expense or other restructuring
charge, HoldingsParent shall have delivered to the Administrative Agent an
officers’ certificate specifying and quantifying such expense or charge and
stating that such expense or charge is a business optimization expense or other
restructuring charge, as the case may be,

(v) any other noncash charges (but excluding any such charge which requires an
accrual of, or a cash reserve for, anticipated cash charges for any future
period); provided that, for purposes of this subclause (v) of this clause (a),
any noncash charges or losses shall be treated as cash charges or losses in any
subsequent period during which cash disbursements attributable thereto are made,

(vi) the income attributable to minority equity interests of third parties in
any non-Wholly Owned Subsidiary of HoldingsParent in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,

 

-20-



--------------------------------------------------------------------------------

(vii) the noncash portion of “straight-line” rent expense,

(viii) [intentionally omitted], and

(ix) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods, provided that to the extent that all or any portion of the income of
any person is excluded from Consolidated Net Income pursuant to the definition
thereof for all or any portion of such period any amounts set forth in the
preceding clauses (i) through (ix) that are attributable to such person shall
not be included for purposes of this definition for such period or portion
thereof); and

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) and (iii) of this clause
(b) increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):

(i) the loss attributable to the minority equity interests of third parties in
any non-Wholly Owned Subsidiary of HoldingsParent,

(ii) noncash items increasing Consolidated Net Income of HoldingsParent and the
Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period) and

(iii) the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense.

“Embargoed Person” or “Embargoed Persons” shall have the meaning given such term
in Section 6.14.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Claim” means any claim, cause of action, investigation or notice
by any Person, including any Governmental Authority having jurisdiction,
alleging potential liability (including potential liability for investigatory
costs, cleanup or remediation costs, governmental or third party response costs,
natural resource damages, property damage, personal injuries, or fines or
penalties) based on or resulting from (A) the presence or Release of, or
exposure to, any Hazardous Materials at any location, whether or not owned or
operated by the Company or any of its Subsidiaries or Parent or any of its
Subsidiaries, as applicable, or (B) any Environmental Law, Mining Law or Mining
Permit, including the alleged or actual violation thereof.

 

-21-



--------------------------------------------------------------------------------

“Environmental Law” shall mean collectively, all laws, including common law,
that relate to (a) the prevention, abatement or elimination of pollution, or the
protection of the Environment, or of natural resources, including (i) to the
extent so related, Mining Laws (other than the Mine Safety and Health Act (30
U.S.C. Section 801 et seq.)), and (ii) all Reclamation Laws, and (b) the
generation, handling, treatment, storage, disposal or transportation, the
regulation of or exposure to Hazardous Materials, including the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. §§9601 et
Seqseq. (“CERCLA”), the Endangered Species Act, 16 U.S.C. §§1531 et seq., the
Federal Land Policy and Management Act, 43 U.S.C. §§1701 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §§6901 et seq. (“RCRA”), the Clean Air Act, 42 U.S.C. §§7401
et. seq., the Clean Water Act, 33 U.S.C. §§1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§11001 et seq., each as amended, and their state
or local counterparts or equivalents.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the BorrowerParent or any other Subsidiary, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the BorrowerParent, any other Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA; (e) the receipt by Holdings, the BorrowerParent, any
other Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA, or the occurrence of
any event or condition which could be reasonably be expected to constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by Holdings, the BorrowerParent, any
other Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the BorrowerParent, any other Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Holdings,
the BorrowerParent, a Subsidiary or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to Holdings, the BorrowerParent or any other Subsidiary.

 

-22-



--------------------------------------------------------------------------------

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency New Term Loan or Eurocurrency
New Revolving Loan.

“Eurocurrency New Revolving Facility Borrowing” shall mean a Borrowing comprised
of Eurocurrency New Revolving Loans.

“Eurocurrency New Revolving Loan” shall mean any New Revolving Facility Loan
bearing interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency New Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date Credit Agreement” shall mean the Original Credit Agreement as
amended and restated, and in effect, on July 7, 2006 (including all schedules,
annexes and exhibits thereto).

“Existing Letters of Credit” shall have the meaning assigned to such term in the
recitals hereof.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Sectionsto the extent the provisions thereof
require the Borrower to prepay New Term Loan Borrowings, Section 6.01(o) and
(t)).

“Excluded Taxes” shall mean, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunderany Loan Party under any Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by thea
jurisdiction under the laws of whichas a result of such recipient isbeing
organized or in which, having its principal office is locatedin, or, in the case
of any lender, in whichLender, its applicable lending office is locatedin, or
doing business in such jurisdiction (other than a business arising or deemed to
arise by reason of executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, receiving payments,
receiving or perfecting a security interest under, or enforcing any Loan
Document), including, for the avoidance of doubt, any U.S. federal backup
withholding tax under Section 3406 of the Code, (b) any branch profits tax or
any similar tax that is imposed by any jurisdiction described in clause
(a) above and (c) in the case of a Lender making a Loan to the Borrower (other
than an assignee pursuant to a request by the Borrower under Section 2.19(b)),
(1) any U.S. federal withholding tax that is imposed by the United States that
ispursuant to law in effect and would apply to amounts payable hereunder to such
Lender at the time such Lender becomes a party to such Loan (or designates a new
lending office) or is attributable to such Lender’s failure to comply with
Section 2.17(e) with respect to such Loan, except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Loan Party
with respect to any such withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) and (2) any withholding tax that is attributable to such
Lender’s failure to comply with Section 2.17(e).

 

-23-



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).

“Executive Orders” shall have the meaning given such term in Section 6.14.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are two Facilities, i.e., the New Term Loan Facility and
the New Revolving Facility.

“FC 2 Corp.” means FC 2 Corp., a Delaware corporation.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated June 5, 2006 by and among
Holdings, the Borrower and CGMI, as amended from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

-24-



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foundation American Coal Holding” shall have the meaning assigned to such term
in the definition of the term “Acquisition Agreement”.

“Foundation Parent” shall mean Foundation Coal Holdings, Inc., a Delaware
corporation.

“Foundation West” shall have the meaning assigned to such term in the definition
of the term “Acquisition Agreement”.

“Foundation Wyoming” shall have the meaning assigned to such term in the
definition of the term “Acquisition Agreement”.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Gas” shall mean Conventional O & G and Coal Gas.

“Gas Co.” shall mean any Person that is created for the purpose of holding or
that otherwise holds, directly or indirectly, Hydrocarbon Property, so long as
such Person’s only assets, held directly or indirectly, consist of Hydrocarbon
Property.

“Gas Properties” shall mean (a) any Hydrocarbon Property, and (b) any capital
stock, partnership interests, membership interests, or other ownership interests
of any Gas Co.

“Gas Rights” shall have the meaning assigned to such term in the definition of
“Hydrocarbon Property”.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or- pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or

 

-25-



--------------------------------------------------------------------------------

other obligation of the payment thereof, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, (iv) entered into for the purpose of assuring in any other
manner the holders of such Indebtedness or other obligation of the payment
thereof or to protect such holders against loss in respect thereof (in whole or
in part) or (v) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or other obligation, or (b) any
Lien on any assets of the guarantor securing any Indebtedness (or any existing
right, contingent or otherwise, of the holder of Indebtedness to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Amendment Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Hydrocarbon Property” shall mean all of the following:

(a) all right, title, interest and estate of any Loan Party, whether now owned
or hereafter acquired (“Gas Rights”) in and to:

(i) any “drilling unit”, as that term is commonly used in the Gas business,
including but not limited to those that are established or prescribed by field
rules or other regulatory orders,

(ii) any well or any vent or bore hole drilled and permitted for the commercial
production of Gas and/or degasification of a coalbed, coal formation, coal seam
or mine area and any site on which it is located,

(iii) equipment that is used or useful solely in connection with the Capture or
monitoring of Gas produced from any well or any vent or bore hole described in
clause (a)(ii) above, including, without limitation, any wellhead equipment,
compressor, treating facility, storage facility, processing plant and gathering
or transportation line, and in no event including any equipment which if sold
would disrupt or negatively affect the Coal operations of the Loan Parties in
any material respect,

(iv) all assets associated solely with any item described in clauses (a)(i),
(ii) and (iii) above, including, without limitation, Gas reserves, surface
rights of way and all geological, geophysical, engineering, accounting, title,
legal and other technical or business data concerning Gas,

 

-26-



--------------------------------------------------------------------------------

(v) any Gas and any right to Capture Gas,

(vi) any lease, agreement, instrument, order, declaration, understanding or
other arrangement, as the same may be amended, modified, supplemented, replaced,
or amended and restated, relating to (A) the Capture of Gas, or (B) the pooling,
utilization or communization of Gas, and

(vii) other assets solely used in the ordinary course of business in connection
with the operation, administration or management of Gas operations;

(b) all tenements, hereditaments, appurtenances and properties now owned or
hereafter acquired by any Loan Party to which the Gas Rights described above in
paragraph (a) of this definition are, in any way, appertaining, belonging, fixed
or incidental, including, without limitation, any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use,
or useful solely in connection with the operating, working or development of any
of such Gas Rights or the lands pooled or unitized therewith including any and
all surface leases, rights-of-way, easements, servitudes, licenses and other
surface and subsurface rights together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing
properties;

(c) all of the rights, titles, and interests of every nature whatsoever now
owned or hereafter acquired by any Loan Party in and to (i) the items described
above in paragraphs (a) and (b) above of this definition, as the same may be
enlarged by the discharge of any payment out of production or by the removal of
any charge or Permitted Encumbrance to which any such item described above in
paragraphs (a) and (b) above of this definition is subject, and (ii) any and all
additional interests of any kind hereafter acquired by and Loan Party in and to
Gas Rights; and

(d) all accounts, contract rights, inventory, general intangibles, insurance
contracts and insurance proceeds constituting a part of, relating to, or arising
out of those items that are described in paragraphs (a) through (c) above of
this definition and all proceeds and products and payments in lieu of production
(such as “take or pay” payments), whether such proceeds or payments are goods,
money, documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property or other assets.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in Section
2.21.2.21(a).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current

 

-27-



--------------------------------------------------------------------------------

intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such person, whether or not
the obligations secured thereby have been assumed or is limited in recourse, but
limited to the fair market value of such property, (f) all Guarantees by such
person of Indebtedness of others, (g) all Capital Lease Obligations of such
person, (h) all payments that such person would have to make in the event of an
early termination, on the date Indebtedness of such person is being determined,
in respect of outstanding Swap Agreements, (i) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, and (j) the principal component of all obligations
of such person in respect of bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof. To the extent not otherwise included, Indebtedness shall
include the amount of any Permitted Receivables Financing.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 2006, as modified or supplemented prior to the Amendment Effective
Date.

“Intercompany Lease Agreement” shall mean a Collateral Assignment of
Intercompany Lease, Subordination and Attornment Agreement substantially in the
form of Exhibit I to the Original Credit Agreement among the Loan Parties and
the Administrative Agent, as the same may be amended in accordance with the
terms of Amendment No. 1 and thereof and hereof or such other agreements
reasonably acceptable to the Administrative Agent as shall be effective to grant
to the Collateral Agent a Lien on and security interest in the Intercompany
Leases.

“Intercompany Leases” shall have the meaning assigned to such term in the
Intercompany Lease Agreement delivered on the Original Closing Date or
thereafter pursuant to Section 5.10 hereof and Sections 10(e) and 17 to the
Intercompany Lease Agreement.

“Interest Coverage Ratio” shall have the meaning assigned to such term in
Section 6.11.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a New Term Loan Borrowing or New Revolving Facility Borrowing in
accordance with Section 2.07.

 

-28-



--------------------------------------------------------------------------------

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than
Holdings, the Borrower or a Subsidiarya Loan Party, and (b) capitalized interest
of such person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by HoldingsParent and the Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last day of each calendar quarter and
(c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Issuing Bank” shall mean, as the context may require: (a) Citibank, N.A.,
(b) PNC Bank, National Association, (c) Bank of America, N.A., (d) National City
Bank of Pennsylvania, (e) Union Bank, N.A., (f) each other Issuing Bank
designated pursuant to Section 2.05(k), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i), or (fg) collectively, all of the foregoing. An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

-29-



--------------------------------------------------------------------------------

“Lead Arranger” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by an Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01,2.01 to
the Execution Date Credit Agreement, as well as any person that becomes a
“Lender” hereunder pursuant to Section 9.04.

“Lender Default” shall mean (i) the refusal for three or more Business Days
(which has not been retracted) of a Lender to (a) make available its portion of
any Borrowing, (b) to acquire participations in a Swingline Loan pursuant to
Section 2.04 or (c) to fund its portion of any unreimbursed payment under
Section 2.05(e) (each a “funding obligation”), or (ii) a Lender having notified
in writing the Borrower and/or the Administrative Agent or stated publicly that
it does not intend to comply with its obligations under Section 2.04, 2.05 or
2.06.2.06, (iii) such Lender has, for ten or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder (subject to such Lender’s rights in the case of a bona-fide dispute)
or (iv) a Lender Insolvency Event has occurred and is continuing with respect to
such Lender. Any determination that a Lender Default is in effect under clauses
(i) through (iv) above will be made by the Administrative Agent in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company; provided, that a Lender shall not become a Defaulting Lender solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or Person controlling such Lender or the exercise of control over a
Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Debt as
of such date less unrestricted cash and cash equivalents as of such date to
(b) EBITDA for the period of four consecutive fiscal quarters of HoldingsParent
most recently ended as of such date, all determined on a consolidated basis in
accordance with GAAP; provided that to the extent any Asset Disposition or any
Asset Acquisition (or any similar transaction or transactions that require a
waiver or a consent of the Required Lenders pursuant to Section 6.04 or
Section 6.05) or incurrence or repayment of Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test Period, EBITDA shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.

 

-30-



--------------------------------------------------------------------------------

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen page), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by Citicorp North America, Inc. at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” shall mean this Agreement, the Amendment Agreement, Amendment
No. 1, the Letters of Credit, the Security Documents and any promissory note
issued under Section 2.09(e).

“Loan Parties” shall mean Parent, Holdings, the Borrower and each Domestic
Subsidiary Loan Party.

“Loans” shall mean the New Term Loans, the New Revolving Facility Loans and the
Swingline Loans (and shall include any Replacement New Term Loans and any Loans
under the Additional New Revolving Facility Commitments or Additional New Term
Loan Commitments).

“Local Time” shall mean New York City time.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

-31-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, operations, properties, assets or financial
condition of HoldingsParent and the Subsidiaries, taken as a whole, or (b) a
material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of HoldingsParent or any Subsidiary in an aggregate
principal amount exceeding $20.025.0 million.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of May 11, 2009 (including all schedules, annexes and attachments thereto)
providing for the merger of Alpha with and into Foundation Parent, with
Foundation Parent as the surviving corporation.

“Merger Transaction” shall mean the merger and related transactions contemplated
by the Merger Agreement.

“Mine” means any excavation or opening into the earth now and hereafter made
from which coal or other minerals are or can be extracted on or from any of the
Real Properties in which any Loan Party holds an ownership, leasehold or other
interest, including, without limitation, the mines described in the Reserve
Reports.

“Mining Laws” means any and all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action relating to mining
operations and activities. Mining Laws shall include, but not be limited to, the
Mineral Lands Leasing Act of 1920, the Federal Coal Leasing Amendments Act, the
Surface Mining Control and Reclamation Act, all other land reclamation and use
statutes and regulations relating to coal mining, the Federal Coal Mine Health
and Safety Act, the Black Lung Act and the Coal Act, the Mine Safety and Health
Act and the Occupational Safety and Health Act, each as amended, and their state
and local counterparts or equivalents.

“Mining Lease” shall mean a lease, license or other use agreement held on the
Amendment No. 1 Effective Date or thereafter acquired which provides the
BorrowerParent or any other Subsidiary the real property and water rights, other
interests in land, including coal, mining and surface rights, easements, rights
of way and options, and rights to timber and natural gas (including coalbed
methane and gob gas) necessary to recover coal from any Mine (i) currently
operated by any BorrowerParent or any other Subsidiary or (ii) part of any of
BorrowerParent’s mine plans. Leases which provide BorrowerParent or any other
Subsidiary the right to construct and operate a preparation plant and related
facilities on the surface of the Real Property containing such reserves shall
also be deemed a Mining Lease.

“Mining Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Mining Law or otherwise necessary to recover coal from any Mine being
operated by any BorrowerParent or any other Subsidiary.

 

-32-



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Amendment” shall have the meaning assigned to such term in
Section 4.02(B)(e)(ii)(A)mean any amendment of a Mortgage encumbering Mortgaged
Property.

“Mortgaged Properties” shall mean all Real Property which shall be subject to a
Mortgage that is, (i) in the case of the Covered Properties, delivered on the
Original Closing Date or on the Amendment No. 1 Effective Date, (ii) in the case
of Non-Covered Properties, set forth on Schedule 1.01(e) to the Original Credit
Agreement delivered on the Original Closing Date or on Schedule 1.01(z) to this
Agreement delivered on the Amendment No. 1 Effective Date, (iii) in the case of
Intercompany Leases, those Intercompany Leases encumbered pursuant to the
Intercompany Lease Agreement, delivered (as amended/supplemented on the Original
ClosingAmendment No. 1 Effective Date ) or thereafter pursuant to Section 5.10
and the provisions of the Intercompany Lease Agreement delivered on the
Amendment No. 1 Effective Date pursuant to Amendment No. 1 and (iv) in the case
of each additional Real Property (other than the Intercompany Leases) encumbered
by an Additional Mortgage, delivered pursuant to Section 5.10.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on the Original Closing Date
pursuant to Section 4.02(e) of the Original Credit Agreement, on the Amendment
No. 1 Effective Date pursuant to Section 2(m) of Amendment No. 1 or after the
Original Closing Date pursuant to Section 5.18 of the Original Credit Agreement
or Section 5.10, as amended, supplemented or otherwise modified from time to
time, with respect to Mortgaged Properties (including as amended by any Mortgage
Amendment with respect thereto, if any), (i) in the case of Covered Properties,
any Real Property to be encumbered pursuant to Section 2(m) of Amendment No. 1
or any after acquired Real Property to be encumbered by an Additional Mortgage
pursuant to Section 5.10, each substantially in the form of Exhibit D-1 to the
Original Credit Agreement, with such changes thereto as shall be acceptable to
the Collateral Agent and (ii) in the case of Non-Covered Properties, each
substantially in the form of Exhibit D-2 to the Original Credit Agreement, any
Real Property to be encumbered pursuant to Section 2(m) of Amendment No. 1, with
such changes thereto as shall be acceptable to the Collateral Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA with respect to which Holdings, the BorrowerParent,
any other Subsidiary or any ERISA Affiliate (a) is making or has an obligation
to make contributions, (b) has within any of the preceding six plan years made
or had an obligation to make contributions or (c) otherwise could incur
liability.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

-33-



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by HoldingsParent, or any of its
Subsidiaries (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any loss, damage,
destruction or condemnation of, or any sale, transfer or other disposition
(including any sale and leaseback of assets and any mortgage or lease of real
property) to any person of any asset or assets of HoldingsParent or any
Subsidiary (other than those pursuant to Section 6.05(a), (b), (c), (e), (f),
(g), (i), (k) or (m)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto or pursuant to the Senior Notes or
any Permitted Debt Securities), other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith
and (ii) Taxes paid or payable as a result thereof; provided that, if no Event
of Default exists and HoldingsParent shall deliver a certificate of a
Responsible Officer of HoldingsParent to the Administrative Agent promptly
following receipt of any such proceeds setting forth Holdings’Parent’s intention
to use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of HoldingsParent and
the Subsidiaries, or make investments pursuant to Section 6.04(m), in each case
within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent (1) not so used within such
12-month period and (2) not contracted to be used within such 12-month period
and not used within 18 months of such receipt, and provided, further, that
(x) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$10.0 million and (y) no proceeds shall constitute Net Proceeds in any fiscal
year until the aggregate amount of all such proceeds in such fiscal year shall
exceed $20.0 million, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by
HoldingsParent or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent, Holdings or the Borrower or any
Affiliate of eitherany of them shall be disregarded.

“New Loan Parties” shall mean those Loan Parties that become Loan Parties on the
Amendment No. 1 Effective Date as a result of the Amendment No. 1 Transactions.

“New Revolving Facility” shall mean the New Revolving Facility Commitments and
the extensions of credit made hereunder by the New Revolving Facility Lenders.

“New Revolving Facility Borrowing” shall mean a Borrowing comprised of New
Revolving Facility Loans.

 

-34-



--------------------------------------------------------------------------------

“New Revolving Facility Commitment” shall mean, with respect to each New
Revolving Facility Lender, the commitment of such New Revolving Facility Lender
to make New Revolving Facility Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate permitted amount of such New Revolving
Facility Lender’s New Revolving Facility Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04. The initial amount of each New Revolving Facility
Lender’s New Revolving Facility Commitment is set forth on Schedule 2.01 to the
Execution Date Credit Agreement under the heading “New Revolving Facility
Commitment” opposite such New Revolving Facility Lender’s name, or in the
Assignment and Acceptance pursuant to which such New Revolving Facility Lender
shall have assumed its New Revolving Facility Commitment, as applicable. The
aggregate amount of the New Revolving Facility Commitments on the Amendment
Effective Date is $500.0 million.

“New Revolving Facility Credit Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of the New Revolving Facility Loans
outstanding at such time, (b) the Swingline Exposure at such time and (c) the
New Revolving L/C Exposure at such time. The New Revolving Facility Credit
Exposure of any New Revolving Facility Lender at any time shall be the sum of
(a) the aggregate principal amount of such New Revolving Facility Lender’s New
Revolving Facility Loans outstanding at such time and (b) such New Revolving
Facility Lender’s New Revolving Facility Percentage of the Swingline Exposure
and New Revolving L/C Exposure at such time.

“New Revolving Facility Lender” shall mean a Lender with a New Revolving
Facility Commitment or with outstanding New Revolving Facility Loans (including
any Additional New Revolving Facility Lenders).

“New Revolving Facility Loan” shall mean a Loan made by a New Revolving Facility
Lender pursuant to Section 2.01 or an Additional New Revolving Facility Lender
pursuant to Section 2.21. Each New Revolving Facility Loan shall be a
Eurocurrency Loan or an ABR Loan.

“New Revolving Facility Maturity Date” shall mean July 7, 2011.

“New Revolving Facility Percentage” shall mean, with respect to any New
Revolving Facility Lender, the percentage of the total New Revolving Facility
Commitments represented by such Lender’s New Revolving Facility Commitment. If
the New Revolving Facility Commitments have terminated or expired, the New
Revolving Facility Percentages shall be determined based upon the New Revolving
Facility Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.

“New Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The New Revolving L/C Exposure of any New Revolving
Facility Lender at any time shall mean its New Revolving Facility Percentage of
the aggregate New Revolving L/C Exposure at such time.

 

-35-



--------------------------------------------------------------------------------

“New Security Documents” shall mean the Mortgages, Mortgage Amendments, the
amendment to each Intercompany Lease Agreement and each other amendment to any
Security Document delivered in accordance with applicable local or foreign law
to grant a valid, perfected security interest in any property as collateral for
the Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Amended and Restated
SecurityAmendment No. 1, the Amendment Agreement, any Mortgage, Mortgage
Amendments or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Amended and Restated SecurityCollateral Agreement, Mortgage or any
Mortgage Amendment.

“New Term Loan Borrowing” shall mean a Borrowing comprised of New Term Loans.

“New Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make New Term Loans hereunder pursuant to
Section 2.01. The initial amount of each New Term Loan Lender’s New Term Loan
Commitment is set forth on Schedule 2.01 to the Execution Date Credit Agreement
under the heading “New Term Loan Commitment” opposite such New Term Loan
Lender’s name, or in the Assignment and Acceptance pursuant to which such New
Term Loan Lender shall have assumed its New Term Loan Commitment, as applicable.
The aggregate amount of the New Term Loan Commitments on the Amendment Effective
Date is $335.0 million.

“New Term Loan Facility” shall mean the New Term Loan Commitments and the New
Term Loans made hereunder.

“New Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).

“New Term Loan Lender” shall mean a Lender with a New Term Loan Commitment or
with outstanding New Term Loans (including any Additional New Term Loan Lender).

“New Term Loan Maturity Date” shall mean July 7, 2011.

“New Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01 or 2.21 (including any Additional New Term Loans).

“New Transactions” shall mean, collectively, the transactions to occur
substantially concurrently with the effectiveness of this Agreement on the
Amendment Effective Date as contemplated hereunder and in the Amendment
Agreement, including (a) the execution and delivery of this Agreement and the
New Security Documents, (b) the borrowing of the New Term Loans and (to the
extent applicable) the borrowing of New Revolving Facility Loans and (c) the
payment of all fees and expenses to be paid on or prior to the Amendment
Effective Date and owing in connection with the foregoing.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

-36-



--------------------------------------------------------------------------------

“Non-Covered Property” shall mean all Real Property of HoldingsParent and the
Subsidiaries other than Covered Property.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Obligations” shall mean all amounts owing to any of the Agents or any Lender
pursuant to the terms of this Agreement or any other Loan Document.

“OFAC” shall have the meaning assigned to such term in Section 3.22(b)(v).

“Original Closing Date” shall mean July 30, 2004.

“Original Collateral” shall have the meaning assigned to it in the recitals
hereof.

“Original Credit Agreement” shall have the meaning assigned to it in the
recitals hereof.

“Original Lenders” shall have the meaning assigned to it in the recitals hereof.

“Original Loan Documents” shall have the meaning assigned to it in the recitals
hereof.

“Original Obligations” shall have the meaning assigned to it in the recitals
hereof.

“Original Post-Closing Matters Period” shall mean “Post-Closing Matters Period”,
as such term is defined in the Original Credit Agreement.

“Original Security Documents” shall have the meaning assigned to it in the
recitals hereof.

“Original Transactions” shall mean, collectively, the “Transactions” (as defined
in the Original Credit Agreement.

“Other List” shall have the meaning given such term in Section 6.14.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

“Parent Entity ” shall mean the Public Parent and any person who directly or
indirectly owns 100% of the issued and outstanding Equity Interests of any
subsidiary of the Public Parent.” shall mean, upon effectiveness of the Merger
Agreement, Foundation Parent.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

-37-



--------------------------------------------------------------------------------

“Parent Convertible Debt” shall mean $287,500,000 principal amount of 2.375%
convertible senior notes due 2015 of Alpha issued pursuant to that certain
Supplemental Indenture dated as of April 7, 2008 between Alpha and Union Bank,
N.A., as trustee.

“Parent Mortgaged Property” shall mean the Real Properties of the New Loan
Parties listed on Schedule 1.01(y).

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Payment Office” shall mean the principal office of Administrative Agent,
located on the Amendment Effective Date at 2 Penns Way, 200, New Castle,
Delaware 19720, or such other office as may be designated by Administrative
Agent from time to time.

“Participant Register” shall have the meaning assigned to such term in Section
9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificates” shall mean a certificate in the form of Exhibit II to
the Collateral Agreement or any other form approved by the Collateral Agent.

“Permit” shall mean any and all permits, approvals, registrations,
notifications, exemptions and any other regulatory authorization, in each case,
from a Governmental Authority having jurisdiction.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a person or division, line of business, coal
mine or other operating facility, of a person (or any subsequent investment made
in a person, division, line of business, coal mine or other operating facility,
previously acquired in a Permitted Business Acquisition) if (a) such acquisition
was not preceded by, or effected pursuant to, an unsolicited or hostile offer
and (b) immediately after giving effect thereto: (i) no Event of Default shall
have occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws; and
(iii) (A) HoldingsParent and the Subsidiaries shall be in compliance, on a Pro
Forma Basis after giving effect to such acquisition or formation, with the
covenants contained in Sections 6.11 and 6.12 recomputed as at the last day of
the most recently ended fiscal quarter of HoldingsParent and the Subsidiaries,
and HoldingsParent shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of HoldingsParent to such effect, together
with all relevant financial information for such Subsidiary or assets, and
(B) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness (except for Indebtedness permitted by Section 6.01).

 

-38-



--------------------------------------------------------------------------------

“Permitted Business Acquisition Step-Up Period” shall mean any period commencing
on the first day on which either (x) the Leverage Ratio on a Pro Forma Basis is
less than 3.25 to 1.00 and ending on the first day thereafter on which the
Leverage Ratio on a Pro Forma Basis is greater than or equal to 3.25 to 1.00, or
(y) the Leverage Ratio on a Pro Forma Basis is less than 2.25 to 1.00 and ending
on the first day thereafter on which the Leverage Ratio on a Pro Forma Basis is
greater than or equal to 2.25 to 1.00 or (z) the Leverage Ratio on a Pro Forma
Basis is less than 1.75 to 1.00 and ending on the first day thereafter on which
the Leverage Ratio on a Pro Forma Basis is greater than or equal to 1.75 to
1.00. “Permitted Encumbrances” shall mean (i) with respect to each Covered
Property (other than any Covered Property with respect to which a policy of
title insurance (or marked up commitment having the effect of a title insurance
policy) or title opinion is delivered to the Collateral Agent in accordance with
the provisions of paragraph (h)(x) of the definition of “Collateral and
Guarantee Requirement”) those Liens and other encumbrances permitted by
paragraphs (b), (d), (h), (m), (o) and (x) of Section 6.02, (ii) with respect to
each Covered Property (other than each Covered Property described in clause
(i) of this definition) those Liens and other encumbrances permitted by
paragraphs (b) and (m) of Section 6.02 and (iiie), (h), (j), (k), (m), (o), (v),
(x) and (y) of Section 6.02 and (ii) with respect to each Non-Covered Property
and each Real Property acquired after the Original Closing Date, those Liens and
other encumbrances permitted by paragraphs (b), (d), (e), (h), (k), (m), (o),
(x) and (xy) of Section 6.02; provided, however, that in the case of those Liens
and other encumbrances described in clause (o) of clauses (i) and (iii) of this
definition,Section 6.02, in the event any Loan Party shall constitute the lessor
under any such lease or sublease, no Lien created or permitted to be incurred
thereby shall be permitted hereunder except to the extent such Lien would
otherwise constitute a Permitted Encumbrance.

“Permitted Gas Properties Threshold Amount” shall have the meaning set forth in
Section 6.04(u).

“Permitted Gas Properties Transactions” shall mean a disposition, lease, merger,
or distribution of Gas Properties to any party that is not a Loan Party. If the
Gas Properties subject to such transaction have a fair market value of $10.0
million or more, whether in an individual transaction or as part of a series of
related transactions, with the same party or parties or affiliates thereof, then
to constitute a Permitted Gas Properties Transaction, such transaction shall
meet all of the following requirements:

(i) any liabilities and contractual obligations imposed on any Loan Party in
connection with any such transaction are fair and reasonable and arm’s-length
(including without limitation that the indemnities are reasonable for a
transaction of this type, that there is a reasonable purchase price adjustment,
and there are reasonable time periods for representations and warranties);

(ii) no right, title or interest in any Coal, Coal reserves, or any facility
that is associated with the extraction, loading, handling, processing or
preparation of Coal is being sold, transferred, conveyed or encumbered in
connection with such transaction;

(iii) such transaction will not, presently or in the future, disrupt or
negatively affect the Coal operations of the Loan Parties in any material
respect;

(iv) the Retained Assets are not, as a result of such transaction, adversely
impacted or impaired in any material respect with any encumbrances, rights of
first refusal, or restrictions and limitations of any nature;

 

-39-



--------------------------------------------------------------------------------

(v) such transaction is not reasonably anticipated to have any material adverse
effect on (i) the fair market value of the Retained Assets as compared with the
value of such assets immediately prior to such event and (ii) the rights and
remedies of the Secured Parties under the Loan Documents;

(vi) no Loan Party shall be obligated subsequent to such transaction to pay any
material royalties or any other material payments of cash or property to Gas Co.
or any other Person in order to conduct its Coal operations; and

(vii) except to the extent permitted by Sections 6.01(s) and 6.04(u), no Loan
Party shall (A) provide any Indebtedness, Guarantee or otherwise directly or
indirectly provide credit support to or for the benefit of Gas Co. or its
subsidiaries, (B) suffer to exist any Indebtedness, Guarantee or otherwise
directly or indirectly provide credit support, in each case, provided by a Loan
Party to or for the benefit of Gas Co. or its subsidiaries, or (C) agree to
maintain or preserve Gas Co.’s or its subsidiaries’ financial condition, in each
case, subsequent to any such transaction;

provided, further, that each of the following additional requirements shall be
complied with: (a) the Loan Parties, as soon as reasonably practical, shall
advise the Administrative Agent of any pending transaction and shall deliver to
the Administrative Agent such other information about such transaction as any
Lender may reasonably require; (b) HoldingsParent and the Subsidiaries shall be
in compliance, on a Pro Forma Basis after giving effect to such acquisition or
formation, with the covenants contained in Sections 6.11 and 6.12 recomputed as
at the last day of the most recently ended fiscal quarter of HoldingsParent and
the Subsidiaries, and HoldingsParent shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of HoldingsParent to such effect,
together with all relevant financial information for such Subsidiary or assets,
(c) the Loan Parties shall deliver to the Administrative Agent promptly after
the consummation of such transaction copies of any material agreements entered
into by such Loan Parties in connection with such transaction; (d) no Default or
Event of Default shall exist immediately prior to and after giving effect to
such transaction; (e) the Loan Parties shall deliver to the Administrative Agent
at the time of the consummation of such transaction, a certificate of a
Responsible Officer of the BorrowerParent, representing and warranting that with
respect to any such transaction, each of the foregoing clauses (i) through
(v) is true and accurate and that each of the other requirements has been or
will be complied with; (f) in the event any Hydrocarbon Property that is the
subject of such transaction constitutes surface Improvements encumbered by a
Mortgage, the Administrative Agent shall cause such surface Improvement
Hydrocarbon Property to be released from the Lien of the applicable Mortgage,
without recourse or warranty at the sole cost and expense of the Borrower;
provided, however, that to the extent such release involves the release of only
a portion of any Mortgaged Property, the applicable Loan Party shall deliver to
the Administrative Agent all documents reasonably requested by the
Administrative Agent to confirm the continued perfection, priority and validity
of the Lien of the affected Mortgage on the remaining Mortgaged Property prior
to any release of the surface Improvements comprising the Hydrocarbon Property
that is the subject of the applicable Permitted Gas Properties Transaction; and
(g) in the event any Hydrocarbon Property that is the subject of such
transaction shall constitute a right, title or interest other than any surface
Improvement, the Administrative Agent shall, at the request and at the sole cost
and expense of the Borrower, enter into a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to it regarding
same.

 

-40-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
or any state thereof having capital, surplus and undivided profits in excess of
$500.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any
BorrowerParent) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America
with a rating at the time as of which any investment therein is made of P-1 (or
higher) according to Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of
HoldingsParent and the Subsidiaries, on a consolidated basis, as of the end of
Holdings’Parent’s most recently completed fiscal year.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 

-41-



--------------------------------------------------------------------------------

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to HoldingsParent or
any Subsidiary (other than the Special Purpose Receivables Subsidiaries) and any
obligations or agreements of HoldingsParent or any Subsidiary (other than the
Special Purpose Receivables Subsidiaries) in connection with such transactions
shall be limited to the extent customary for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by HoldingsParent or any Subsidiary (other than a
Special Purpose Receivables Subsidiary), and (B) the aggregate Receivables Net
Investment since the Original Closing Date shall not exceed $125.0250.0 million
at any time.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

“Permitted Senior Debt Securities” shall mean unsecured senior (or subordinated)
notes issued by Parent or the Borrower, (i) the terms of which do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to the date on which the final maturity of the Senior Notes occurs (as in
effect on the Original Closing Date), (ii) the covenants, events of default,
Subsidiary guarantees and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to Holdings and
the Subsidiaries than those in the Senior Notes and (iii) of which no Subsidiary
of HoldingsParent (other than Holdings, the Borrower or a Domestic Subsidiary
Loan Party) is an obligor under such notes that is not an obligor under the
Senior Notes. “Permitted Tax Distributions” shall mean payments by the Borrower
or any Subsidiary to Holdings and payments by Holdings to the Public Parent, in
amounts required for Holdings or the Public Parent to pay federal, state or
local income taxes (as the case may be) imposed directly on Holdings or the
Public Parent to the extent such income taxes are attributable to the income of
Holdings, the Borrower and the other Subsidiaries (including without limitation,
by virtue of the Public Parent being the common parent of a consolidated or
combined tax group of which Holdings is a member); provided, however, that the
amount of such payments to the Public Parent in respect of any tax year (or
portion thereof) does not exceed the excess (if any) of (i) the amount that
Holdings, the Borrower and the other Subsidiaries would have been required to
pay in respect of federal, state or local income taxes (as the case may be) in
respect of such year (or portion) if Holdings, the Borrower and the other
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group) over (ii) the amount of such taxes actually paid directly by Holdings,
the Borrower, and the other Subsidiaries in respect of such year (or portion).

 

-42-



--------------------------------------------------------------------------------

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by Holdings, the
Borrower, any other Subsidiary or any ERISA Affiliate or with respect to which
Holdings, the BorrowerParent or any other Subsidiary could incur liability
(including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prior Liens” shall mean Liens which, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Basis” shall mean, as to any person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(i) in making any determination of EBITDA, pro forma effect shall be given to
the Merger Transaction, any Asset Disposition and to any Asset Acquisition (or
any similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated); and

 

-43-



--------------------------------------------------------------------------------

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case, not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Asset Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of
HoldingsParent and, for any fiscal period ending on or prior to the first
anniversary of the Merger Transaction, an Asset Acquisition or Asset Disposition
(or any similar transaction or transactions that require a waiver or consent of
the Required Lenders pursuant to Section 6.04 or 6.05), may include adjustments
to reflect operating expense reductions and other operating improvements or
synergies reasonably expected to result from the Merger Transaction, such Asset
Acquisition, Asset Disposition or other similar transaction, to the extent that
HoldingsParent delivers to the Administrative Agent (i) a certificate of a
Financial Officer of Holdings Parent setting forth such operating expense
reductions and other operating improvements or synergies and (ii) information
and calculations supporting in reasonable detail such estimated operating
expense reductions and other operating improvements or synergies. For purposes
of Pro Forma Basis, the purchase of Gas Properties shall be deemed a material
Asset Acquisition.

“Projections” shall mean the projections of Holdings and the Subsidiaries
included in the Information Memorandum and any otherany projections and any
forward-looking statements (including statements with respect to booked
business) of such entities (or of Parent and its Subsidiaries) furnished to the
Lenders or the Administrative Agent by or on behalf of Holdings, the Borrower or
any of the other Subsidiaries prior to the Amendment No. 1 Effective Date.
“Public Parent” shall mean Foundation Coal Holdings, Inc., a Delaware
corporation.

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Real Property” shall mean, collectively, all right, title and interest of
Parent or any Subsidiary (including, without limitation, any leasehold or
mineral estate) in and to any and all parcels of real property owned or operated
by Parent or any Subsidiary, whether by lease, license or other use agreement,
together with, in each case, all Improvements and appurtenant

 

-44-



--------------------------------------------------------------------------------

fixtures (including, without limitation, all preparation plants or other coal
processing facilities and loadout and other transportation facilities),
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.

“Rebuild Companies” shall mean Maxxim Rebuild Co., LLC, a Delaware limited
liability company and a wholly owned subsidiary of Parent, and Powers Shop LLC,
a Virginia limited liability company and a wholly owned subsidiary of Parent.

“Rebuild Equipment” shall mean mining and related equipment acquired from
persons who are not Affiliates of Parent that is sold by either of the Rebuild
Companies in the ordinary course of its business.

“Receivable” means any indebtedness and other obligations owed to any Loan Party
or a Special Purpose Receivables Subsidiary or any right of a Special Purpose
Receivables Subsidiary or any Loan Party to payment from or on behalf of a
purchaser of goods from anyLoan Party or any right to reimbursement for funds
paid or advanced by a Special Purpose Receivables Subsidiary or any Loan Party
on behalf of a purchaser of goods from any Loan Party, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible,
however arising (whether or not earned by performance), and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto (it being understood that indebtedness and other
obligations arising from any one transaction, including, without limitation,
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction).

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and propertyany Receivable and Related Security
from time to time originated, acquired or otherwise owned by HoldingsParent or
any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents; provided, however, that if all or
any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Subsidiary (including, without limitation, any leasehold
or mineral estate) in and to any and all parcels of real property owned or
operated by the Borrower or any other Subsidiary, whether by lease, license or
other use agreement, together with, in each case, all Improvements and
appurtenant fixtures (including, without limitation, all preparation plants or
other coal processing facilities and loadout and other transportation
facilities), equipment, personal property, easements and other property and
rights incidental to the ownership, lease or operation thereof.

 

-45-



--------------------------------------------------------------------------------

“Reclamation Laws” shall mean all laws relating to mining reclamation or
reclamation liabilities including the Surface Mining Control and Reclamation Act
of 1977, as amended, and its state and local counterparts or equivalents,
including those applicable in Illinois, Kentucky, Pennsylvania, Utah, West
Virginia and Wyoming state laws.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced New Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Related Security” means, with respect to any Receivable:

(a) all of a Special Purpose Receivables Subsidiary and any Loan Party’s
interest in any goods (including returned goods), and documentation of title
evidencing the shipment or storage of any goods (including returned goods), the
sale of which gave rise to such Receivable;

(b) all instruments and chattel paper that may evidence such Receivable (and do
not evidence any asset that is not a Receivable);

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) solely to the extent applicable to such Receivable, the rights interests and
claims under the Contracts and all guaranties, indemnities, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;

 

-46-



--------------------------------------------------------------------------------

(e) all of a Special Purpose Receivables Subsidiary’s rights, interests and
claims under the Permitted Receivables Documents; and

(f) all collections and other proceeds and products of any of the foregoing as
defined in the UCC) that are or were received by a Loan Party or Special Purpose
Receivables Subsidiary, including, without limitation, all funds which either
are received by a Loan Party or Special Purpose Receivables Subsidiary from or
on behalf of the obligors in payment of any amounts owed (including, without
limitation, invoice price, finance charges, interest and all other chares) in
respect of the above Receivables or are applied to such amounts owed by the
obligors (including, without limitation, any insurance payments that a Loan
Party or Special Purpose Receivables Subsidiary applies in the ordinary course
of its business to amounts owed in respect of any of the above Receivables, and
net proceeds of sale or other disposition of repossessed goods or other
collateral or property of the obligors in repsect of the above Receivables or
any other parties directly or indirectly liable for payment of any such
Receivables, and all books and records of any Loan Party to the extent related
to any of the Receivables Assets.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement New Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) New Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) New Revolving L/C Exposures, (y) Swingline Exposures, and
(z) the total Available Unused Commitments at such time. The Loans, New
Revolving L/C Exposures, Swingline Exposures and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Reserve Reports” shall mean the following reports prepared by Norwest
Corporation: (i) Reasonableness Review of RAG American Coal Holding, Inc., dated
April 8, 2004; (ii) Reserve Audit of RAG American Coal Holding, Inc., dated
April 8, 2004; and (iii) RAG American Coal Holding, Inc. Collateral Analysis,
dated April 9, 2004; and(iv) the Phase I Geological Study and Reserve Evaluation
of the No. 6 Seam in Wabash and Edwards counties of the State of Illinois and
Gibson County in the State of Indiana, dated March 13, 2006, prepared by
Marshall Miller and Associates.“Reset Date” shall have the meaning assigned to
such term in Section 1.03(a) and (v) the Updated Evaluation and Reserve Audit of
Alpha Natural Resources, LLC, dated February 3, 2009, prepared by Marshall
Miller & Associates, Inc.

 

-47-



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Retained Assets” shall mean all Collateral retained by the Loan Parties
subsequent to a Permitted Gas Properties Transaction.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SDN List” shall have the meaning assigned to such term in Section 6.14.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the New
Security Documents, the Intercompany Lease Agreement and each of the security
agreements, Additional Mortgages and other instruments and documents executed
and delivered pursuant to any of the foregoing or pursuant to Section 5.10 of
this Agreement or SectionSections 5.10 or 5.18 of the Original Credit Agreement.

“Senior Note Documents” shall mean the Senior Notes and the Senior Note
Indenture.

“Senior Note Indenture” shall mean the Indenture dated as of July 30, 2004 under
which the Senior Notes were issued, among the Borrower, FC 2 Corp., Holdings and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Original Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

“Senior Notes” shall mean the Borrower’s 7 1/4% Senior Notes due 2014 issued
pursuant to the Senior Note Indenture in an aggregate principal amount of $300.0
million and any notes issued by the Borrower in exchange for, and as
contemplated by, the Senior Notes and the related registration rights agreement
with substantially identical terms as the Senior Notes.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of HoldingsParent established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is

 

-48-



--------------------------------------------------------------------------------

organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with HoldingsParent or any of the Subsidiaries (other
than Special Purpose Receivables Subsidiaries) in the event HoldingsParent or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Holdings.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent. Notwithstanding the foregoing, the term “Subsidiary” shall not include
any Unrestricted Subsidiary except (i) where the term “Subsidiary” is used in
Sections 3.01, 3.08, 3.09, 3.10 3.12, 3.14, 3.15, 3.19, 5.04, 5.05, 5.06, 5.07,
5.09, 5.10 and 6.08(b) and (ii) for the purpose of determining whether a Default
or an Event of Default has occurred under clause (f) or (j) of Section 7.01, the
term “Subsidiary” shall include any Unrestricted Subsidiary if such Unrestricted
Subsidiary was, as of the last day of the then most recently ended fiscal
quarter of Parent, a ‘significant subsidiary’ (as defined in Article 1, Rule
1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
Regulation is in effect on the Amendment No. 1 Effective Date) of Parent;
provided, however, that, if it is necessary to exclude more than one
Unrestricted Subsidiary from clause (f) or (j) of Section 7.01 in order to avoid
a Default or an Event of Default thereunder, all excluded Unrestricted
Subsidiaries shall be considered to be a single consolidated Unrestricted
Subsidiary for the purpose of determining whether the ‘significant subsidiary’
condition specified in clause (ii) above is satisfied

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
HoldingsParent or any of its Subsidiaries shall be a Swap Agreement.

 

-49-



--------------------------------------------------------------------------------

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.2 to the Execution Date Credit Agreement.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Amendment
Effective Date iswas $25.0 million. The aggregate amount of the Swingline
Commitments on the Amendment No. 1 Effective Date is $50.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
New Revolving Facility Lender at any time shall mean its New Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Citicorp North America, Inc., in its capacity as a
lender of Swingline Loans, and/or any other New Revolving Facility Lender
designated as such by the Borrower after the Amendment Effective that is
reasonably satisfactory to the Borrower and the Administrative Agent and
executes a counterpart to this Agreement as a Swingline Lender.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of HoldingsParent then most recently ended (taken as
one accounting period).

“Title Company” shall mean LandAmerica Inc. or such other title company as shall
be approved by the Administrative Agent.

“Transaction” shall mean the Original Transactions and, the New Transactions and
the Amendment No. 1 Transactions, collectively.

“Trigger Date” shall mean the date of delivery of financial statements for the
first full fiscal quarter ending after the Amendment No. 1 Effective Date.

 

-50-



--------------------------------------------------------------------------------

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.

“Unrestricted Subsidiary” shall mean (i) any person that becomes an Unrestricted
Subsidiary in accordance with Section 5.16(a) (other than the Borrower or
Holdings), (ii) any Special Purpose Receivables Subsidiary; provided that any
such Special Purpose Receivables Subsidiary of Parent that is an Unrestricted
Subsidiary shall, upon the termination of any such Permitted Receivables
Financing (other than as a result of an event of default thereunder unless and
until the obligations thereunder are repaid in full), cease to be an
Unrestricted Subsidiary and may not be re-designated as an Unrestricted
Subsidiary and (iii) as of the Amendment No. 1 Effective Date, ANR Receivables
Funding, LLC.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Patriot Act” has the meaning assigned to such term in Section 3.08(a).

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if
HoldingsParent notifies the Administrative Agent that HoldingsParent requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Amendment Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies HoldingsParent that the Required Lenders request an amendment to any
provision

 

-51-



--------------------------------------------------------------------------------

hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
determining compliance with Section 6.01 through Section 6.106.09 with respect
to any amount in a currency other than Dollars, such amount shall be determined
as of the date of incurrence thereof, and shall not be affected as a result of
fluctuations in currency values.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings , Parent and the BorrowersBorrower contained in this
Agreement (and all corresponding definitions) are made after giving effect to
the New Transactions, unless the context otherwise requires.

SECTION 1.04. Effect of this Agreement on the Original Credit Agreement and the
Other Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Section 4.02(B) to the Execution
Date Credit Agreement, this Agreement shall be binding on Holdings, the
Borrower, the Agents, the Lenders and the other parties hereto and the
provisions of the Original Credit Agreement shall be replaced by the provisions
of this Agreement; provided, that (a) the Original Obligations of Holdings, the
Borrower and the other Loan Parties under the Original Credit Agreement and the
Original Loan Documents that remain unpaid and outstanding as of and after
giving effect to the Amendment Effective Date shall continue to exist under and
be evidenced by this Agreement and the other Loan Documents, (b) all Existing
Letters of Credit shall continue as Letters of Credit under this Agreement,
(c) subject to Sections 15 and 16 of the Amendment Agreement, the Original
Collateral and the Original Loan Documents shall continue to secure, guarantee,
support and otherwise benefit the Original Obligations and the Obligations of
Holdings, the Borrower and the other Loan Parties under this Agreement and the
other Loan Documents, and (d) any Person entitled to the benefits of
Section 2.15, 2.16, 2.17 or 9.05 of the Original Credit Agreement shall continue
to be entitled to the benefits of the corresponding provisions of this
Agreement. Upon the effectiveness of this Agreement in accordance with
Section 4.02(B) to the Execution Date Credit Agreement, each Loan Document that
was in effect immediately prior to the Amendment Effective Date shall continue
to be effective and, unless the context otherwise requires, any reference to the
Original Credit Agreement contained therein shall be deemed to refer to this
Agreement.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees

(a) to make New Term Loans to the Borrower on the Amendment Effective Date in
Dollars in a principal amount not to exceed its New Term Loan Commitment, and

 

-52-



--------------------------------------------------------------------------------

(b) to make (i) New Revolving Facility Loans denominated in Dollars to the
Borrower, at any time and from time to time during the Availability Period in an
aggregate principal amount that will not result in (A) such Lender’s New
Revolving Facility Credit Exposure exceeding such Lender’s New Revolving
Facility Commitment or (B) the New Revolving Facility Credit Exposure exceeding
the total New Revolving Facility Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the BorrowersBorrower may
borrow, prepay and reborrow New Revolving Facility Loans.

Amounts repaid or prepaid in respect of New Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, in accordance with their respective Swingline Dollar
Commitments); provided, however, that New Revolving Facility Loans shall be made
by the New Revolving Facility Lenders ratably in accordance with their
respective New Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15, 2.17 or 2.20 solely in respect of increased costs resulting
from such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency New
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR New Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR New Revolving Facility Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the New Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and under more
than one Facility may be outstanding at the same time; provided that there shall
not at any time be more than a total of (i) five Eurocurrency Borrowings
outstanding under the New Term Loan Facility and (ii) 20 Eurocurrency Borrowings
outstanding under the New Revolving Facility.

 

-53-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, nothe Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the New
Revolving Facility Maturity Date or New Term Loan Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a New Revolving Facility
Borrowing and/or a New Term Loan Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 1112:00 ap.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing; provided that any such notice of an ABR New
Revolving Facility Borrowing to finance the reimbursement of an L/C Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a New Revolving Facility Borrowing;

(ii) the aggregate amount of the requested Borrowing (expressed in Dollars);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of New Revolving Facility Borrowing is specified,
then the requested New Revolving Facility Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not

 

-54-



--------------------------------------------------------------------------------

result in (x) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Commitment or (y) the New Revolving Facility Credit
Exposure exceeding the total New Revolving Facility Commitments; provided that
no Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the BorrowersBorrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Borrowing the Borrower shall notify the
Administrative Agent and the Swingline Lenders of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than 111:00
ap.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day) and (ii) the amount of
the requested Swingline Borrowing (expressed in Dollars). Each Swingline Lender
shall make each Swingline Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 34:00 p.m., Local Time, to the account of the Borrower (or,
in the case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).

(c) A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Lenders) not later than 10:00 a.m., Local Time on
any Business Day, require the New Revolving Facility Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the New Revolving Facility Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Lender, specifying in such notice such Lender’s
New Revolving Facility Percentage of such Swingline Loan or Loans. Each New
Revolving Facility Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent the
Swingline Loan or Loans for the account of the applicable Swingline Lender, such
New Revolving Facility Lender’s New Revolving Facility Percentage of such
Swingline Loan or Loans. Each New Revolving Facility Lender acknowledges and
agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each New Revolving Facility Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Loans made
by such New Revolving Facility Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the New Revolving Facility Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by a Swingline Lender from the
Borrower (or other party on behalf of suchthe Borrower) in respect of a
Swingline Loan after receipt by such

 

-55-



--------------------------------------------------------------------------------

Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the New Revolving Facility Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Loan
Party may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period and prior to the date that is five
Business Days prior to the New Revolving Facility Maturity Date. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Applicant Party to, or entered into by the Applicant
Party with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding any provision
hereof, no Issuing Bank shall be required to issue any Letter of Credit to the
extent that as a result of such issuance the aggregate face amount of all
outstanding Letters of Credit issued by such Issuing Bank would exceed the
amount set forth adjacent to such Issuing Bank’s name on Schedule 2.05(a) to the
Execution Date Credit Agreement or as otherwise agreed by the Borrower and the
applicable Issuing Bank and the Administrative Agent from time to time.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Applicant Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (two Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Applicant Party also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance amendment, renewal or extension
(i) the New Revolving L/C Exposure shall not exceed $500.0 million, and (ii) the
New Revolving Facility Credit Exposure shall not exceed the total New Revolving
Facility Commitments.

 

-56-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (A) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
Business Days prior to the New Revolving Facility Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (i)(B) of this paragraph (c)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the New Revolving Facility
Lenders, such Issuing Bank hereby grants to each New Revolving Facility Lender,
and each New Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such New Revolving Facility
Lender’s New Revolving Facility Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each New Revolving Facility Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in Dollars, for the
account of the applicable Issuing Bank, such New Revolving Facility Lender’s New
Revolving Facility Percentage of each L/C Disbursement made by such Issuing Bank
in Dollars not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each New Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower and the Applicant
Party (if other than the Borrower) shall be jointly and severally liable for
reimbursing such L/C Disbursement by paying to the Administrative Agent an
amount equal to such L/C Disbursement in Dollars, not later than 5:00 p.m., New
York City timeLocal Time, on the Business Day immediately following the date the
Borrower receives notice under paragraph (g) of this Section of such L/C
Disbursement, ; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR New Revolving Facility Borrowing or a
Swingline Borrowing, as applicable, in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR New Revolving Facility Borrowing or Swingline
Borrowing. If the Borrower or the Applicant Party (if other than the Borrower)
fails to reimburse any L/C Disbursement when due, then the Administrative Agent
shall promptly notify the applicable Issuing Bank and each other New Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
the and, in the case of a New Revolving Facility Lender, such Lender’s New
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each New Revolving Facility Lender shall pay to the Administrative Agent
in Dollars its New Revolving Facility Percentage of the payment then due from
the Borrower, in the

 

-57-



--------------------------------------------------------------------------------

same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the New Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank in Dollars the amounts so
received by it from the New Revolving Facility Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that New Revolving Facility Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a New Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR New Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The joint and several obligation of the Borrower and
the Applicant Party (if other than the Borrower) to reimburse L/C Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, in each case, payment by the Issuing Bank shall not have
constituted gross negligence or willful misconduct. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived to the
extent permitted by applicable law) suffered by the Borrower or the Applicant
Party that are determined by a court having jurisdiction to have been caused by
(i) such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof or (ii) such Issuing Bank’s refusal to issue a Letter of Credit in
accordance with the terms of this Agreement. The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
the applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination and each refusal to issue a Letter of Credit. In
furtherance of the foregoing and without limiting the generality

 

-58-



--------------------------------------------------------------------------------

thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent, the Borrower and the Applicant Party (if other
than the Borrower) by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make a L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the New Revolving Facility Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower or the Applicant Party shall reimburse such L/C Disbursement
in full on the date such L/C Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Borrower or the
Applicant Party reimburses such L/C Disbursement, at the rate per annum then
applicable to ABR New Revolving Loans; provided that, if such L/C Disbursement
is not reimbursed by the Borrower or the Applicant Party when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply; provided,
further, that any L/C Disbursement that is reimbursed after the date such L/C
Disbursement is required to be reimbursed under paragraph (e) of this Section,
(A) be payable in Dollars, (B) bear interest at the rate per annum then
applicable to ABR New Revolving Loans and (C) Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any New Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such New
Revolving Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

 

-59-



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, New Revolving Facility Lenders with New
Revolving L/C Exposure representing greater than 50% of the total New Revolving
L/C Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in Dollars in cash equal to the New Revolving L/C Exposure as
of such date plus any accrued and unpaid interest thereon; provided that, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable in Dollars, without demand or other notice of any
kind. The Borrower also shall deposit cash collateral pursuant to this paragraph
as and to the extent required by Section 2.11(b). Each such deposit pursuant to
this paragraph or pursuant to Section 2.11(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Borrower, in each case, in
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the New Revolving L/C Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of New Revolving
Facility Lenders with New Revolving L/C Exposure representing greater than 50%
of the total New Revolving L/C Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Borrower would remain
in compliance with Section 2.11(b) and no Event of Default shall have occurred
and be continuing.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to three Lenders (in addition to the
Issuing Banks referred to in clauses (a), (b), (c) and (d) in the definition of
“Issuing Bank”) that agree (in their sole discretion) to act in such capacity
and are reasonably satisfactory to the Administrative Agent as Issuing Banks.
Each such additional Issuing Bank shall execute a counterpart of this Agreement
upon the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes. To the extent that any

 

-60-



--------------------------------------------------------------------------------

additional Issuing Bank becomes a party to this Agreement, then the
Administrative Agent, in consultation with all Issuing Banks, shall amend and
replace Schedule 2.05(a) accordingly, notwithstanding anything to the contrary
contained in Section 9.08 (it being understood that no consent of the Lenders or
the Borrower shall be required to amend and replace such schedule).

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.

(m) Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City, and designated by the Borrower in the
Borrowing Request; provided that ABR New Revolving Loans and Swingline
Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower

 

-61-



--------------------------------------------------------------------------------

severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type, or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if suchthe Borrower were requesting
a Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

 

-62-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the New Revolving Facility Commitments shall
terminate on the New Revolving Facility Maturity Date. The parties hereto
acknowledge that the New Term Loan Commitments will terminate at 5:00 p.m. New
York City timeLocal Time on the Amendment Effective Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments under any Facility; provided that (i) each reduction of the
Commitments under any Facility shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the New Revolving Facility Commitments) and (ii) the
Borrower shall not terminate or reduce the New Revolving Facility Commitments
if, after giving effect to any concurrent prepayment of the New Revolving
Facility Loans in accordance with Section 2.11, the New Revolving Facility
Credit Exposure would exceed the total New Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the New Revolving Facility Commitments under paragraph
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the New Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility.

 

-63-



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each New Revolving Facility Lender the
then unpaid principal amount of each New Revolving Facility Loan to the Borrower
on the New Revolving Facility Maturity Date, (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10 and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the New Revolving Facility Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
five Business Days after such Swingline Loan is made; provided that on each date
that a New Revolving Facility Borrowing is made by the Borrower, the Borrower
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of eachthe Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from eachthe
Borrower to each Lender hereunder and (iii) any amount received by such
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of anythe Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

-64-



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of New Term Loans and New Revolving Facility Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay New Term Loan Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date (each such date
being referred to as a “New Term Loan Installment Date”):

 

Date

   Amount

September 30, 2006

   $ 0.00

December 31, 2006

   $ 0.00

March 31, 2007

   $ 0.00

June 30, 2007

   $ 0.00

September 30, 2007

   $ 4,187,500.00

December 31, 2007

   $ 4,187,500.00

March 31, 2008

   $ 4,187,500.00

June 30, 2008

   $ 4,187,500.00

September 30, 2008

   $ 4,187,500.00

December 31, 2008

   $ 4,187,500.00

March 31, 2009

   $ 4,187,500.00

June 30, 2009

   $ 4,187,500.00

September 30, 2009

   $ 8,375,000.00

December 31, 2009

   $ 8,375,000.00

March 31, 2010

   $ 8,375,000.00

June 30, 2010

   $ 8,375,000.00

September 30, 2010

   $ 8,375,000.00

December 31, 2010

   $ 8,375,000.00

March 31, 2011

   $ 8,375,000.00

New Term Loan Maturity Date

   $ 242,875,000.00

In the event that any Additional New Term Loans are made on an Increased Amount
Date, the amount due on each New Term Loan Installment Date (other than the New
Term Loan Maturity Date) occurring after the Increased Amount Date shall
increase as follows: (a) for each New Term Loan Installment Date occurring in
the second and third years following the Amendment Effective Date, an amount
equal to 1.25% of the original principal amount of such Additional New Term
Loans, (b) for each New Term Loan Installment Date occurring in the fourth year
following the Amendment Effective Date, an amount equal to 2.50% of the original
principal amount of such Additional New Term Loans, (c) for each New Term Loan
Installment Date occurring in the first nine months of the fifth year following
the Amendment Effective Date, an amount equal to 2.50% of the original principal
amount of such Additional New Term Loans and (d) for the remaining New Term Loan
Installment Date, an amount equal to the remaining principal amount of the
Additional New Term Loans being repaid on the New Term Loan Maturity Date.

(b) To the extent not previously paid all New Term Loans shall be due and
payable on the New Term Loan Maturity Date.

 

-65-



--------------------------------------------------------------------------------

(c) Prepayment of the New Term Loan Borrowings from:

(i) all Net Proceeds or Acquisition Agreement Payments pursuant to
Section 2.11(c) or 2.11(e), respectively, shall be applied to reduce on a pro
rata basis (based on the amount of such amortization payments) the remaining
scheduled amortization payments in respect of such New Term Loan Borrowings; and

(ii) any optional prepayments pursuant to Section 2.11(a) shall be applied to
reduce the remaining scheduled amortization payments in respect of New Term Loan
Borrowings as directed by the Borrower.

(d) Any Lender holding New Term Loans may elect, on not less than two Business
Days’ prior written notice to the Administrative Agent with respect to any
mandatory prepayment made pursuant to Section 2.11(c) or Section 2.11(e), not to
have such prepayment applied to such Lender’s New Term Loans, in which case, the
full amount not so applied shall be retained by the Borrower.

(e) Prior to any repayment of any Borrowing under any Facility hereunder, the
Borrower shall select the Borrowing or Borrowings under the applicable Facility
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 2:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment. Each repayment of a Borrowing
(x) in the case of the New Revolving Facility, shall be applied to the New
Revolving Facility Loans included in the repaid Borrowing such that each New
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective New Revolving Facility Credit Exposures of the New Revolving
Facility Lenders at the time of such repayment) and (y) in all other cases,
shall be applied ratably to the Loans included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the Borrower, shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., Local Time, on the scheduled date of such repayment.
Repayments of Borrowings shall be accompanied by accrued interest on the amount
repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.16), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.10(e).

(b) In the event and on such occasion that the New Revolving Facility Credit
Exposure exceeds the total New Revolving Facility Commitments, the
BorrowersBorrower under the New Revolving Facility shall prepay New Revolving
Facility Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) made to such Borrowersthe Borrower, in an aggregate
amount equal to the amount by which the New Revolving Facility Credit Exposure
exceeds the total New Revolving Facility Commitments.

 

-66-



--------------------------------------------------------------------------------

(c) HoldingsParent and the Borrower Subsidiaries shall apply all Net Proceeds
upon receipt thereof to prepay New Term Loan Borrowings in accordance paragraphs
(c) and (d) of Section 2.10.

(d) [Intentionally Omitted].

(e) Following the receipt of any Acquisition Agreement Payments, HoldingsParent
and the Subsidiaries shall prepay, or cause to be prepaid, New Term Loan
Borrowings in accordance with paragraphs (c) and (d) of Section 2.10.

(f) [Intentionally Omitted].

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, 10 Business Days after the last day
of March, June, September and December in each year, and three Business Days
after the date on which the New Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a commitment fee of 0.50% (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the
Amendment Effective Date or ending with the date on which the last of the
Commitments of such Lender shall be terminated) at the rate set forth under the
caption “Commitment Fee” below based upon the Leverage Ratio as of the most
recent determination date; provided that until the Trigger Date, the Leverage
Ratio shall be deemed to be Category 2..

 

Leverage Ratio

   Commitment
Fee  

Category 1

Greater than 2.50 to 1.00

   0.375 %

Category 2

Equal to or less than 2.50 to 1.00

but greater than 1.50 to 1.00

   0.250 %

Category 3

Equal to or less than 1.50 to 1.00

but greater than 1.00 to 1.00

   0.250 %

Category 4

Equal to or less than 1.00 to 1.00

   0.200 %

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Amendment Effective Date and
shall cease to accrue on the date on which the last of the Commitments of such
Lender shall be terminated as provided herein.

 

-67-



--------------------------------------------------------------------------------

(b) The Borrower from time to time agrees to pay (i) to each New Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, 10 Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the New
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s New
Revolving Facility Percentage of the daily aggregate New Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Amendment
Effective Date or ending with the New Revolving Facility Maturity Date or the
date on which the New Revolving Facility Commitments shall be terminated) at the
rate per annum equal to the Applicable Margin for Eurocurrency New Revolving
Facility Borrowings effective for each day in such period and (ii) to each
Issuing Bank, for its own account, (x) 10 Business Days after the last day of
March, June, September and December of each year and three Business Days after
the date on which the New Revolving Facility Commitments of all the Lenders
shall be terminated as provided herein, a fronting fee in respect of each Letter
of Credit issued by such Issuing Bank for the period from and including the date
of issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% (or such other percentage
to be mutually agreed upon between the Borrower and the applicable Issuing
Lender) per annum of the daily average stated amount of such Letter of Credit),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable on a
per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter (the
“Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

-68-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of New Revolving Facility
Loans, upon termination of the New Revolving Facility Commitments and (iii) in
the case of the New Term Loans, on the New Term Loan Maturity Date; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR New Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the New Revolving Facility that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to

 

-69-



--------------------------------------------------------------------------------

such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing or
shall be made as a Borrowing bearing interest at such rate as the Majority
Lenders under the New Revolving Facility shall agree adequately reflects the
costs to the New Revolving Facility Lenders of making the Loans comprising such
Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.20) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein (except those for which
payment has been requested pursuant to Section 2.20);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
(in the case of a Loan) or the Borrower (in the case of a Letter of Credit) will
pay to such Lender or Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower (in the case of a Loan) or the
Borrower (in the case of a Letter of Credit) shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

-70-



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies suchthe Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, suchthe Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Euros of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to suchthe Borrower and shall be
conclusive absent manifest error. SuchThe Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

-71-



--------------------------------------------------------------------------------

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunderunder any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party or the Administrative Agent shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the Loan
Party shall be increased as necessary so that after making all required
deductions have been made (including deductions applicable to additional sums
payable under this Section) any Agent, Lender or Issuing Bank, as applicable,
receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes and Other Taxes been made, (ii) such Loan Party
or the Administrative Agent shall make such deductions and (iii) such Loan Party
or the Administrative Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall, jointly and severally, indemnify the Agents, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paidpayable by such
Agent, Lender or Issuing Bank, as applicable, on or with respect to any payment
by or on account of any obligation of such Loan Party hereunderunder any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to sucha Loan Party by a Lender or an Issuing Bank, or by
the Administrative Agent on its own behalf, on behalf of another Agent or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error. If a Loan Party determines in good faith that a reasonable basis exists
for contesting any Indemnified Taxes or Other Taxes for which indemnification
payments have been made under this Section 2.17(c), the Administrative Agent,
Issuing Bank, or Lender (as applicable) shall use reasonable efforts to
cooperate with the Loan Party in challenging such Indemnified Taxes or Other
Taxes, at the Loan Party’s expense, if so requested by the Loan Party in
writing; provided that nothing in this Section 2.17(c) shall obligate the
Administrative Agent, Issuing Bank, or any Lender to take any action that, in
its reasonable judgment, would be materially disadvantageous to such Person.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to suchthe Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by suchthe Borrower or the Administrative Agent to permit such
payments to be made without such

 

-72-



--------------------------------------------------------------------------------

withholding tax or at a reduced rate; provided that no Lender shall have any
obligation under this paragraph (e) with respect to any withholding Tax imposed
by any jurisdiction other than the United States if in the reasonable judgment
of such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise prejudice such Lender’s interest
in any material respect. Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(e). If any form or
certification previously delivered pursuant to this Section 2.17(e) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(f) If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Agent or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of such Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or such Lender in the event such Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Loan Parties or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, eachthe Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.20, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by
each Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.20 and 9.05 shall
be made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a

 

-73-



--------------------------------------------------------------------------------

Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan,
(ii) reimbursement obligations with respect to any Letter of Credit or (iii) any
other amount due hereunder or under another Loan Document shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if such Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from anythe Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, New Revolving Facility Loans or participations in L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans, New Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans, New Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, New Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to suchthe Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph (c) shall apply). EachThe Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against suchthe Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of suchthe Borrower in the amount of such participation.

 

-74-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that suchthe
Borrower will not make such payment, the Administrative Agent may assume that
suchthe Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as applicable, the amount due. In such event, if
suchthe Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at (i) the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or 2.20, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. EachThe Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15 or 2.20, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then suchthe Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) suchthe Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and

 

-75-



--------------------------------------------------------------------------------

accrued interest and fees) or such the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or 2.20 or payments required to be made pursuant
to Section 2.17, such assignment will result in a reduction in such compensation
or payments. Nothing in this Section 2.19 shall be deemed to prejudice any
rights that anythe Borrower may have against any Lender that is a Defaulting
Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
Borrowersthe Borrower owing to such Non-Consenting Lender being replaced shall
be paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

SECTION 2.20. Additional Reserve Costs.

(a) For so long as any Lender is required to make special deposits with the Bank
of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans, the Borrower
shall pay, contemporaneously with each payment of interest on each of such
Loans, additional interest on such Loan at a rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formula and in the manner
set forth in Exhibit F to the Original Credit Agreement.

(b) Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

SECTION 2.21. Increase in New Revolving Facility Commitments and/or New Term
Loan Commitments.

(a) Additional New Commitments. At any time following the completion of the
syndication of the Facilities (as reasonably determined by CGMI), the Borrower
may by written notice to the Administrative Agent elect to request an increase
to the existing New Revolving Facility Commitments (any such increase, the
“Additional New Revolving Facility Commitments”) and/or the New

 

-76-



--------------------------------------------------------------------------------

Term Loan Commitments (any such increase, the “Additional New Term Loan
Commitments” and together with the Additional New Revolving Facility
Commitments, if any, the “Additional New Commitments”), by an amount not in
excess of $100.0200.0 million in the aggregate or a lesser amount in integral
multiples of $10.0 million. Such notice shall (A) specify the date (an
“Increased Amount Date”) on which the Borrower proposes that the Additional New
Commitments and, in the case of Additional New Term Loan Commitments, the date
for borrowing, as applicable, be made available, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent, and (B) offer each New Revolving Facility Lender (in
the case of Additional New Revolving Facility Commitments) and/or New Term Loan
Lender (in the case of Additional New Term Loan Commitments) the right to
increase its New Revolving Facility Commitment and/or New Term Loan Commitment,
as applicable, on a pro rata basis. The Borrower shall notify the Administrative
Agent in writing of the identity of each New Revolving Facility Lender, New Term
Loan Lender or other financial institution reasonably acceptable to the
Administrative Agent (each, aan “Additional New Revolving Facility Lender,” aan
“Additional New Term Loan Lender” or generally, aan “Additional Lender”) to whom
the Additional New Commitments have been (in accordance with the prior sentence)
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Additional New Commitments may
elect or decline, in its sole discretion, to provide an Additional New
Commitment. Such Additional New Commitments shall become effective as of such
Increased Amount Date, and in the case of Additional New Term Loan Commitments,
such Additional New Term Loans in respect hereof (“Additional New Term Loans”)
shall be made on such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Additional New Commitments and Loans; (2) such increase in
the New Revolving Facility Commitments and/or the New Term Loan Commitments
shall be evidenced by one or more joinder agreements executed and delivered to
the Administrative Agent by each Additional Lender, as applicable, and each
shall be recorded in the register, each of which shall be subject to the
requirements set forth in Section 2.17(e); and (3) the Borrower shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the Additional New Commitments.

(b) On any Increased Amount Date on which Additional New Revolving Facility
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing New Revolving Facility Lenders shall assign
to each of the Additional New Revolving Facility Lenders, and each of the
Additional New Revolving Facility Lenders shall purchase from each of the
existing New Revolving Facility Lenders, at the principal amount thereof, such
interests in the outstanding New Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans outstanding on such Increased Amount Date
that will result in, after giving effect to all such assignments and purchases,
such New Revolving Facility Loans and participations in Letters of Credit and
Swingline Loans being held by existing New Revolving Facility Lenders and
Additional New Revolving Facility Lenders ratably in accordance with their New
Revolving Facility Commitments after giving effect to the addition of such
Additional New Revolving Facility Commitments to the New Revolving Facility
Commitments, (ii) each Additional New Revolving Facility Commitment shall be
deemed for all purposes a New Revolving Facility Commitment and each Loan made
thereunder shall be deemed, for all purposes, a New Revolving Facility Loan and
have the same terms as any existing New Revolving Facility Loan and (iii) each
Additional New Revolving Facility Lender shall become a Lender with respect to
the New Revolving Facility Commitments and all matters relating thereto.

 

-77-



--------------------------------------------------------------------------------

(c) On any Increased Amount Date on which Additional New Term Loan Commitments
are effected and borrowed, subject to the satisfaction of the foregoing terms
and conditions, (i) each Additional New Term Loan Commitment shall be deemed for
all purposes a New Term Loan Commitment and each Loan made thereunder shall be
deemed, for all purposes, a New Term Loan, (ii) each Additional New Term Loan
Lender shall become a Lender with respect to the New Term Loan Commitments and
all matters relating thereto and (iii) the Additional New Term Loans shall have
the same terms as the existing New Term Loans (except as provided in the last
paragraph in Section 2.10(a)) and be made by each Additional New Term Loan
Lender on the Increased Amount Date. All Additional New Term Loans made on any
Increased Amount Date will be made in accordance with the procedures set forth
in Section 2.03.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Additional New Commitments and the Additional Lenders.

SECTION 2.22. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Amendment Effective Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, such the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.23. Defaulting Lender.

(a) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender, if any Letter of Credit or Swingline Loan is at
the time outstanding, each Issuing Bank and the Swingline Lender, as the case
may be, may, by notice to the Borrower and such Defaulting Lender through the
Administrative Agent, require the Borrower to Cash Collateralize the obligations
of the Borrower to such Issuing Bank and the Swingline Lender in respect of such
Letter of Credit or Swingline Loan in amount equal to the aggregate amount of
the obligations (contingent or otherwise) of such Defaulting Lender in respect
thereof, or to make other arrangements reasonably satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swingline Bank, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender. Upon termination of any Letter of Credit
or repayment of any Swingline Loan, the Issuing Banks and Swingline Lender shall
return any Cash Collateral and terminate such other arrangements relating to
such Letter of Credit or Swingline Loan.

 

-78-



--------------------------------------------------------------------------------

(b) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender, each of
the Issuing Bank and the Swingline Lender is hereby authorized by the Borrower
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Notices of Borrowing pursuant
to Section 2.03 in such amounts and in such times as may be required to
(i) reimburse an outstanding L/C Disbursement, (ii) repay an outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of the Borrower
in respect of outstanding Letters of Credit or Swingline Loans in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letter of Credit or Swingline Loan.

(c) Cure. If the Borrower, the Administrative Agent, each Issuing Bank and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, whereupon such Lender will cease to be a Defaulting Lender and will be
a Non-Defaulting Lender. Upon receipt of any such notice, the Issuing Banks and
the Swingline Lender shall return any Cash Collateral held in respect of such
Non-Defaulting Lender’s obligations. If any Defaulting Lender is replaced
pursuant to Section 2.19(b), the Issuing Banks and the Swingline Lender shall
return any Cash Collateral held in respect of such replaced Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Parent, Holdings and the Borrower represents and warrants to each of the
Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the BorrowerParent and each of the other Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of eachthe Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower,Parent and each of the other Subsidiaries of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the

 

-79-



--------------------------------------------------------------------------------

NewAmendment No. 1 Transactions to which it is party (a) have been duly
authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by Holdings, the BorrowerParent and
such Subsidiaries and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation (including, without limitation, any Mining Law), or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of Holdings, the BorrowerParent or any such Subsidiary, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority (including, without limitation, any Mining Permit) or
(C) any provision of any indenture, lease (including, without limitation, any
Mining Lease), agreement or other instrument to which Holdings, the
BorrowerParent or any such Subsidiary is a party or by which any of them or any
of their respective property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under, any such indenture, lease (including, without
limitation, any Mining Lease), agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the BorrowerParent or any such Subsidiary,
other than the Liens created by the Loan Documents.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the New Transactions except for (a) the
filing of UCC financing statements and certificates of title, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) recordation of the Mortgages and the Mortgage Amendments, (d) such
consents, authorizations, filings or other actions that have either (i) been
made or obtained and are in full force and effect or (ii) are listed on Schedule
3.04 and (e) such actions, consents and approvals the failure to be obtained or
made which could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Financial Statements. There has heretofore been furnished to the
Lenders:

(A) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Holdings (i) as of and for the fiscal
years ended December 31, 20042007 and December 31, 2005,2008, audited by and
accompanied by the unqualified opinion of Ernst & Young LLP, independent public
accountants, and (ii) as of and for the three-month period ended

 

-80-



--------------------------------------------------------------------------------

March 31, 20062009 and for the comparable period of the preceding fiscal year,
in each case, certified by the chief financial officer of Holdings and (B) the
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Alpha (i) as of and for the fiscal years ended
December 31, 2007 and December 31, 2008, audited by and accompanied by the
unqualified opinion of KPMG LLP, independent public accountants, and (ii) as of
and for the three-month period ended March 31, 2009 and for the comparable
period of the preceding fiscal year, in each case, certified by the chief
financial officer of Alpha. Such financial statements and all financial
statements delivered pursuant to Sections 5.04(a) and (b) have been prepared in
accordance with GAAP and present fairly and accurately the financial condition
and results of operations and cash flows of Holdings or Alpha as of the dates
and for the periods to which they relate.

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2005,2008, there has been no event or occurrence which has resulted
in or would reasonably be expected to result in, individually or in the
aggregate, any Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Holdings, the BorrowerParent and the other Subsidiaries has good and
valid record fee simplemarketable title to, or valid leasehold interests in, or
easements or other limited property interests in, all its properties and assets,
including all Mortgaged Properties, subject solely to Permitted Encumbrances and
except where the failure to have such title or interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Holdings, the BorrowerParent and the other Subsidiaries have maintained, in all
material respects and in accordance with normal mining industry practice, all of
the machinery, equipment, vehicles, preparation plants or other coal processing
facilities, loadout and other transportation facilities and other tangible
personal property now owned or leased by Holdings, the BorrowerParent and the
other Subsidiaries that is necessary to conduct their business as it is now
conducted. All such properties and assets are free and clear of Liens, other
than Liens expressly permitted by Section 6.02 or arising by operation of law.

(b) Each of Holdings, the BorrowerParent and the other Subsidiaries has complied
with all obligations under all leases (including, without limitation, Mining
Leases) to which it is a party, except where the failure to comply would not
have a Material Adverse Effect, and all such leases are in full force and
effect, except (i) leases in respect of which the failure to be in full force
and effect could not reasonably be expected to have a Material Adverse Effect.
Each of Holdings, the Borrower and the other and (ii) that are less than fully
marketable because the consent of the lessor to a future assignment has not been
obtained. Each of Parent and the Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) As of the Amendment No. 1 Effective Date, the estate, title and interest of
Holdings, the BorrowerParent and the other Subsidiaries in the Covered
Properties and those Real Properties set forth on Schedule 3.07(c) constitute
all of the estate, title and interest in Real Properties necessary for the
conduct of the business and operations of Holdings, the BorrowerParent and the
other

 

-81-



--------------------------------------------------------------------------------

Subsidiaries as currently conducted. As of the Amendment No. 1 Effective Date,
the Covered Properties constitute (i) substantially all of the coal reserves and
related surface Improvements owned and leased by HoldingsParent and the
Subsidiaries in the Commonwealth of Pennsylvania; (ii) substantially all of the
coal reserves and related surface Improvements owned and leased by Holdings
Parent and the Subsidiaries in the State of Wyoming; (iii) substantially all of
the coal reserves and related surface Improvements owned or leased by
HoldingsParent and the Subsidiaries in the State of Illinois that will be mined
in the five-year period following the Original Closing Date in accordance with
the current mine plan of Holdings and the Subsidiaries with respect to coal
reserves in such state; and (iv; (iv) substantially all of the coal reserves and
related surface Improvements owned and leased by Parent and the Subsidiaries in
the State of Kentucky; (v) substantially all of the coal reserves and related
surface Improvements owned and leased by Parent and the Subsidiaries in the
State of Virginia; (vi) substantially all of the coal reserves and related
surface Improvements owned and leased by Alpha and its Subsidiaries in the State
of West Virginia; and (vii) less than 25% of the coal reserves owned and leased
by Holdings and the Subsidiaries of Holdings in the State of West Virginia. As
of the Amendment No. 1 Effective Date, none of Holdings or any Subsidiary of
Holdings own or lease any material coal reserves in jurisdictions other than
those listed in clauses (i) through (iv) of the preceding sentence. All of the
Covered Properties are, as of the Amendment No. 1 Effective Date (or such later
date on which Mortgages are excecuted and delivered in accordance with
Section 2(m) of Amendment No. 1), encumbered by Mortgages in favor of the
Collateral Agent for its benefit and the benefit of the Secured Parties securing
the Obligations. Annex C hasSchedule 3.07(c)(i) and Schedule 3.07(c)(ii) have
been prepared in good faith and isare a true and correct summary of all the
RealMortgaged Property owned or leased by HoldingsParent and the Subsidiaries to
be encumbered in favor of the Collateral Agent, for its benefit and the benefit
of the Secured Parties, as of the Amendment No. 1 Effective Date.

(d) ExceptAs of the Amendment No. 1 Effective Date, except as set forth on
Schedule 3.07(d), none of HoldingsParent or any of the Subsidiaries has received
written or, to the knowledge of HoldingsParent and the Subsidiaries, other
notice of claims that HoldingsParent or any Subsidiary has mined any coal that
it did not have the right to mine any Mortgaged Property or mined any coal in
such a manner as to give rise to any claims for loss, waste or trespass on any
Mortgaged Property, and, to the knowledge of HoldingsParent and the
Subsidiaries, no facts exist upon which such a claim could be based.

(e) Each of Holdings, the BorrowerParent and the other Subsidiaries owns or
possesses, or could obtain ownership or possession of, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, without any known conflict with the rights of others, and free
from any burdensome restrictions, except where such conflicts and restrictions
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or except as set forth on Schedule 3.07(e).

(f) As of the Amendment No. 1 Effective Date, none of Holdings, the
BorrowerParent and theirits Subsidiaries has received any written or, to the
knowledge of Parent, Holdings or the Borrower, other notice of any pending or
contemplated condemnation proceeding affecting any of the Mortgaged Properties
or any sale or disposition thereof in lieu of condemnation that remains
unresolved as of the Amendment No. 1 Effective Date, except as set forth on
Schedule 3.07 (f).

 

-82-



--------------------------------------------------------------------------------

(g) None of Holdings, the BorrowerParent and theirits Subsidiaries is obligated
on the Amendment No. 1 Effective Date under any right of first refusal, option
or other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any interest therein, except as permitted under Section 6.02 or
6.05.6.02, 6.05 and other than customary buy-back provisions following the
termination of mining operations, satisfaction of reclamation obligations and
release of applicable Mining Permits with respect to a Mortgaged Property.

(h) Schedule 3.07(h) sets forth as of the Amendment No. 1 Effective Date the
name and jurisdiction of incorporation, formation or organization of each
Subsidiary of HoldingsParent and, as to each such Subsidiary, the percentage of
each class of Equity Interests owned by HoldingsParent or by any such
Subsidiary, indicating the ownership thereof.

(i) As of the Amendment No. 1 Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
HoldingsParent or any of the Subsidiaries, except as set forth on Schedule
3.07(i).

(j) As of the Amendment No. 1 Effective Date, there are no Intercompany Leases
other than those encumbered pursuant to the Intercompany Lease Agreement by the
Collateral Agent for the benefit of the Secured Parties securing the
Obligations.

(k) With respect to each Covered Property on which significant surface
Improvements are located, there are no rights or claims of parties in possession
not shown by the public records, encroachments, overlaps, boundary line disputes
or other matters which would be disclosed by an accurate survey or inspection of
the premises except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.08. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of Parent, Holdings or the Borrower, threatened in writing against or
affecting, Parent, Holdings or the Borrower or any of the other Subsidiaries or
any business, property or rights of any such person (i) as of the Amendment
No. 1 Effective Date, that involve any Loan Document or the New Transactions or
(ii) which individually could reasonably be expected to have a Material Adverse
Effect or which could reasonably be expected, individually or in the aggregate,
to materially adversely affect the New Transactions. None of Holdings, the
BorrowerParent or any other Subsidiary has been notified in writing, or, to the
knowledge of HoldingsParent and the Subsidiaries, otherwise notified, by the
Federal Office of Surface Mining or the agency of any state administering the
Surface Mining Control and Reclamation Act of 1977, as amended, or any
comparable state statute that it is: (i) ineligible to receive additional
surface mining permits; or (ii) under investigation to determine whether their
eligibility to receive any Mining Permit should be revoked, i.e., “permit
blocked.” To the knowledge of Parent, Holdings and the Borrower, no facts exist
that presently or upon the giving of notice or the lapse of time or otherwise
would render any of HoldingsParent or any Subsidiary ineligible to receive
surface mining permits.

 

-83-



--------------------------------------------------------------------------------

Neither the Borrower nor, to the knowledge of any of the Loan Parties, any of
its Affiliates is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S. Patriot
Act”).

(b) Except as set forth in Schedule 3.08(b), none of Parent, Holdings, the
Borrower, the other Subsidiaries and their respective properties or assets is in
violation of (nor will the continued operation of their material properties and
assets as currently conducted violate) any currently applicable law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval, Mining Law, Mining Permit, Mining Lease or any building permit) or
any restriction of record or agreement affecting any Mortgaged Property, or is
in default with respect to any order, judgment, writ, injunction or decree of
any Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.09. Federal Reserve Regulations.

(a) None of Holdings,Parent or the Borrower and the other Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.10. Investment Company Act; Public Utility Holding Company Act. None
of Holdings, the BorrowerParent or any other Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

SECTION 3.11. Use of Proceeds. The Borrower (a) will use the proceeds from
borrowings of the New Term Loans to refinance the outstanding Tranche B Term
Loans (as defined in the Original Credit Amendment) on the Amendment Effective
Date and, (b) will use the proceeds of the New Revolving Facility Loans made on
the Amendment Effective Date to refinance the outstanding Revolving Facility
Loans (as defined in the Original Credit Agreement) on the Amendment Effective
Date and (c) will use the proceeds from Borrowings of New Revolving Facility
Loans after the Amendment Effective Date for working capital and general
corporate purposes.

SECTION 3.12. Tax Returns. Except as set forth on Schedule 3.12:

(a) Each of Holdings, the BorrowerParent and theireach of its Subsidiaries
(i) has timely filed or caused to be timely filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it that are material to such
companies taken as a whole

 

-84-



--------------------------------------------------------------------------------

and each such Tax return is true and correct in all material respects and
(ii) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the BorrowerParent or any of otherits Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP;

(b) Each of Holdings, the BorrowerParent and the othereach of its Subsidiaries
has paid in full or made adequate provision (in accordance with GAAP) for the
payment of all Taxes not yet due with respect to all periods or portions thereof
ending on or before the Amendment Effective Date, which Taxes, if not paid or
adequately provided for, could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Amendment Effective Date,
with respect to each of Holdings, the BorrowerParent and theireach of its
Subsidiaries, (i) there are no claims being asserted in writing with respect to
any Taxes, (ii) no presently effective waivers or extensions of statutes of
limitation with respect to Taxes have been given or requested and (iii) no Tax
returns are being examined by, and no written notification of intention to
examine has been received from, the Internal Revenue Service or any other taxing
authority.

SECTION 3.13. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning
HoldingsParent, the Borrower, the other Subsidiaries, the New Transactions and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives (excluding any reserve reports) and made available to any
Lenders or the Administrative Agent in connection with the New Transactions or
the other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Amendment No. 1 Effective Date and did not contain
any untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

(b) The Projections, the Reserve Reports and estimates and information of a
general economic nature prepared by or on behalf of the Parent, the Borrower or
any of its representatives and that have been made available to any Lenders or
the Administrative Agent in connection with the New Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such Projections and estimates were furnished to the initial Lenders
hereunder on the Amendment Effective Date, and as of the Amendment No. 1
Effective Date, and (ii) as of the Amendment No. 1 Effective Date, have not been
modified in any material respect by the Borrower.

 

-85-



--------------------------------------------------------------------------------

SECTION 3.14. Employee Benefit Plans. Each of Holdings, the Borrower, the other
Subsidiaries and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. As of the Amendment No. 1 Effective Date, the excess of the present
value of all benefit liabilities under each Plan of Holdings, the
Borrower,Parent and each other Subsidiary and the ERISA Affiliates (based on
those assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto for which a valuation is available, over the value of the
assets of such Plan could not reasonably be expected to have a Material Adverse
Effect, and the excess of the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) as of
the last annual valuation dates applicable thereto for which valuations are
available, over the value of the assets of all such under funded Plans could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events which have occurred or for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15. Environmental Matters. Except as disclosed on Schedule 3.15 and
except as to matters that could not reasonably be expectedlikely to have,
individually or in the aggregate, a Material Adverse Effect (i) no written
notice, request for information, order, complaint or penalty has been received
by Holdings, the BorrowerParent, or any of the other Subsidiaries, and there are
no judicial, administrative or other actions, suits or proceedings pending or
threatened in writing against Holdings, the Borrower Parent or any of the other
Subsidiaries which allege a violation of or liability under any Environmental
Laws, in each case relating to Holdings, the BorrowerParent or any of the other
Subsidiaries, (ii) each of Holdings, the BorrowerParent and the other
Subsidiaries has obtained or in a timely manner applied for all material
environmental permitsPermits necessary for ownership of its assets and for its
operations as currently conducted to comply with all applicable Environmental
Laws and is, and since June 30, 1999 has been, in compliance with the terms of
such permitsPermits and with all other applicable Environmental Laws,
(iii) Holdings, the BorrowerParent and the other Subsidiaries have made
available to the Administrative Agent prior to the Amendment No. 1 Effective
Date the most recent environmental audit, if any, with respect to the operations
of each of Holdings, the BorrowerParent and the other Subsidiaries, (iv) to the
knowledge of Holdings, the BorrowerParent and the other Subsidiaries, no
Hazardous Material is located at, on, under or is emanating from any property or
facility currently owned, operated or leased by Holdings, the BorrowerParent or
any of the other Subsidiaries that would reasonably be expectedlikely to give
rise to any cost, liability or obligation of Holdings, the Borrower or any of
the otherParent or any of the Subsidiaries under any Environmental Laws, and no
Hazardous Material has been generated, owned or controlled by Holdings, the
BorrowerParent or any of the other Subsidiaries and disposed of, or transported
to or releasedReleased at any location in a manner that would reasonably be
expectedlikely to give rise to any cost, liability or obligation of Holdings,
the Borrower or any of the otherParent or any of the Subsidiaries under any
Environmental Laws, (v) to the knowledge of Holdings, the BorrowerParent and the
other Subsidiaries, there are no agreements in effect as of the Amendment No. 1
Effective Date pursuant to which Holdings, the BorrowerParent or any of the
other Subsidiaries has

 

-86-



--------------------------------------------------------------------------------

expressly assumed or undertaken responsibility for any liability or obligation
of any other Person arising under or relating to Environmental Laws, which in
any such case has not been made available to the Administrative Agent prior to
the Amendment No. 1 Effective Date, (vi) to the knowledge of Holdings, the
BorrowerParent and the other Subsidiaries, there are no landfills or, disposal
areas, or surface impoundments (including slurry impoundments) located at, on,
in or under the assets of HoldingsParent or any Subsidiary for which
HoldingsParent or any Subsidiary does not hold an authorizationa valid Permit
pursuant to Mining Laws and Environmental Laws, and which are closed or to be
closed and reclaimed pursuant to ReclamationMining Laws and Environmental Laws,
and (vii) to the knowledge of Holdings, the BorrowerParent and the other
Subsidiaries as of the Amendment No. 1 Effective Date, except as listed on
Schedule 3.15(vii), there are not currently and since January 1, 1996 there have
not been any underground storage tanks “owned,” or “operated” (as defined by
applicable Environmental Law) by any of Holdings, the BorrowerParent or any
other Subsidiary or present or located on the Holdings’, the BorrowerParent’s or
any other Subsidiary’s Real Property. For purpose of Section 7.01(a), each of
the representations and warranties contained in clauses (iv), (v), (vi) and
(vii) of this Section 3.15 that are qualified by the knowledge of Holdings, the
Borrower and the other Subsidiaries shall be deemed not to be so qualified.

SECTION 3.16. Security Documents.

(a) The Collateral Agreement is (and, after giving effect to the NewAmendment
No. 1 Transactions, with respect to Loan Parties existing prior to the Amendment
No. 1 Effective Date, continues to be) effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Collateral Agent, and in the case
of the other Collateral described in the Collateral Agreement (other than the
Intellectual Property (as defined in the Collateral Agreement)), when financing
statements and other filings specified on Schedule 6 of the Perfection
Certificate dated as of the Original ClosingAmendment No. 1 Effective Date in
appropriate form are filed in the offices specified on Schedule 7 of the
Perfection Certificate dated as of the Original ClosingAmendment No. 1 Effective
Date , the Liens created by the Collateral Agreement in favor of the Collateral
Agent (for the benefit of the Secured Parties) constitute (and, after giving
effect to the New Transactions, with respect to Loan Parties existing prior to
the Amendment No. 1 Effective Date, continues to constitute) fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing UCC financing statements, in each
case prior and superior in right to any other person (except, in the case of
Collateral other than Pledged Collateral, Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Liens created by the Collateral
Agreement in favor of the Collateral Agent (for the benefit of the Secured
Parties) constitute (and, after giving effect to the NewAmendment No. 1
Transactions, with respect to Loan Parties existing prior to the Amendment No. 1
Effective Date, continues to

 

-87-



--------------------------------------------------------------------------------

constitute) fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties thereunder in the Intellectual Property,
in each case prior and superior in right to any other person (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Amendment Effective
Date).

(c) The Mortgages executed and delivered on the Original Closing Date pursuant
to Section 4.02 of the Original Credit Agreement and the Mortgages executed and
delivered after the Original Closing Date pursuant to Section 5.18 of the
Original Credit Agreement, Section 2(m) to Amendment No. 1 or Section 5.10 shall
be (including after giving effect to the NewAmendment No. 1 Transactions and the
Mortgage Amendments) effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages and Mortgage
Amendments are filed or recorded in the proper real estate filing or recording
offices, the Liens created by the Mortgages in favor of the Collateral Agent
(for the benefit of the Secured Parties) constitute (and, after giving effect to
the NewAmendment No. 1 Transactions, continues to constitute) fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the UCC, the proceeds thereof, in each case prior and superior
in right to any other Person, other than with respect to the rights of a Person
pursuant to Liens expressly permitted by Section 6.02(a) and Liens having
priority by operation of law.

(d) The Intercompany Lease Agreement executed and delivered on the Original
Closing Date (as amended or supplemented on the Amendment No. 1 Effective Date)
pursuant to Section 4.02(A) is (and after giving effect to the NewAmendment
No. 1 Transactions continues to be) effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Intercompany Leases and any other Collateral pledged thereunder and the
proceeds thereof, and when such Intercompany Lease Agreement is filed or
recorded in the proper real estate filing or recording offices, the Liens
created by the Intercompany Lease Agreement in favor of the Collateral Agent
(for the benefit of the Secured Parties) constitute (and, after giving effect to
the NewAmendment No. 1 Transactions, continues to constitute) fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Intercompany Leases and Collateral pledged thereunder and, to
the extent applicable, subject to Section 9-315 of the Uniform Commercial Code,
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of a Person pursuant to Liens
expressly permitted by Section 6.02(a).

SECTION 3.17. Location of Real Property and Leased Premises.

(a) Schedule 8 to the Perfection Certificate dated as of the Amendment No. 1
Effective Date lists completely and correctly as of the Amendment No. 1
Effective Date all Real Property (including, without limitation, each Covered
Property) owned by Holdings, the Borrower and the Subsidiarythe Loan Parties and
the addresses or location thereof.

 

-88-



--------------------------------------------------------------------------------

(b) Schedule 8 to the Perfection Certificate dated as of the Amendment No. 1
Effective Date lists completely and correctly as of the Amendment No. 1
Effective Date all Real Property leased by Holdings, the Borrower and the
Domestic Subsidiarythe Loan Parties (including, without limitation, each leased
Covered Property) and the addresses or location thereof.

SECTION 3.18. Solvency.

(a) Immediately after giving effect to the NewAmendment No. 1 Transactions to
occur on the Amendment No. 1 Effective Date, (i) the fair value of the assets of
the Borrower (individually) and HoldingsParent and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower (individually)
and HoldingsParent and its Subsidiaries on a consolidated basis, respectively;
(ii) the present fair saleable value of the property of the Borrower
(individually) and HoldingsParent and its Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower (individually) and HoldingsParent and its Subsidiaries
on a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower (individually) and
HoldingsParent and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the Borrower
(individually) and HoldingsParent and its Subsidiaries on a consolidated basis
did not and will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Amendment Effective Date.

(b) None of Parent, Holdings or the Borrower intend to, and does not believe
that it or any of the Subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it or any such Subsidiary and the timing and amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.

SECTION 3.19. Labor Matters. There are no strikes pending or threatened against
Holdings, the BorrowerParent or any of the other Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of Holdings, the
BorrowerParent and the other Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable law
dealing with such matters. All material payments due from Holdings, the
BorrowerParent or any of the other Subsidiaries or for which any claim may be
made against Holdings, the BorrowerParent or any of the other Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Holdings, the
BorrowerParent or such Subsidiary to the extent required by GAAP. Except as set
forth on Schedule 3.19, consummation of the New Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the BorrowerParent
or any of the other Subsidiaries (or any predecessor) is a party or by which
Holdings, the BorrowerParent or any of the other Subsidiaries (or any
predecessor) is bound, other than collective bargaining agreements that,
individually or in the aggregate, are not material to Holdings, the
BorrowerParent and the other Subsidiaries, taken as a whole.

 

-89-



--------------------------------------------------------------------------------

SECTION 3.20. Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of
HoldingsParent, the Borrower or the other Subsidiaries as of the Amendment No. 1
Effective Date. As of such date, such insurance is in full force and effect. The
Borrower believes that the insurance maintained by or on behalf of
HoldingsParent, the Borrower and theirthe Subsidiaries is adequate.

SECTION 3.21. [Intentionally Omitted].

SECTION 3.22. Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of Parent, Holdings and the Borrower,
none of its respective Affiliates is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

(b) No Loan Party and to the knowledge of theParent, Holdings and the Borrower,
no Affiliate or broker or other agent of any Loan Party acting or benefiting in
any capacity in connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of Parent, Holdings and the Borrower, no
broker or other agent of any Loan Party acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.22(b), (ii) deals in, or otherwise engages in any

 

-90-



--------------------------------------------------------------------------------

transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit (each
such event a “Credit Event”):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, each Issuing
Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swingline
Lender will not be required to make any Swingline Loan, unless such Issuing Bank
or the Swingline Lender, as the case may be, is satisfied that any exposure that
would result therefrom is eliminated or fully covered by Cash Collateralization
satisfactory to each Issuing Bank or Swingline Lender.

 

-91-



--------------------------------------------------------------------------------

SECTION 4.02. First Credit Event.

(A) Original Closing Date. The obligations of (a) the Lenders (including the
Swingline Lenders) to make Loans and (b) any Issuing Bank to issue Letters of
Credit or increase the stated amounts of Letters of Credit requested in each
case to be made by them on the Original Closing Date was subject to the
satisfaction of all of the conditions precedent set forth in Section 4.02 of the
Original Credit Agreement.

(B) Amendment Effective Date. The obligation of each New Term Loan Lender to
fund a New Term Loan and the obligation of each New Revolving Facility Lender to
fund a New Revolving Facility Loan requested to be made by itobligations of
(a) the Lenders (including the Swingline Lenders) to make Loans and (b) any
Issuing Bank to issue Letters of Credit or increase the stated amounts of
Letters of Credit requested in each case to be made by them on the Amendment
Effective Date shall be was subject to the prior or concurrent satisfaction of
eachall of the following conditions precedent set forth in this
Section 4.01(B):4.02 of the Execution Date Credit Agreement.

(a) Executed Agreement and Amendment Agreement. There shall have been delivered
to the Administrative Agent an executed counterpart of each of this Agreement
and the New Security Documents each dated as of the Amendment and Restatement
Effective Date. The Administrative Agent shall have also received: (i) executed
counterparts to the Amendment Agreement executed by (A) New Term Lenders for not
less than $335.0 million in New Term Loan Commitments in the aggregate, (B) New
Revolving Facility Lenders for $500.0 million in New Revolving Facility
Commitments in the aggregate and (C) the other parties thereto; (ii) executed
counterparts to this Agreement by (A) Holdings; (B) the Borrower; (C) the
Administrative Agent; (D) the Collateral Agent; (E) the Issuing Banks party
hereto on the Amendment Effective Date; (F) each New Term Loan Lender on the
Amendment Effective Date; (G) each New Revolving Facility Lender on the
Amendment Effective Date; and (H) the other parties to this Agreement on the
Amendment Effective Date.

(b) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Collateral Agent, the Lenders and each Issuing Bank on the
Amendment Effective Date, a favorable written opinion of (i) Simpson Thacher &
Bartlett LLP, special counsel for the Loan Parties, (ii) the general counsel of
Holdings, and (iii) local counsel reasonably satisfactory to the Administrative
Agent as specified on Schedule 4.02(B)(b) (including the opinions referred to in
Section 4.02(B)(e)(ii)(C), in each case (A) dated the Amendment Effective Date,
(B) addressed to the Administrative Agent, the Collateral Agent, each Issuing
Bank, and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent.

(c) Legal Matters. All legal matters incident to this Agreement, the borrowings
and extensions of credit hereunder and the other Loan Documents shall be
reasonably satisfactory to the Administrative Agent, to the Lenders and to each
Issuing Bank on the Amendment Effective Date.

 

-92-



--------------------------------------------------------------------------------

(d) Corporate Documents. The Administrative Agent shall have received in the
case of each Loan Party each of the items referred to in clauses (i), (ii),
(iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, of
each Loan Party, (A) in the case of a corporation, certified as of a recent date
by the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership of or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Amendment Effective Date and certifying to the
following:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Amendment
Effective Date,

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party have not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

 

-93-



--------------------------------------------------------------------------------

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Amendment Effective Date may reasonably request (including
without limitation, tax identification numbers and addresses).

(e) Collateral Requirements.

(i) The Collateral and Guarantee Requirement shall have been satisfied.

(ii) The Collateral Agent shall have received:

(A) with respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

(B) with respect to each Mortgage Amendment, (i) a copy of the existing mortgage
title insurance policy and an endorsement with respect thereto relating to the
Mortgage encumbering such Mortgaged Property assuring the Collateral Agent that
the Mortgage, as amended by the Mortgage Amendment is a valid and enforceable
first priority lien on such Mortgaged Property in favor of the Collateral Agent
for the benefit of the Secured Parties free and clear of all defects and
encumbrances and liens except as expressly permitted by Section 6.02 of the
Original Credit Agreement, and such Mortgage Policy shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent and (ii) evidence
acceptable to Administrative Agent of payment by Borrower of all title insurance
premiums, search and examination charges, mortgage recording taxes and related
charges required for the recording of the Mortgage Amendments and issuance of
the endorsements to the title insurance policies; and

(C) to the extent reasonably requested by the Administrative Agent, with respect
to each Mortgage Amendment, opinions of local counsel to the Loan Parties, which
opinions (x) shall be addressed to each Agent, each of the Lenders and each
Issuing Bank and be dated the Amendment Effective Date, (y) shall cover the
enforceability of the respective Mortgage as amended by the Mortgage Amendment
and such other matters incident to the transactions contemplated herein as the
Agents may reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

-94-



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received a completed Perfection
Certificate dated the Amendment Effective Date and signed by a Responsible
Officer of Holdings, the Borrower and each Domestic Subsidiary Loan Party,
together with all attachments contemplated thereby and the following: (A) the
results of a search of the UCC (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions specified in the Perfection Certificates and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released or discharged pursuant to
documentation reasonably satisfactory to the Administrative Agent; and (B) any
necessary termination statements (or similar documents), including UCC
termination statements, in form and substance reasonably satisfactory to the
Administrative Agent and duly executed or authorized by all applicable Persons
for filing in all applicable jurisdictions as may be necessary to terminate any
effective financing statements (or equivalent filings), including UCC financing
statements, disclosed in such search (other than any such financing statements
in respect of Permitted Encumbrances and Liens permitted by Section 6.02).

(iv) The Collateral Agent shall have received an amendment to each Intercompany
Lease Agreement duly executed by the applicable Loan Parties, in form and
substance reasonably acceptable to the Administrative Agent.

(f) Projections. The Administrative Agent shall have received the Borrower’s
most recent (as of the Amendment Effective Date) projections through and
including the 2011 fiscal year, prepared on a quarterly basis through the end of
the 2006 fiscal year.

(g) Material Adverse Change. The absence of any event or occurrence which has
resulted in or would reasonably be expected to result in, individually or in the
aggregate, any material adverse change in the business, operations, properties,
assets or financial condition of the Loan Parties and their respective
subsidiaries, taken as a whole, since December 31, 2005.

(h) Consents. All requisite material Governmental Authorities and third parties
shall have approved or consented to the New Transactions to the extent required,
and there shall be no governmental or judicial action, actual or threatened,
that could reasonably be expected to restrain, prevent or impose burdensome
conditions on the New Transactions or the other transactions contemplated
hereby.

(i) No Prohibition. No provision of any applicable law or regulation, including,
without limitation, severance, subdivision, Mining Laws or similar laws, and no
judgment, injunction, order or decree shall prohibit the consummation of the New
Transactions, and all material actions by or in respect of or material filings
with any Governmental Authority required to permit the consummation of the New
Transactions shall have been taken, made or obtained, except for any such
actions or filings the failure to take, make or obtain would not be material to
Holdings, Borrower and the other Subsidiaries, taken as a whole.

 

-95-



--------------------------------------------------------------------------------

(j) Fees. The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Amendment Effective Date and, to the extent invoiced,
all other amounts due and payable pursuant to the Loan Documents on or prior to
the Amendment Effective Date, including, to the extent invoiced, reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP and local counsel)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(k) Reserve Report. There shall have been delivered to the Administrative Agent
signed and complete copies of the Reserve Report identified in clause (iv) of
the definition of “Reserve Report”.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of Parent, Holdings and the Borrower covenants and agrees with each Lender
that so long as this Agreement shall remain in effect and until the commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, each of Parent, Holdings
and the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by HoldingsParent or a Wholly Owned
Subsidiary of HoldingsParent in such liquidation or dissolution; provided that
Subsidiaries that are Loan Parties may not be liquidated into Subsidiaries that
are not Loan Parties.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, mining, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted and (iii) at all times maintain and preserve all
property necessary to the normal

 

-96-



--------------------------------------------------------------------------------

conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties to be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Amendment No. 1
Effective Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower orany of the Loan Parties under such policies directly to the
Collateral Agent; cause all such policies to provide that neither Parent, the
Borrower, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and, with respect to all Covered Properties, to
contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured Mortgaged Property) require from time to time to
protect their interests; deliver original or certified copies of all such
policies or a certificate of an insurance broker to the Collateral Agent; cause
each such policy to provide that it shall not be canceled or not renewed upon
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation or nonrenewable of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
and the Collateral Agent), or insurance certificate with respect thereto,
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
publishedany portion of any Mortgaged Property upon which a “Building” (as
defined in 12 CFR Chapter 11, Section 339.2) is located is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with as a Special Flood Hazard Area
with respect to which flood insurance has been made available under the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to timeAct of 1968 (as now or hereafter in
effect or successor act thereto),

 

-97-



--------------------------------------------------------------------------------

then Parent or the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent.

(d) With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” (or
equivalent coverage) and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in each case in amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured, on forms reasonably satisfactory to
the Collateral Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by
Holdings, the BorrowerParent or any of the Subsidiaries; and promptly deliver to
the Administrative Agent and the Collateral Agent a duplicate original copy of
such policy or policies, or an insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Borrower and the other Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Agents, the Lenders, any Issuing Bank
or their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
of Parent, Holdings, and the Borrower hereby agree, to the extent permitted by
law, to waive, and to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Agents, the Lenders, any Issuing Bank and their
agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of Holdings, the BorrowerParent and theirits
Subsidiaries or the protection of their properties.

 

-98-



--------------------------------------------------------------------------------

SECTION 5.03. Taxes.

(a) Pay and discharge promptly when due all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the BorrowerParent or the affected
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP with respect thereto.

(b) Use all commercially reasonable efforts to do or cause to be done all things
necessary to prevent any recapture of the excess loss accounts in the stock of
the Foundation PA Coal Company (whether as a result of a deconsolidation,
worthlessness or other reasons).

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of Annual Reports on Form 10-K) after the end of each fiscal year,
commencing with the fiscal year ended December 31, 2006,2009, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of HoldingsParent and the Subsidiaries as
of the close of such fiscal year and the consolidated results of their
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of HoldingsParent and the
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by HoldingsParent of Annual Reports on Form 10-K of
HoldingsParent and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(a) to the extent such Annual Reports include the
information specified herein);

(b) commencing with the fiscal quarter ended June 30, 2006,2009, within 45 days
(or such shorter period as the SEC shall specify for the filing of Quarterly
Reports on Form 10-Q) after the end of each of the first three fiscal quarters
of each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of HoldingsParent and
the Subsidiaries as of the close of such fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all certified by a Financial Officer of HoldingsParent, on behalf of
HoldingsParent, as fairly presenting, in all material respects, the financial
position and results of operations of HoldingsParent and the Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by HoldingsParent of Quarterly Reports on Form 10-Q of HoldingsParent and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such Quarterly Reports include the information specified herein);

 

-99-



--------------------------------------------------------------------------------

(c)(x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of HoldingsParent (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) commencing with the fiscal period ending June 30, 2006,2009, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.10, 6.11 and
6.12 and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
BorrowerParent or any of theits Subsidiaries with the SEC or distributed to the
stockholders of Holdings or the Public Parent generally, as applicable;

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Amendment No. 1 Effective Date, the consolidated
financial statements of Parent or Holdings, as applicable, and the Subsidiaries
delivered pursuant to paragraphs (a) or (b) above will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then, together with the first delivery of financial
statements pursuant to paragraphparagraphs (a) and (b) above following such
change, a schedule prepared by a Financial Officer on behalf of HoldingsParent
reconciling such changes to what the financial statements would have been
without such changes;

(f) within 90 days after the beginning of each fiscal year, an operating and
capital expenditure budget, in form satisfactory to the Administrative Agent
prepared by HoldingsParent for each of the four fiscal quarters of such fiscal
year prepared in reasonable detail, of HoldingsParent and the Subsidiaries,
accompanied by the statement of a Financial Officer of HoldingsParent to the
effect that, to the best of his knowledge, the budget is a reasonable estimate
for the period covered thereby;

(g) upon the reasonable request of the Administrative Agent, updated Perfection
Certificates (or, to the extent such request relates to specified information
contained in the Perfection Certificates, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.10(e);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the BorrowerParent or any Subsidiary
(x) in connection with any material interim or special audit made by independent
accountants of the books of Holdings, the Borrower Parent or any Subsidiary or
(y) valuing the coal reserves or constituting, in whole or in part, a material
mine plan or material change to any material mining plan;

 

-100-



--------------------------------------------------------------------------------

(i) promptly, from time to time, such other information regarding the operations
(including as to coalall reports of reserves prepared by Parent or any of its
Subsidiaries, or their consultants), business affairs and financial condition of
Holdings, the BorrowerParent or any of the Subsidiaries, or compliance with the
terms of any Loan Document, or such consolidating financial statements, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request;

(k) Deliver to the Administrative Agent for prompt further distribution to each
Lender, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.04(a) and (b), a summary statement of
revenues, EBITDA, assets and liabilities of subsidiaries of Parent that are
Unrestricted Subsidiaries for the relevant period and use commercially
reasonable efforts to make senior officers of Parent available to discuss such
information or the information specified in Section 5.04(a) promptly after such
information is delivered to the Administrative Agent.

(l) The Borrower shall provide statutory financial information for Parent and
such other financial information as the Administrative Agent shall reasonably
request, together with the financial information required under Section 5.04(a)
and (b) .

Documents required to be delivered pursuant to Section 5.04(a), 5.04(b) or
5.04(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which HoldingsParent and the
Borrower posts such documents, or provides a link thereto on the HoldingParent’s
website on the Internet, at “www.foundationcoalalphanr.com”; provided that:
(i) Holdings and the Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) Holdings; provided
that: Parent and the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance Holdings and the Borrower shall be required to provide
paper copies of the certificates required by Section 5.04(c) to the
Administrative Agent.

 

-101-



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
HoldingsParent or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the BorrowerParent or any of theits Subsidiaries as to which
an adverse determination is reasonably probable and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to HoldingsParent, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased) and, including all Mining Laws and Mining Permits, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided that this Section 5.06
shall not apply to Environmental Laws, which are the subject of Section 5.09, or
to laws related to Taxes, which are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the BorrowerParent or any of
the Subsidiaries at reasonable times, upon reasonable prior notice to
HoldingsParent or the Borrower, and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any persons
designated by the Agents or, upon the occurrence and during the continuance of
an Event of Default, any Lender upon reasonable prior notice to HoldingsParent
or the Borrower to discuss the affairs, finances and condition of Holdings, the
BorrowerParent or any of the Subsidiaries with the officers thereof and
independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations,
facilities and properties; and obtain and renew all material authorizations and
permitsPermits required pursuant to Environmental

 

-102-



--------------------------------------------------------------------------------

LawLaws for its operations, facilities and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Mortgages.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset (including any real property (other than real property, which
is covered by Section 5.10(c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $5.0
million is acquired by Holdings, the BorrowerParent or any other Loan Party
after the Original Closing Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than assets constituting Collateral
under a Security Document that become subject to the Lien of such Security
Document upon acquisition thereof), cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (f) below.

(c) In the case of the BorrowerParent, grant and cause each of the Domestic
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
Mortgages in such real property of the BorrowerParent or any such Domestic
Subsidiary Loan Parties as are not covered by the Mortgages delivered on the
Original Closing Date, to the extent acquired after the Original Closing Date
and (i) in the case of owned real property, any property in which a Loan Party
owns a fee interest and on which an active preparation plant site or an active
mine site is located, (ii) in the case of leased real property, any property in
which a Loan Party has a leasehold interest (x) that is subject to an annual
minimum royalty in excess of $500,000, (y) that had an annual production royalty
in excess of $750,000 in the immediately preceding fiscal year or (z) on which
an active preparation plant site or an active mine is located or (iii) any real
property having a value at the time of acquisition in excess of $5.010.0 million
pursuant to documentation substantially in the form of the Mortgages delivered
to the Collateral Agent on the Original Closing Date or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an “Additional Mortgage”)
and constituting valid and enforceable perfected Liens superior to and prior to
the rights of all third persons subject to no other Liens except as are
permitted by Section 6.02 or arising by operation of law, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and

 

-103-



--------------------------------------------------------------------------------

protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (f) below. With respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith an opinion of counsel and such other documents,
instruments, certificates and materials to the extent reasonably requested by
the Collateral Agent.

(d) If any additional direct or indirect Subsidiary of HoldingsParent is formed
or acquired after the Original Closing Date and if such Subsidiary is a Domestic
Subsidiary Loan Party, within five Business Days after the date such Subsidiary
is formed or acquired, notify the Administrative Agent and the Lenders thereof
and, within 20 Business Days after the date such Subsidiary is formed or
acquired, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

(e) In the case of the Borrowerany Loan Party, (i) furnish to the Collateral
Agent prompt written notice of any change (which shall be in any event furnished
within 30 days of such change) (A) in any Loan Party’s corporate or organization
name, (B) in any Loan Party’s identity or organizational structure or, (C) in
any Loan Party’s organizational identification number or (D) in any Loan Party’s
jurisdiction of organization; provided that the Borrower Parent shall not effect
or permit any such change unless all filings have been made, or will have been
made within any statutory period, under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral for
the benefit of the Secured Parties with the same priority as immediately prior
to such change and (ii) promptly notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(f) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property held by
Holdings, the BorrowerParent or any the other Subsidiaries as a lessee under a
lease; provided that the Collateral Agent determines (in its reasonable
discretion) that the Real Property subject to such lease is not material to the
business or operations of HoldingsParent and the Subsidiaries, taken as a whole,
(ii) any Equity Interests acquired after the Original Closing Date in accordance
with this Agreement if, and to the extent that, and for so long as (A) doing so
would violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), (iii) any assets
acquired after the Original Closing Date, to the extent that, and for so long
as, taking such actions would violate a contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)), (iv) any asset of a Foreign Subsidiary
if the granting of a Lien on such asset would result in materially adverse tax
or legal consequences to HoldingsParent and its Subsidiaries (as determined by
the Borrower reasonably and in good faith) or; (v) any asset of a Foreign

 

-104-



--------------------------------------------------------------------------------

Subsidiary if the Borrower demonstrates to the Collateral Agent and the
Collateral Agent determines (in its reasonable discretion) that the cost of the
satisfaction of the Collateral and Guarantee Requirement of this Section 5.10
with respect thereto exceeds the value of the security offered thereby; (vi) any
Equity Interests of any Special Purpose Receivables Subsidiary or (vii) any
promissory note made in favor of any Subsidiary Loan Party by any Special
Purpose Receivables Subsidiary with respect to the purchase price of Receivables
from such Subsidiary Loan Party in connection with a Permitted Receivables
Financing; provided that, upon the reasonable request of the Collateral Agent,
HoldingsParent shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (ii) and (iii) above, other than
those set forth in a joint venture agreement to which HoldingsParent or any
Subsidiary is a party.

(g) In the case of the Parent and the other Loan Parties, notwithstanding the
existence of any Permitted Receivables Financing, any and all payments by any
Special Purpose Receivables Subsidiary to, and all proceeds of any Permitted
Receivables Financing payable to, any Loan Party (or to any other Person that is
required to be a Loan Party hereunder) shall be made to and deposited in one or
more deposit or securities accounts subject to the Collateral and Guarantee
Requirement set forth herein, with such deposit or securities accounts subject
at all times to control agreements in favor of, and in form and substance
reasonably satisfactory to, the Collateral Agent.

Notwithstanding anything to the contrary in this Section 5.10, any documents or
instruments required to be delivered as a condition precedent to the
effectiveness of Amendment No. 1, pursuant to Section 2 thereof, shall be
delivered on or prior to the Amendment No. 1 Effective Date.

SECTION 5.11. Fiscal Year; Accounting. In the case of HoldingsParent and the
Subsidiaries, cause their fiscal year to end on December 31.

SECTION 5.12. [Intentionally Omitted].

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by the Borrower or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset, including any Equity
Interest, the Borrower would be required by the terms of the Senior Note
Indenture to make an offer to purchase any Senior Notes, as applicable, then, in
the case of the Borrower or a Subsidiary, prior to the first day on which the
Borrower would be required to commence such an offer to purchase, (i) prepay
Loans in accordance with Section 2.11 or (ii) acquire assets, Equity Interests
or other securities in a manner that is permitted by Section 6.04 or
Section 6.05, in each case in a manner that will eliminate any such requirement
to make such an offer to purchase.

SECTION 5.14. Motor Vehicles. Upon request of the Collateral Agent, each Loan
Party shall deliver to the Collateral Agent originals of the certificates of
title or ownership for the motor vehicles (and any other equipment covered by
certificates of title or ownership) owned by it with the Collateral Agent listed
as lienholder therein except to the extent such motor vehicles or equipment
constitutes inventory as contemplated by Section 9-311(d) of the UCC and the
Collateral Agent has obtained a perfected Security Interest pursuant to
Section 4.01, in which case such material need not be provided. Such requirement
shall apply

 

-105-



--------------------------------------------------------------------------------

to such Loan Party only if any such motor vehicle (or any such other Equipment)
has a fair market value greater than $1.0 million or is otherwise material to
the business and operations of HoldingsParent and the Subsidiaries.

SECTION 5.15. New Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth below in each case within thirty (30) days from the
Amendment Effective Date; provided that the Administrative Agent may, in its
sole discretion, extend such number of days with respect to any such documents
or tasks, subject to such conditions as the Administrative Agent may, in its
sole discretion, reasonably determine:

(a) deliver to the Administrative Agent a legal opinion of Penn, Stuart &
Eskridge, Virginia counsel to Neweagle Coal Sales Corp., Neweagle Development
Corp., Neweagle Industries, Inc., Neweagle Mining Corp. and Rivereagle Corp.,
all Virginia corporations, in form and substance reasonably satisfactory to the
Administrative Agent; and

(b) deliver to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that, with respect to the copyright registrations that are
owned by Foundation American Coal Holding, LLC as shown on Schedule 14(b) to the
Perfection Certificate dated the Amendment Effective Date, a name change has
been filed with the United States Copyright Office to reflect the change of the
name of record from RAG American Coal Holdings, Inc. to Foundation American Coal
Holding, LLC.

SECTION 5.16. Unrestricted Subsidiaries.

(a) The Board of Directors or other applicable governing body of Parent may at
any time designate any Subsidiary as an Unrestricted Subsidiary or designate any
Unrestricted Subsidiary as a Restricted Subsidiary (provided that such
Subsidiary may not be re-designated as an Unrestricted Subsidiary), upon receipt
by the Administrative Agent of written notice from Parent that from and after
such notice such subsidiary shall be or cease to be an Unrestricted Subsidiary,
as applicable; provided that (i) immediately before and after such designation,
no Default or Event of Default shall have occurred and be continuing, (ii) other
than for purposes of designating a Restricted Subsidiary as an Unrestricted
Subsidiary that is a Special Purpose Receivables Subsidiary, immediately after
giving effect to such designation, on a Pro Forma Basis, Parent shall be in
compliance with Sections 6.11 and 6.12, and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate notifying the Administrative Agent of any
such designation and also setting forth in reasonable detail the calculations
demonstrating compliance with the such covenants. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment under
Section 6.04 by the Borrower therein at the date of designation in an amount
equal to the net book value of the Parent’s investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) Parent shall cause each Unrestricted Subsidiary to: (i) maintain entity
records and books of account separate from those of Parent and its Subsidiaries,
(ii) not commingle its funds or assets with those of any of Parent and its
Subsidiaries and (iii) provide that its board of directors or other analogous
governing body will hold all appropriate meetings to authorize and approve such
entity’s actions, which meetings will be separate from those of the Parent and
its Subsidiaries.

 

-106-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each of Parent, Holdings and the Borrower covenants and agrees with each Lender
that, so long as this Agreement shall remain in effect and until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, neither Parent, Holdings nor the
Borrower will, or will cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (i) of Holdings and its Subsidiaries existing on the Amendment
Effective Date in an amount not to exceed $1.0 million and set forth on Schedule
6.01 to the Execution Date Credit Agreement and (ii) Alpha and the Subsidiaries
(prior to the Merger Transaction) existing on the Amendment No. 1 Effective Date
not to exceed $300.0 million and, for each individual obligation in excess of
$1.0 million, set forth on Schedule 6.01(a) (other than in the case of any
existing letters of credit to be replaced with Letters of Credit issued
hereunder) set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a person not affiliated with HoldingsParent
or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of Holdings Parent and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.13;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to HoldingsParent or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person; provided that upon the incurrence of Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 30 days following such incurrence;

(e) Indebtedness of the BorrowerParent to any other Subsidiary and of any
Subsidiary to the BorrowerParent or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to the Loan Parties
shall be subject to Section 6.04(b) and (ii) Indebtedness of any Loan Party to
any Subsidiary that is not a Loan Party (the “Subordinated Intercompany Debt”)
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

-107-



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h)(i) Indebtedness of a Subsidiary acquired after the Amendment No. 1 Effective
Date or a corporation merged into or consolidated with the Borrower or any
Subsidiary after the Amendment No. 1 Effective Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger or consolidation and is not
created in contemplation of such event and where such acquisition, merger or
consolidation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness, provided that the
aggregate principal amount of such Indebtedness at the time of, and after giving
effect to, such acquisition, merger or consolidation, such assumption or such
incurrence, as applicable (together with Indebtedness outstanding pursuant to
this paragraph (h), paragraph (i) of this Section 6.01 and the Remaining Present
Value of outstanding leases permitted under Section 6.03), would not exceed
7.50% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such acquisition, merger or consolidation, such
assumption or such incurrence, as applicable, for which financial statements
have been delivered pursuant to Section 5.04;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by HoldingsParent or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed 7.50% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by HoldingsParent or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (k) not in excess of $200.0400.0 million;

(l) Indebtedness of the Borrower pursuant to the Senior Notes in an aggregate
principal amount that is not in excess of the sum of $300.0 million and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness in
the form of Permitted Senior Debt Securities;

 

-108-



--------------------------------------------------------------------------------

(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrower
described in paragraph (l), (ii) by any Loan Party of any Indebtedness of the
Borrower or any Loan Party expressly permitted to be incurred under this
Agreement, (iii) by the Borrower or any Loan Party of Indebtedness otherwise
expressly permitted hereunder of any Subsidiary that is not a Loan Party to the
extent permitted by Section 6.04(b), (iv) by any Foreign Subsidiary that is not
a Loan Party of Indebtedness of another Foreign Subsidiary that is not a Loan
Party; provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and
(v) by the Borrower of Indebtedness of Foreign Subsidiaries incurred for working
capital purposes in the ordinary course of business on ordinary business terms
so long as such Indebtedness is permitted to be incurred under 6.01(a), (k) or
(u); provided that Guarantees by any Loan Party under this Section 6.01(m) of
any other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Obligations on terms
consistent with those used, or to be used, for Subordinated Intercompany Debt;

(n) Indebtedness arising from agreements of HoldingsParent or any Subsidiary
providing for indemnification, adjustment of purchase price, earn outs or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness in connection with Permitted Receivables Financings; provided
that the proceeds thereof are applied in accordance with Section 2.11(c);

(p) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of $30.0
million;

(q) [intentionally omitted];Guarantees of Indebtedness or other obligations of
contractors and suppliers of Parent or any of the Subsidiaries or of persons who
are not Affiliates of Parent and with whom Parent has an existing business
relationship in support of financing or bonding arrangements for such
contractors, or suppliers or such other person in connection with such business
relationship; provided that the obligations of Parent or any of the Subsidiaries
pursuant to this Section 6.01(q) shall not exceed $10.0 million at any time
outstanding;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(s) Guarantee of the Borrower Parent or any Subsidiary of obligations of any Gas
Co. in connection with any Permitted Gas Properties Transaction so long as the
sum of the aggregate amount outstanding under such Guarantee and the aggregate
outstanding amount of Investments made pursuant to Section 6.04(u) shall not
exceed at any time the then Permitted Gas Properties Threshold Amount;

 

-109-



--------------------------------------------------------------------------------

(t) Indebtedness consisting of Permitted Senior Debt Securities to the extent;
provided that to the extent that the Leverage Ratio as of the end of the most
recently ended Test Period calculated on a Pro Forma Basis for the incurrence of
such Indebtedness is greater than or equal to 3.0:1.0, the Net Proceeds in
respect thereof are actually utilized to repay New Term Loan Borrowings;

(u) Indebtedness of Foreign Subsidiaries for working capital purposes incurred
in the ordinary course of business on ordinary business terms in an aggregate
amount not to exceed $10.0 million outstanding at any time;

(v) Indebtedness relating to the financing of insurance policy premiums;
provided that (i) such insurance is for the benefit of the Loan Parties and
(ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.01(v) shall not exceed $50.0 million at any time outstanding; and

(w)(v) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (uv) above.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except:

(a) Liens on property or assets of (i) Holdings and the Subsidiaries existing on
the Amendment Effective Date and set forth on Schedule 6.02(a) to the Execution
Date Credit Agreement and (ii) Alpha and its Subsidiaries (prior to the Merger
Transaction) existing on the Amendment No. 1 Effective Date and, for each
individual Lien in excess of $1.0 million, set forth on Schedule 6.02(a)(ii);
provided that such Liens shall secure only those obligations that they secure on
the Amendment Effective Date (and extensions, renewals and refinancings of such
obligations permitted by Section 6.01(a)) and shall not subsequently apply to
any other property or assets of HoldingsParent or any Subsidiary;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of HoldingsParent or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h), provided that such Lien (i) does not apply to any other
property or assets of HoldingsParent or any of the Subsidiaries not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of after
acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

 

-110-



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, HoldingsParent or any Subsidiary shall have set aside
on its books reserves in accordance with GAAP;

(f)(i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to HoldingsParent or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, and other obligations of a
like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of HoldingsParent or any
Subsidiary or would not result in a Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by HoldingsParent or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) or 6.01(j) (including any Permitted Refinancing Indebtedness in
respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the cost of such equipment or other property or improvements at the time of
such acquisition (or construction), including transaction costs incurred by
HoldingsParent or any Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of HoldingsParent or any Subsidiary (other than to accessions
to such equipment or other property or improvements); provided, further, that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender;

 

-111-



--------------------------------------------------------------------------------

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of HoldingsParent or any
Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof)securing obligations
in an aggregate principal amount of not more than $25.040.0 million at any time;

(m) Liens disclosed by the title insurance policies or title opinions delivered
within the Original Post-Closing Matters Period to the extent such Liens are
reasonably acceptable to the Administrative Agent and any replacement, extension
or renewal of any such Lien; provided that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
provided, further, that the following Liens shall be deemed to be reasonably
acceptable to the Administrative Agent (and shall be deemed Permitted
Encumbrances without regard to whether a title insurance policy or title opinion
has been provided with respect to a particular parcel): (i) Liens for Taxes,
assessments or other governmental charges or levies not yet delinquent and
(ii) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business that do not in the aggregate interfere in any material respect with the
ordinary conduct of the business of HoldingsParent or any Subsidiary at the
Covered Property effectedaffected thereby.

(n) Liens in respect of Permitted Receivables Financings;

(o) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by HoldingsParent or any Subsidiary, as tenant, in the
ordinary course of business and any precautionary UCC financing statement filing
in respect of operating leases (and not any Indebtedness) entered into in the
ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of HoldingsParent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of
HoldingsParent and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of HoldingsParent or any Subsidiary
in the ordinary course of business;

 

-112-



--------------------------------------------------------------------------------

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(s) licenses or sublicenses of intellectual property granted in a manner
consistent with past practice;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a), (k) or (u);

(v) Liens upon specific items of inventory or other goods and proceeds of
HoldingsParent or any of the Subsidiaries securing such person’s obligations in
respect of bankers’ acceptances issued or created for the account of such person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

(w) Liens solely on any cash earnest money deposits made by HoldingsParent or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(x) Liens in the nature of dedication of reserves under Coal Supply Agreements
consistent with normal practices in the mining industry; and

(y)(x) The following encumbrances which do not, in any case, individually or in
the aggregate, materially detract from the value of any Mine subject thereto or
interfere with the ordinary conduct of the business or operations of any Loan
Party as presently conducted on, at or with respect to such Mine and as to be
conducted following the Amendment No. 1 Effective Date, in each case as
described in and contemplated by the Reserve Reports:

(i) encumbrances typically found upon Real Property used for mining purposes in
the applicable jurisdiction in which the applicable Real Property is located to
the extent such encumbrances would be permitted or granted by a prudent operator
of mining property similar in use and configuration to such Real Property (e.g.,
surface rights agreements, wheelage agreements and reconveyance agreements);

(ii) rights and easements of owners (i) of undivided interests in any of the
Real Property where the applicable Loan Party or SubsidarySubsidiary owns less
than 100% of the fee interest, (ii) of interests in the surface of any Real
Property where the applicable Loan Party or SubsidarySubsidiary does not own or
lease such surface interest, (iii) and lessees, if any, of coal or other
minerals (including oil, gas and coalbed methane) where the applicable Loan
Party or SubsidarySubsidiary does not

 

-113-



--------------------------------------------------------------------------------

own such coal or other minerals, and (iv) and lessees of other coal seams and
other minerals (including oil, gas and coalbed methane) not owned or leased by
such Loan Party or SubsidarySubsidiary; provided, however, that the rights and
easements described in clauses (i) through (iv) of this subclause (x) shall in
no event cause any breach of the representations made in Section 3.07(c);

(iii) with respect to any Real Property in which HoldingsParent or any
Subsidiary holds a leasehold interest, terms, agreements, provisions,
conditions, and limitations (other than royalty and other payment obligations
which are otherwise permitted hereunder) contained in the leases granting such
leasehold interest and the rights of lessors thereunder (and their heirs,
executors, administrators, successors, and assigns);

(iv) farm, grazing, hunting, recreational and residential leases with respect to
which HoldingsParent or any Subsidiary is the lessor encumbering portions of the
Real Properties to the extent such leases would be granted or permitted by, and
contain terms and provisions that would be acceptable to, a prudent operator of
mining properties similar in use and configuration to such Real Properties;

(v) royalty and other payment obligations to sellers or transferors of fee coal
or lease properties to the extent such obligations constitute a lien not yet
delinquent;

(vi) rights of others to subjacent or lateral support and absence of subsidence
rights or to the maintenance of barrier pillars or restrictions on mining within
certain areas as provided by any Mining Lease, unless in each case waived by
such other person; and

(vii) rights of repurchase or reversion when mining and reclamation are
completed; and

(viii) Liens on the Equity Interests of any Unrestricted Subsidiary to secure
Indebtedness or other obligations of such Unrestricted Subsidiary; and

(z) Liens on insurance policy proceeds; provided that such Liens secure only
Indebtedness permitted by Section 6.01(v).

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on (x) Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens permitted by Section 6.02(d), (e) or (q), or
(y) Mortgaged Property, other than Liens in favor of the Collateral Agent, Prior
Liens and Permitted Encumbrances.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or

 

-114-



--------------------------------------------------------------------------------

purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”), provided that a Sale and Lease-Back Transaction shall be
permitted so long as at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such Lease, the Remaining
Present Value of such lease (together with Indebtedness outstanding pursuant to
paragraphs (h) and (i) of Section 6.01 and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03) would not
exceed 7.50% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date such lease is entered into for which financial
statements have been delivered pursuant to Section 5.04.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of
HoldingsParent and the Subsidiaries) to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), in any other person, except:

(a) Investments by Holdings or any Subsidiary resulting from capital
expenditures incurred as a result of the Lease by Application in Powder River
Basin;

(b)(i) Investments by HoldingsParent or any Subsidiary in the Equity Interests
of any Subsidiary; (ii) intercompany loans from the Borrower to any Subsidiary
that is a Loan Party and intercompany loans permitted by Section 6.01(e); and
(iii) Guarantees by the Borrower or any Loan Party of Indebtedness otherwise
expressly permitted hereunder of the Borrower or any Subsidiary; provided that
the sum of (A) Investments (valued at the time of the making thereof and without
giving effect to any write-downs or write-offs thereof) after the Amendment
Effective Date by the Loan Parties pursuant to clause (i) in Subsidiaries that
are not Loan Parties, plus (B) intercompany loans after the Amendment Effective
Date to Subsidiaries that are not Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Amendment Effective Date of
Subsidiaries that are not Domestic Subsidiary Loan Parties pursuant to clause
(iii), shall not exceed an aggregate amount equal to (x) $25.0 million (plus any
return of capital actually received by the respective investors in respect of
investments theretofore made by them pursuant to clause (i) of this paragraph
(b(i)), plus (y) the portion, if any, of the Available Investment Basket Amount
on the date of such election that Holdings Parent elects to apply to this
Section 6.04(b);

(c) Permitted Investments and investments that were Permitted Investments when
made;

(d) [intentionally omitted];Investments required in connection with Alpha
Terminal Company, LLC partnership interest in Dominion Terminal Associates, so
long as the aggregate amount invested, loaned or advanced pursuant to this
clause (d) does not exceed $10.0 million in any fiscal year, with any unused
amount for any fiscal year being carried forward to the immediately succeeding
fiscal year (it being understood and agreed that no such amount may be carried
forward beyond the fiscal year immediately succeeding the fiscal year in which
it arose);

 

-115-



--------------------------------------------------------------------------------

(e) [intentionally omitted];

(f) Investments arising out of the receipt by HoldingsParent or any Subsidiary
of noncash consideration for the sale of assets permitted under Section 6.05;

(g)(i) loans and advances to employees of HoldingsParent or any Subsidiary in
the ordinary course of business not to exceed $2.5 million in the aggregate at
any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;

(h) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(i) Swap Agreements permitted pursuant to Section 6.13;

(j) Investments (i) of Holdings and its Subsidiaries existing on the Amendment
Effective Date and set forth on Schedule 6.04 to the Execution Date Credit
Agreement and (ii) of Alpha and its Subsidiaries (prior to the Merger
Transaction) existing on the Amendment No. 1 Effective Date and, for each
individual Investment in excess of $1.0 million, to the extent set forth on
Schedule 6.04(a);

(k) Investments resulting from pledges and deposits referred to in Sections
6.02(f) and (g);

(l) other Investments by HoldingsParent or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed $100.0the greater of (i) $35.0
million (and (ii) 5.0% of Consolidated Total Assets (in each case, plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (l));

(m) Investments constituting Permitted Business Acquisitions in an aggregate
amount, which shall be deemed to include the principal amount of Indebtedness
that is assumed pursuant to Section 6.01 in connection with such Permitted
Business Acquisitions, not to exceed (i) $75.0 million (net of any return
representing return of capital in respect of any such investment and valued at
the time of the making thereof); provided that (x) during any Permitted Business
Acquisition Step Up Period, such amount shall be increased to (a) $150.0
million, during any period that is a Permitted Business Acquisition Step Up
Period pursuant to clause (x) of the definition thereof, (b) $250.0 million,
during any period that is a Permitted Business Acquisition Step Up Period
pursuant to clause (y) of the definition thereof or (c) an unlimited amount
during any period that is a Permitted Business Acquisition Step Up Period
pursuant to clause (z) of the definition thereof, in each case plus (y) the
portion, if any, of the Available Investment Basket

 

-116-



--------------------------------------------------------------------------------

Amount on the date such election is made that the Borrower elects to apply to
this paragraph (m), (ii) if any person acquired in a Permitted Business
Acquisition is not merged into the Borrower or a Loan Party or does not become
upon consummation of such Permitted Business Acquisition a Loan Party, the
aggregate amount expended in respect thereof and for all such similar Permitted
Business Acquisitions shall not exceed an amount equal to 50% of the amount of
Permitted Business Acquisitions otherwise permitted under this Section 6.04(m)
and (iii) if the amount of Investments constituting Permitted Business
Acquisitions in accordance with this Section 6.04(m) and outstanding at the time
a Permitted Business Acquisition Step-Up Period ends exceeds the amount of
Investments constituting Permitted Business Acquisitions that would be permitted
under this Section 6.04(m) immediately after the end of such Permitted Business
Acquisition Step-Up Period, then the amount of such excess (less the amount by
which investments constituting Permitted Business Acquisitions are reduced from
such time until the commencement of the next Permitted Business Acquisition
Step-Up Period, if any) shall be deemed to be permitted under this
Section 6.04(m); provided, further, that such excess, if any, shall be deemed an
election by the Borrower to utilize the Available Investment Basket Amount in
any amount equal to such excess;;;

(n) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Public Parent, which proceeds or Investments
in turn are contributed (as common equity) to any Loan Party;

(o) intercompany loans between Foreign Subsidiaries that are not Loan Parties or
from a Foreign Subsidiary to any Domestic Subsidiary of HoldingsParent that is
not a Loan Party and Guarantees permitted by Section 6.01(m)(i), (ii), (iv) and
(v);

(p) Investments arising as a result of Permitted Receivables Financings;

(q) the Transactions;

(r) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(s) Investments of a Subsidiary acquired after the Amendment Effective Date or
of a corporation merged into the Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Amendment Effective Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were inexistence
on the date of such acquisition, merger or consolidation;

(t) Investments comprising Permitted Gas Properties Transactions permitted by
Section 6.05(m);

(u) Investments in the form of loans or advances to any Gas Co., or Guarantees
of obligations of any Gas Co., by any Loan Party in connection with any
Permitted Gas Properties Transaction, so long as the sum of the aggregate amount
outstanding of such Investments under this clause (u) and the aggregate
outstanding amount of Guarantees made pursuant to Section 6.01(s) shall not
exceed at any time an amount equal to $35.0 million, plus any returns of capital
actually received by the respective Loan Party in respect of investments
theretofore made by it pursuant to this Section 6.04(u)) (such amount, the
“Permitted Gas Properties Threshold Amount”); and

 

-117-



--------------------------------------------------------------------------------

(v) Guarantees by Holdings Parent or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business; and

(w) Investments in the Equity Interests of Parent in connection with the
purchase or redemption of Equity Interests held by then present or former
directors, consultants, officers or employees of Parent, the Borrower or any of
the Subsidiaries or by any Plan upon such person’s death, disability, retirement
or termination of employment or under the terms of any such Plan (including the
Alpha Natural Resources, Inc. Long-term Incentive Plan and the Alpha Management,
LLC Long-term Incentive Plan); provided that the aggregate amount of such
purchases or redemptions under this paragraph (w) shall not exceed in any fiscal
year $2.5 million (plus the amount of net proceeds (i) received by Parent (as a
contribution to equity) during such calendar year from sales of Equity Interests
of Parent to directors, consultants, officers or employees of Parent or any of
its Subsidiaries in connection with permitted employee compensation and
incentive arrangements, which, if not used in any year, may be carried forward
to any subsequent calendar year and (ii) of any key-man life insurance policies
recorded during such calendar year).

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of Holdings, the BorrowerParent or any
other Subsidiary or preferred equity interests of Holdings, Parent or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that this
Section shall not prohibit:

(a)(i) the purchase and, lease, sublease or sale of inventory in the ordinary
course of business by HoldingsParent or any Subsidiary, (ii) the acquisition,
lease or sublease of any other asset in the ordinary course of business by
Holdings Parent or any Subsidiary, (iii) the sale or other disposition of
surplus, obsolete or worn out equipment or other property in the ordinary course
of business by HoldingsParent or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) the merger or consolidation of any Subsidiary into
or with any Loan Party in a transaction in which the surviving or resulting
entity is a Loan Party (subject to clause (i) above) and, in the case of each of
clauses (i) and (ii) above, no person other than the Borrower or a Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Loan Party into

 

-118-



--------------------------------------------------------------------------------

or with any other Subsidiary that is not a Loan Party or (iv) the liquidation or
dissolution (other than the Borrower) if HoldingsParent determines in good faith
that such liquidation or dissolution is in the best interests of HoldingsParent
and is not materially disadvantageous to the Lenders or change in form of entity
of HoldingsParent or any Subsidiary,; provided that, in the case of any such
change in form of entity, HoldingsParent shall give 30 days prior written notice
to the Administrative Agent and the Collateral Agent of such change;

(c) sales, transfers, leases or other dispositions to HoldingsParent or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07; provided,
further that the aggregate gross proceeds of any sales, transfers, leases or
other dispositions by a Loan Party to a Subsidiary that is not a Loan Party in
reliance upon this paragraph (c) and the aggregate gross proceeds of any or all
assets sold, transferred or leased in reliance upon paragraph (h) below shall
not exceed, in any fiscal year of Holdings, 5.0Parent, 10.0% of Consolidated
Total Assets as of the end of the immediately preceding fiscal year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of HoldingsParent, 7.5010.0% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(c);

(i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation,
(ii) involving a domestic Subsidiary, the surviving or resulting entity shall be
a domestic Loan Party that is a Wholly Owned Subsidiary of Holdings and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary of
HoldingsParent;

(j) [intentionally omitted]; dispositions of Rebuild Equipment by either of the
Rebuild Companies;

(k) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower or any Subsidiary in the ordinary course
of business;

 

-119-



--------------------------------------------------------------------------------

(l) sales, leases, subleases or other dispositions of inventory of Holdings,
equipment, reserves or other assets of Parent and its Subsidiaries determined by
the management of HoldingsParent or the Borrower to be no longer useful or
necessary in the operation of the business of HoldingsParent or any of the
Subsidiaries; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(c); and

(m) transactions pursuant to any Permitted Gas Properties Transactions; and

(n) the Merger Transaction.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) HoldingsParent shall at all times own, directly or indirectly, 100% of the
Equity Interests of the Borrower free and clear of any Liens other than Liens
created by the Security Documents, (ii) [intentionally omitted],
(iii) [intentionally omitted], (iv) [intentionally omitted], (v) no sale,
transfer or other disposition of assets shall be permitted by this Section 6.05
(other than sales, transfers, leases or other dispositions to Loan Parties
pursuant to paragraph (c) hereof and purchases, sales or transfers pursuant to
paragraph (f) hereof) unless such disposition is for fair market value, (vi) no
sale, transfer or other disposition of assets shall be permitted by paragraph
(a), (d) or (l) of this Section 6.05 unless such disposition is for at least 75%
cash consideration and (vii) no sale, transfer or other disposition of assets in
excess of $10.0 million shall be permitted by paragraph (h) of this Section 6.05
unless such disposition is for at least 75% cash consideration; provided that
for purposes of clauses (v) and (vi), the amount of any secured Indebtedness or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on
Holdings’Parent’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) of HoldingsParent or any Subsidiary of HoldingsParent that is assumed
by the transferee of any such assets shall be deemed cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
however, that:

(a) any Subsidiary of Holdings Parent may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to
HoldingsParent or to any Wholly Owned Subsidiary of HoldingsParent (or, in the
case of non-Wholly Owned Subsidiaries of HoldingsParent, to HoldingsParent or
any subsidiary that is a direct or indirect parent of such subsidiary and to
each other owner of Equity Interests of such subsidiary on a pro rata basis (or
more favorable basis from the perspective of HoldingsParent, or such subsidiary)
based on their relative ownership interests);

(b) Holdings and each Subsidiary may declare and pay dividends or make other
distributions to any Parent Entity: (x) in respect of overhead of such Parent
Entity, including, without limitation, to make distributions under
Section 6.06(e) hereof, legal,

 

-120-



--------------------------------------------------------------------------------

accounting and professional fees and other fees and expenses in connection with
the maintenance of its existence and its ownership of Holdings, in each case, to
the extent attributable to the ownership of such Parent Entity in Holdings or
such Subsidiary and (y)Parent may declare and pay ordinary cash dividends on its
common stock if no Event of Default has occurred or is continuing, to the extent
necessary to pay an ordinary cash dividend on the common stock of the Public
Parent, provided that the aggregate of such dividend amount for any quarter
(together with the preceding three quarters), shall not exceed $12.5 million;
provided, however, that if the Leverage Ratio as of the last day of any two
consecutive fiscal quarters is less than or equal to 3.0 to 1.0 (as set forth in
the officer’s certificates for such fiscal quarters), then such aggregate
permitted dividend amount for the quarter after such two consecutive fiscal
quarters (together with the preceding three quarters) shall increase to $30.0
million, and if the Leverage Ratio as of the last day of any two consecutive
fiscal quarters is less than or equal to 2.0 to 1.0 (as set forth in the
officer’s certificates for such fiscal quarters), then such aggregate permitted
dividend amount for the quarter after such two consecutive fiscal quarters
(together with the preceding three quarters) shall increase to $45.0 million;

(c) Holdings and any of its Subsidiaries may declare and pay dividends or make
other distributions, directly or indirectly, to the Public Parent so long as the
proceeds thereof are used by the Public Parent toParent may repurchase or redeem
the Equity Interests of the Public Parent (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of the Public Parent, Holdings or any of
HoldingParent’s Subsidiaries or by any Plan upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued, provided that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year $2.5
million (plus the amount of net proceeds (x) received by the Public Parent
during such calendar year from sales of Equity Interests of Public Parent to
directors, consultants, officers or employees of Public Parent, Holdings or any
Subsidiary of Holdings in connection with permitted employee compensation and
incentive arrangements), which, if not used in any year, may be carried forward
to any subsequent calendar year and (y) of any key-man life insurance policies
recorded during such calendar year;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options; and

(e) Permitted Tax Distributions by Borrower or any Subsidiary to Holdings and by
Holdings to the Public Parent, so long as Holdings or the Public Parent uses
such Permitted Tax Distributions to pay income taxes; and

(e)(f) Holdings and any of its Subsidiaries may declare and pay dividends or
make other distributions, directly or indirectly, to the Public Parent so long
as the proceeds thereof are used by the Public Parent toParent may repurchase or
redeem the capital stock of the Public Parent held by any person (the “Capital
Stock Buyback Distributions”); provided, that (i) the aggregate amount of all
Capital Stock Buyback Distributions made under this paragraph (f) shall not
exceed $100.0 million (or, if after giving effect to any such Capital Stock
Buyback Distribution, on pro forma basis as if such Capital Stock Buyback
Distribution had occurred

 

-121-



--------------------------------------------------------------------------------

on the first day of the most recent period of four consecutive fiscal quarters,
the Leverage Ratio on the last day of such period would be less than 2.25 to
1.00, $200.0 million) and (ii) no Event of Default shall have then occurred and
be continuing or would result from any Capital Stock Buyback Distribution.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of capital stock of HoldingsParent, unless such transaction is
(i) otherwise permitted (or required) under this Agreement (including in
connection with any Permitted Receivables Financing) or (ii) upon terms no less
favorable to Holdings, BorrowerParent or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate; provided that this clause (ii) shall not apply to the
indemnification of directors of HoldingsParent and the other Subsidiaries in
accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
HoldingsParent or the Subsidiaries,

(ii) loans or advances to employees of HoldingsParent or any of the Subsidiaries
in accordance with Section 6.04(g),

(iii) transactions among the Borrower and the Loan Parties and transactions
among the Loan Parties otherwise permitted by this Agreement,

(iv) the payment of fees and indemnities to directors, officers, consultants and
employees of HoldingsParent and the Subsidiaries in the ordinary course of
business,

(v) transactions pursuant to permitted agreements in existence on the Amendment
Effective Date and set forth on Schedule 6.07 to the Execution Date Credit
Agreement or any amendment thereto to the extent such amendment is not adverse
to the Lenders in any material respect,

(vi) any employment agreement or employee benefit plan entered into by
HoldingsParent or any of the Subsidiaries in the ordinary course of business or
consistent with past practice,

(vii) dividends, redemptions and repurchases permitted under Section 6.06,

 

-122-



--------------------------------------------------------------------------------

(viii) any contribution by HoldingsParent to, or purchase by HoldingsParent of,
the equity capital of the BorrowerHoldings; provided that any Equity Interests
of the BorrowerHoldings purchased by HoldingsParent shall be pledged to the
Collateral Agent on behalf of the Lenders pursuant to the Collateral Agreement,

(ix) [intentionally omitted],

(x) [intentionally omitted],

(xi) transactions with Wholly Owned Subsidiaries of HoldingsParent for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice,

(xii) any transaction in respect of which HoldingsParent delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of HoldingsParent from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of HoldingsParent qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to HoldingsParent
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

(xiii) [intentionally omitted],

(xiv) [intentionally omitted],

(xv) transactions pursuant to any Permitted Receivables Financing; and

(xvi) transactions pursuant to any Permitted Gas Properties Transactions.

(c) [intentionally omitted].

SECTION 6.08. Business of Holdings and the Subsidiaries Business of Parent and
the Subsidiaries.

(a) . Notwithstanding any other provisions hereof, engage at any time in any
business or business activity other than any business or business activity
conducted by it on the Amendment Effective Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, including the consummation of the Transactions.

(b) Notwithstanding any other provision of this Agreement, no Subsidiary that is
a Special Purpose Receivables Subsidiary shall engage in any business or
business activity other than a Permitted Receivables Financing and any business
or business activities incidental or related thereto.

 

-123-



--------------------------------------------------------------------------------

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of HoldingsParent, the Borrower or any of
the other Subsidiaries or the Acquisition Agreement.

(b)(i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Senior Notes, the Parent
Convertible Debt or any Permitted Senior Debt Securities, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of the Senior Notes, the
Parent Convertible Debt or any Permitted Senior Debt Securities (except for
Refinancings permitted by Section 6.01(l)), except for (x) (A) payments of
regularly scheduled interest and (B) payments on the account of the repurchase
of the Senior Notes; provided, that (1) the aggregate amount of payments made
under this clause (B) shall not exceed $100.0 million, (2) no Event of Default
shall have then occurred and be continuing or would result therefrom, and
(3) after giving effect to such payment on a pro forma basis as if such payments
had occurred on the first day of the most recent period of four consecutive
fiscal quarters, the Leverage Ratio on the last day of such period would not
have been equal to or greater than 2.25 to 1.00; or (y) (i) payments of
scheduled installments of interest (and fees and expenses) then due on any
Parent Convertible Debt and (ii) payments (whether in cash or Equity Interests
of Parent) of or in respect of any principal or premium on any Parent
Convertible Debt then due as a result of the conversion thereof.

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Senior Note or any Permitted Debt Securities, any Permitted Receivables
Document or any agreement (including any Senior Notes Document or any document
relating to any Permitted Debt Securities) relating thereto, other than
amendments or modifications that are not in any manner materially adverse to
Lenders and that do not affect the subordination provisions thereof (if any) in
a manner adverse to the Lenders.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to HoldingsParent or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(A) restrictions imposed by applicable law;

 

-124-



--------------------------------------------------------------------------------

(B) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(C) contractual encumbrances or restrictions in effect on the Amendment
Effective Date under (x) any Senior Note Document or (y) any agreements related
to any permitted renewal, extension or refinancing of any Indebtedness existing
on the Amendment Effective Date that does not expand the scope of any such
encumbrance or restriction;

(D) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

(E) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(F) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale; or

(K) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary.

SECTION 6.10. Capital Expenditures[Intentionally Omitted]. Permit Holdings or
the Subsidiaries to make any Capital Expenditure, except that:

(a) During any fiscal year, Holdings and the Subsidiaries may make Capital
Expenditures so long as the aggregate amount thereof does not exceed the amount
set forth opposite such fiscal year below:

 

-125-



--------------------------------------------------------------------------------

Year

  

Amount

2006

   $205.0 million

2007

   $225.0 million

2008

   $200.0 million

2009

   $200.0 million

2010

   $200.0 million

2011

   $200.0 million

(b) Notwithstanding anything to the contrary contained in paragraph (a) above,
to the extent that the aggregate amount of Capital Expenditures made by Holdings
and the Subsidiaries in any fiscal year of Holdings pursuant to Section 6.10(a)
is less than the amount set forth for such fiscal year, the amount of such
difference may be carried forward and used to make Capital Expenditures in the
two succeeding fiscal years; provided that in any fiscal year, the amount
permitted to be applied to make Capital Expenditures pursuant to this paragraph
(b) shall in no event exceed an amount equal to 50% of the amount set forth in
Section 6.10(a) for such fiscal year; and

(c) In addition to the Capital Expenditures permitted pursuant to the preceding
paragraphs (a) and (b), Holdings and the Subsidiaries may make additional
Capital Expenditures at any time in an amount not to exceed the portion, if any,
of the Available Investment Basket Amount on the date of such Capital
Expenditure that the Borrower elects to apply to this Section 6.10(c)..

SECTION 6.11. Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) on the last day of each fiscal quarter of HoldingsParent, for the four
quarter period ended as of such day of (a) EBITDA to (b) Cash Interest Expense
to be less than 2.50 to 1.00; provided that to the extent any Asset Disposition
or any Asset Acquisition (or any similar transaction or transactions for which a
waiver or a consent of the Required Lenders pursuant to Section 6.05 has been
obtained) or incurrence or repayment of Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test Period, the Interest Coverage Ratio shall
be determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio on the last day of any
fiscal quarter set forth below, to be in excess of the ratio set forth below for
such period.

 

Period Ended

   Ratio

June 30, 2006

   4.25 to 1.00

September 30, 2006

   4.25 to 1.00

December 31, 2006

   4.25 to 1.00

March 31, 2007

   4.00 to 1.00

June 30, 2007

   4.00 to 1.00

September 30, 2007

   4.00 to 1.00

December 31, 2007

   4.00 to 1.00

March 31, 2008

   3.75 to 1.00

June 30, 2008

   3.75 to 1.00

September 30, 2008

   3.75 to 1.00

December 31, 2008

   3.75 to 1.00

March 31, 2009 and each fiscal quarter thereafter

   3.50 to 1.00

 

-126-



--------------------------------------------------------------------------------

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which HoldingsParent or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, and (c) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of HoldingsParent
or any Subsidiary.

SECTION 6.14. Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC
and/or on any other similar list (“Other List”) maintained by OFAC pursuant to
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in the Loan Parties
(whether directly or indirectly) is prohibited by law, or the Loans made by the
Lenders would be in violation of law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders (collectively,
“Executive Orders”), or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
law or the Loans are in violation of law.

SECTION 6.15. Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.15).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of law.

 

-127-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by Holdings, the
BorrowerParent or any other Loan Party in any Loan Document or in the Execution
Date Credit Agreement, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document or in the
Execution Date Credit Agreement, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished by Holdings, the
BorrowerParent or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
BorrowerParent or any of the other Subsidiaries of any covenant, condition or
agreement contained in Section 5.01(a) (with respect to Parent, Holdings or the
Borrower), 5.05(a), 5.08, 5.10(d) or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, the
BorrowerParent or any of the other Subsidiaries of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent or
any Lender to the Borrower;

(f)(i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, any BorrowerParent or any of the other Subsidiaries shall fail to
pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 

-128-



--------------------------------------------------------------------------------

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any BorrowerParent or any of the other Subsidiaries, or of
a substantial part of the property or assets of Holdings, any BorrowerParent or
any other Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the BorrowerParent or any of the other Subsidiaries or for a
substantial part of the property or assets of Holdings, the BorrowerParent or
any of the other Subsidiaries or (iii) the winding-up or liquidation of
Holdings, any BorrowerParent or any other Subsidiary (except, in the case of any
Subsidiary (other than the Borrower), in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings, the BorrowerParent or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the BorrowerParent or any of the other Subsidiaries or for a
substantial part of the property or assets of Holdings, the BorrowerParent or
any other Subsidiary, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(j) the failure by Holdings, the BorrowerParent or any other Subsidiary to pay
one or more final judgments aggregating in excess of $20.025.0 million, which
judgments are not discharged or effectively waived or stayed for a period of 30
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of Holdings, the BorrowerParent or any other
Subsidiary to enforce any such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

(l)(i) any Loan Document shall for any reason be asserted in writing by
Holdings, the BorrowerParent or any other Subsidiary not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
are not immaterial to Holdings, the BorrowerParent and the other Subsidiaries on
a consolidated basis shall cease to be, or shall be asserted in writing by the
BorrowerParent or any other Loan Party not to be, a valid

 

-129-



--------------------------------------------------------------------------------

and perfected security interest (having the priority required by this Agreement
or the relevant Security Document) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Collateral Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Agreements or to file UCC continuation statements and except to
the extent that such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guarantees pursuant to the Security Documents by Parent,
Holdings or the Subsidiary Loan Parties of any of the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof),
or shall be asserted in writing by Holdings or the Borrower or any Subsidiaryany
Loan Party not to be in effect or not to be legal, valid and binding
obligations;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the BorrowersBorrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the BorrowersBorrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the BorrowersBorrower , anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) demand cash collateral pursuant to Section 2.05(j); and in any event
with respect to the Borrower described in paragraph (h) or (i) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the BorrowersBorrower accrued hereunder and under
any other Loan Document, shall automatically become due and payable and the
Administrative Agent shall be deemed to have made a demand for cash collateral
to the full extent permitted under Section 2.05(j), without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the BorrowersBorrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any subsidiary (other than the
Borrower) shall be deemed not to include any subsidiary (other than the
Borrower) affected by any event or circumstance referred to in any such clause
that did not, as of the last day of the fiscal quarter of HoldingsParent most
recently ended, have assets with a value in excess of 5.0% of the Consolidated
Total Assets or 5.0% of total revenues of HoldingsParent and the Subsidiaries as
of such date; provided that if it is necessary to exclude more than one
Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this Section 7.02
in order to avoid an Event of Default thereunder, all excluded Subsidiaries
shall be considered to be a single consolidated Subsidiary for purposes of
determining whether the condition specified above is satisfied.

 

-130-



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

SECTION 8.01. Appointment.

(a) In order to expedite the transactions contemplated by this Agreement,
(i) Citicorp North America, Inc. is hereby appointed to act as Administrative
Agent and Collateral Agent, (ii) Citigroup Global Markets Inc. is hereby
appointed to act as a Syndication Agent and (iii) Bank of America, N.A., LaSalle
Bank National Association, PNC Bank, National Association and The Royal Bank of
Scotland plc, each is hereby appointed to act as Co-Documentation Agents. Each
of the Lenders and each assignee of any such Lender hereby irrevocably
authorizes the Administrative Agent to take such actions on behalf of such
Lender or assignee and to exercise such powers as are specifically delegated to
the Administrative Agent by the terms and provisions hereof and of the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized by
the Lenders and each Issuing Bank, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders and such Issuing Bank all
payments of principal of and interest on the Loans, all payments in respect of
L/C Disbursements and all other amounts due to the Lenders and such Issuing Bank
hereunder, and promptly to distribute to each Lender or such Issuing Bank its
proper share of each payment so received; (b) to give notice on behalf of each
of the Lenders of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the BorrowerParent or any of its Subsidiaries pursuant to
this Agreement as received by the Administrative Agent. Without limiting the
generality of the foregoing, the Collateral Agent is hereby expressly authorized
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents, and all rights and remedies in respect of such Collateral
shall be controlled by the Collateral Agent.

(b) Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
BorrowersBorrower or any other Loan Party of any of the terms, conditions,
covenants or agreements contained in any Loan Document. The Agents shall not be
responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement or any other Loan Documents or
other instruments or agreements. The Agents shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. Each Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons. Neither the Agents nor any of
their respective directors, officers, employees

 

-131-



--------------------------------------------------------------------------------

or agents shall have any responsibility to the Borrower or any other Loan Party
or any other party hereto or to any Loan Document on account of the failure,
delay in performance or breach by, or as a result of information provided by,
any Lender or Issuing Bank of any of its obligations hereunder or to any Lender
or Issuing Bank on account of the failure of or delay in performance or breach
by any other Lender or Issuing Bank or anythe Borrower or any other Loan Party
of any of their respective obligations hereunder or under any other Loan
Document or in connection herewith or therewith. Each Agent may execute any and
all duties hereunder by or through agents, employees or any sub-agent appointed
by it and shall be entitled to rely upon the advice of legal counsel selected by
it with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel.

SECTION 8.02. Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into the Loan Documents or otherwise exist against the Administrative Agent.
Each Lender recognizes and agrees that each Co-Documentation Agent, the
Syndication Agent and the Lead Arranger shall have no duties or responsibilities
under this Agreement or any other Loan Document, or any fiduciary relationship
with any Lender, and shall have no functions, responsibilities, duties,
obligations or liabilities for acting as such hereunder.

SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrower (not to be unreasonably withheld or delayed). If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower and
shall have accepted such appointment within 45 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders with the consent of the Borrower (not to be unreasonably withheld or
delayed), appoint a successor Agent which shall be a bank with an office in New
York, New York and an office in London, England (or a bank having an Affiliate
with such an office) having a combined capital and surplus that is not less than
$500.0 million or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

 

-132-



--------------------------------------------------------------------------------

SECTION 8.04. Each Agent in Its Individual Capacity. With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the BorrowerParent or any of the Subsidiaries or other Affiliates thereof
as if it were not an Agent.

SECTION 8.05. Indemnification. Each Lender agrees (a) to reimburse the Agents,
on demand, in the amount of its pro rata share (based on its Commitments
hereunder (or if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of its applicable outstanding
Loans or participations in L/C Disbursements, as applicable)) of any reasonable
expenses incurred for the benefit of the Lenders by the Agents, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (b) to indemnify and hold harmless each Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, Taxes (including in its
capacity as a withholding agent), obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it in
its capacity as Agent or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrower, provided that no Lender
shall be liable to an Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of such
Agent or any of its directors, officers, employees or agents.

SECTION 8.06. Lack of Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents and any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to it at

 

-133-



--------------------------------------------------------------------------------

999 Corporate Boulevard, Suite 300

Linthicum Heights, MD 21090-2227

Alpha Natural Resources

One Alpha Place

Abingdon, Virginia 24212

Attention: TreasurerOffice of General Counsel

Telecopy: 410-689-7531(276) 623-4321

with a copy to:

999 Corporate Boulevard, Suite 300

Linthicum Heights, MD 21090-2227

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: General CounselJeffrey Lewis

Telecopy: 410-689-7601212-225-3999

(ii) if to the Administrative Agent or the Collateral Agent:

Citicorp North America, Inc.

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attention: Carin Seals

Telecopy: 212-994-0961

and

Citicorp North America, Inc..

388 Greenwich Street, 21st Floor

New York, New York 10013

Attention: Daniel Miller

Telecopy: 646-291-1778

with a copy to:

Cahill Gordon & Reindel LLPLLP

80 Pine Street

New York, New York 10005

Attention: Michael AJ. BeckerOhler, Esq.

Telecopy: 212 269-5420-378-2549

(iii) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to

 

-134-



--------------------------------------------------------------------------------

notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender. Each of the Administrative Agent, the
Collateral Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, further, that approval of such
procedures may be limited to particular notices or communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the Loan Parties herein, in the other
Loan Documents, in the Execution Date Credit Agreement and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement, the Execution Date Credit Agreement or any other Loan Document
shall be considered to have been relied upon by the Lenders and each Issuing
Bank and shall survive the making by the Lenders of the Loans, the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), the Borrower may not assign or otherwise

 

-135-



--------------------------------------------------------------------------------

transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, each Issuing
Bank, the Lenders, and to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing or during the primary
syndication of the Facilities (as reasonably determined by the Administrative
Agent), any other assignee (provided that any liability of the Borrower to an
assignee that is an Approved Fund or Affiliate of the assigning Lender under
Section 2.15, 2.17 or 2.20 shall be limited to the amount, if any, that would
have been payable hereunder by the Borrower in the absence of such assignment,
except to the extent that the claim for any excess amounts results from a Change
in Law after the assignment); and

(B) the Administrative Agent and, in the case of New Revolving Facility
Commitment, the Swingline Lenders; provided that no consent of the
Administrative Agent or the Swingline Lenders, as applicable, shall be required
for an assignment of (i) a New Revolving Facility Commitment to an assignee that
is a New Revolving Facility Lender immediately prior to giving effect to such
assignment, or (ii) a Term Loan to a Lender, an Affiliate of a Lender or
Approved Fund immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1.0 million, unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default under paragraph
(b), (c), (h) or (i) of Section 7.01 has occurred and is continuing;

 

-136-



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an Approved Fund of such Lender or an assignment by the Administrative
Agent; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents, each Issuing Bank and the Lenders
mayshall treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

-137-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the BorrowersBorrower, the Agents, each Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument (oral or written) pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that (x) such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.04(a)(i) or
clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) with respect to such Participant may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section (subject to the
requirements and limitations of such sections as if it were a Lender). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender shall,
acting for this purpose as an agent of the Borrower, maintain at one of its
offices a register for the recordation of the names and addresses of its
Participants, and the amount and terms of its participations including
specifying any such Participant’s entitlement to payments of principal and
interest, and any payments made, with respect to each such participation (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld). A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender.

 

-138-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable out-of-pocket expenses (including
Other Taxes) incurred by the Agents in connection with the preparation of this
Agreement and the other Loan Documents, or by the Agents in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and the charges
for no more than one counsel in each jurisdiction where Collateral is located)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Lead Arranger and Holland & Hart LLP, special mining counsel for the Agents and
Lenders, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel) (including the
reasonable allocated costs of internal counsel for the Agents, the Lead
Arranger, any Issuing Bank or any Lender (but no more than one such counsel for
any Lender).

(b) The Borrower agrees to indemnify the Agents, the Lead Arranger, each Issuing
Bank, each Lender and each of their respective directors, trustees, officers,
employees, investment advisors and agents (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result primarily from
the gross negligence or willful misconduct of such Indemnitee (treating, for
this purpose only, any Agent, any Joint Lead Arranger, any Issuing Bank, any
Lender and any of their respective Related Parties as a single Indemnitee).
Subject to and without limiting the generality of the foregoing sentence, the
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements,

 

-139-



--------------------------------------------------------------------------------

incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Claim related in any way
to Holdings, the BorrowerParent or any of theirits Subsidiaries, or (B) any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any Property or any property or facility owned, leased or
operated by Parent or any of its Subsidiaries, or by any predecessor of
Holdings, the BorrowerParent or any of theirits Subsidiaries, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Unless an Event of Default shall have occurred and be continuing, the
Borrower shall be entitled to assume the defense of any action for which
indemnification is sought hereunder with counsel of its choice at its expense
(in which case the Borrower shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by an Indemnitee except as set forth
below); provided, however, that such counsel shall be reasonably satisfactory to
each such Indemnitee. Notwithstanding the Borrower’s election to assume the
defense of such action, each Indemnitee shall have the right to employ separate
counsel and to participate in the defense of such action, and the Borrower shall
bear the reasonable fees, costs and expenses of such separate counsel, if
(i) the use of counsel chosen by the Borrower to represent such Indemnitee would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the Borrower and such
Indemnitee and such Indemnitee shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to the Borrower (in which case the Borrower shall not have the right
to assume the defense or such action on behalf of such Indemnitee); (iii) the
Borrower shall not have employed counsel reasonably satisfactory to such
Indemnitee to represent it within a reasonable time after notice of the
institution of such action; or (iv) the Borrower shall authorize in writing such
Indemnitee to employ separate counsel at the Borrower’s expense. The Borrower
will not be liable under this Agreement for any amount paid by an Indemnitee to
settle any claims or actions if the settlement is entered into without the
Borrower’s consent, which consent may not be withheld or delayed unless such
settlement is unreasonable in light of such claims or actions against, and
defenses available to, such Indemnitee.

(d) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and

 

-140-



--------------------------------------------------------------------------------

apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings, the
BorrowerParent or any Subsidiary against any of and all the obligations of
Parent, Holdings or the Borrower now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) (b) No failure or delay of the Agents, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, each Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, anythe Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, anythe Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

(b) (c) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by Holdings, the BorrowersBorrower and the Required Lenders and (y) in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and the Collateral Agent and consented to by
the Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided, that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),;

 

-141-



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),;

(iii) extend or waive any New Term Loan Installment Date or reduce the amount
due on any New Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender adversely affected thereby,;

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,;

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Amendment Effective Date),;

(vi) release all or substantially all the Collateral or release any of Holdings,
Parent or any Subsidiary Loan Party from its Guarantee under the Collateral
Agreement, unless, in the case of a Subsidiary Loan Party, all or substantially
all the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender; or

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in other
Facilities, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

 

-142-



--------------------------------------------------------------------------------

(c) (d) Without the consent of any Lead Arranger, Syndication Agent,
Co-Documentation Agent or Lender, the Loan Parties and the Administrative Agent
and/or Collateral Agent may (in their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

(d) (e) Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the New Term Loans and the New Revolving Facility
Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(e) (f) In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, Parent, Holdings,
the Borrower and the Lenders providing the relevant Replacement New Term Loans
(as defined below) to permit the refinancing of all outstanding New Term Loans
(“Refinanced New Term Loans”) with a replacement term loan tranche hereunder
which shall be Loans hereunder (“Replacement New Term Loans”); provided that
(a) the aggregate principal amount of such Replacement New Term Loans shall not
exceed the aggregate principal amount of such Refinanced New Term Loans, (b) the
Applicable Margin for such Replacement New Term Loans shall not be higher than
the Applicable Margin for such Refinanced New Term Loans, (c) the weighted
average life to maturity of such Replacement New Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced New Term Loans at
the time of such refinancing and (d) all other terms applicable to such
Replacement New Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement New Term Loans than, those
applicable to such Refinanced New Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such refinancing
(for avoidance of doubt any such less favorable terms shall apply only to the
Refinanced New Term Loans and not to the New Revolving Facility Loans).

(f) (g) Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of Parent, Holdings and the
Borrower and the Administrative Agent to the extent necessary to integrate any
Additional New Term Loan Commitments or Additional New Revolving Facility
Commitments on substantially the same basis as the New Term Loans or New
Revolving Facility Loans, as applicable.

 

-143-



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

 

-144-



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of Parent, Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against Holdings, anyParent, the Borrower
or any Loan Party or their properties in the courts of any jurisdiction.

(b) Each of Parent, Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to HoldingsParent, the Borrower and the other Loan Parties furnished to
it by or on behalf of Holdings, the Borrower or the other Loan Parties (other
than information that (a) has become generally available to the public other
than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities

 

-145-



--------------------------------------------------------------------------------

exchange on which securities of the disclosing party or any Affiliate of the
disclosing party are listed or traded, (B) as part of normal reporting or review
procedures to Governmental Authorities or the National Association of Insurance
Commissioners, (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16) and (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section).

SECTION 9.17. Citigroup Direct Website Communications.

(a) Delivery. (1)(i) Each Loan Party hereby agrees that it will use all
reasonable efforts to provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement and any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default under this Agreement or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to oploanswebadmin@citigroup.com. Nothing in this Section 9.189.17 shall
prejudice the right of the Agents, the Syndication Agent, the Co-Documentation
Agents, the Lead Arranger or any Lender or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document.

(i) (ii) The Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 

-146-



--------------------------------------------------------------------------------

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party
(other than the Equity Interests of the Borrower) to a person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, the Administrative Agent and the Collateral Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by HoldingsParent or the Borrower and at the Borrower’s expense to
evidence the release of any Liens created by any Loan Document in respect of
such Equity Interests and/or assets, and, in the case of a disposition of the
Equity Interests of any Subsidiary Loan Party that is not the Borrower in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminateevidence the termination of
such Subsidiary Loan Party’s obligations under its Guarantee. In addition, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by HoldingsParent or the Borrower and at the Borrower’s
expense to terminate evidence the termination of the Liens and security
interests created by the Loan Documents when all the Obligations are paid in
full and all Letters of Credit and Commitments are terminated. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests, asset or subsidiary of HoldingsParent shall no longer
be deemed to be made once such Equity Interests or asset is so conveyed, sold,
leased, assigned, transferred or disposed of. In addition, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Parent or the
Borrower (at the Borrower’s expense) to evidence the release of any Liens
created by any Loan Document in respect of Collateral constituting Receivables
Assets in connection with any Permitted Receivables Financing.

 

-147-



--------------------------------------------------------------------------------

SECTION 9.19. U.S. Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the U.S. Patriot Act, it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow the Lenders to identify such Loan Party in accordance with the U.S.
Patriot Act.

[Signature Pages Follow]

 

-148-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

FOUNDATION COAL CORPORATION,     as Holdings By:  

 

Name:   Frank J. Wood Title:   Senior Vice President and   Chief Financial
Officer

FOUNDATION PA COAL COMPANY, LLC,

    as Borrower

By:  

 

Name:   Frank J. Wood Title:   Vice President and   Chief Financial Officer



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,

as Sole Syndication Agent, Sole Lead Arranger and Sole Book Manager

By:  

 

Name:   Arnold Y. Wong Title:   Director



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and as Collateral Agent

By:  

 

Name:   Daniel J. Miller Title:   Vice President



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,     as Lender By:  

 

Name:   Daniel J. Miller Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Bank By:  

 

Name:   Daniel J. Miller Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Robert D. Valbona Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Documentation Agent By:  

 

Name:   Robert D. Valbona Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank By:  

 

Name:   Robert D. Valbona Title:   Managing Director



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

 

Name:   Mark A. Cox Title:   Director By:  

 

Name:   Greg Smothers Title:   Vice President



--------------------------------------------------------------------------------

LaSalle Bank National Association, as a Lender and as a Co-Documentation Agent
By:  

 

Name:   Todd Sturza Title:   First Vice President



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

 

Name:   Christopher N. Moravec Title:   Senior Vice President



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Co-Documentation Agent By:  

 

Name:   Christopher N. Moravec Title:   Senior Vice President



--------------------------------------------------------------------------------

PNC Bank, National Association, as an Issuing Bank By:  

 

Name:   Christopher N. Moravec Title:   Senior Vice President



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as a Lender and as a Co-Documentation Agent By:
 

 

Name:   Paul McDonagh Title:   Managing Director



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH as a Lender By:  

 

Name:   Lee E. Greve Title:   Managing Director, Deputy Manager By:  

 

Name:   Joseph A. Philbin Title:   Director



--------------------------------------------------------------------------------

Sovereign Bank, as a Lender By:  

 

Name:   Robert D. Lanigan Title:   Senior Vice President By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Union Bank of California, N.A., as a Lender By:  

 

Name:   Bryan Read Title:   Vice President



--------------------------------------------------------------------------------

Credit Industriel et Commercial, as a Lender By:  

 

Name:   Brian O’Leary Title:   Vice-President By:  

 

Name:   Marcus Edward Title:   Vice-President



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES, as a Lender By:  

 

Name:   Timothy Polvado Title:   Vice President & Group Manager By:  

 

Name:   Louis P. Laville, III Title:   Vice President & Group Manager



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

 

Name:   William M. Ginn Title:   General Manager By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK,

New York Branch,

as a Lender

By:  

 

Name:   Stuart Schulman Title:   Senior Vice President By:  

 

Name:   Norman McClave Title:   First Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

Name:   Stacey Haimes Title:   Vice President By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Landesbank Baden-Wuerttemberg,

New York Branch and/or Cayman Islands Branch

as a Lender

By:  

 

Name:   Karen Richard Title:   VP & Head of Corporate Desk By:  

 

Name:   Carolyn Gutbrod Title:   Vice President



--------------------------------------------------------------------------------

Manufacturers and Traders Trust Company, as a Lender By:  

 

Name:   Title:   By:  

 

Name:   Glenn A. Page Title:   Vice President



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd., as a Lender By:  

 

Name:   Mr. Takahiko Ueda Title:   Deputy General Manager



--------------------------------------------------------------------------------

Morgan Stanley Bank, as a Lender By:  

 

Name:   Jaap L. Tonckens Title:   Authorized Signatory   Morgan Stanley Bank



--------------------------------------------------------------------------------

National City Bank of Pennsylvania, as a Lender and as an Issuing Bank By:  

 

Name:   Brian Ciaverella Title:   Senior Vice President



--------------------------------------------------------------------------------

Raymond James Bank FSB, as a Lender By:  

 

Name:   Thomas F. Macina Title:   Senior Vice President By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

UBS Loan Finance LLC, as a Lender By:  

 

Name:   Richard L. Tavrow Title:   Director By:  

 

Name:   Irja R. Otsa Title:   Associate Director



--------------------------------------------------------------------------------

Wachovia Bank, N.A., as a Lender By:  

 

Name:   William F. Fox Title:   Director By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Bank of Tokyo-Mitsubishi UFJ Trust Company, as a Lender By:  

 

Name:   Anna Giller Title:   Vice President



--------------------------------------------------------------------------------

The Norinchukin Bank, New York Branch, as a Lender By:  

 

Name:   Masanori Shoji Title:   General Manager



--------------------------------------------------------------------------------

The Sumitomo Trust & Banking Co., Ltd., New York Branch, as a Lender By:  

 

Name:   Francis E. Wynne Title:   Senior Director By:  

 

Name:   Title:  

SCHEDULE 2.01

COMMITMENTS

 

Lender

   New
Revolving
Facility Commitment    New Term Loan
Commitment

Citicorp North America, Inc.

   $ 36,000,000.00    $ 24,000,000.00

Bank of America, N.A.

   $ 31,600,000.00    $ 21,400,000.00

BNP Paribas

   $ 31,600,000.00    $ 21,400,000.00

LaSalle Bank National Association

   $ 31,600,000.00    $ 21,400,000.00

PNC Bank, National Association

   $ 31,600,000.00    $ 21,400,000.00

The Royal Bank of Scotland plc

   $ 31,600,000.00    $ 21,400,000.00

Calyon New York Branch

   $ 27,000,000.00    $ 18,000,000.00

Sovereign Bank

   $ 27,000,000.00    $ 18,000,000.00

Union Bank of California, N.A.

   $ 27,000,000.00    $ 18,000,000.00

Crédit Industriel et Commercial

   $ 21,000,000.00    $ 14,000,000.00

Natexis Banques Populaires

   $ 18,000,000.00    $ 12,000,000.00

Sumitomo Mitsui Banking Corporation

   $ 18,000,000.00    $ 12,000,000.00

Bayerische Landesbank, New York Branch

   $ 15,000,000.00    $ 10,000,000.00

JPMorgan Chase Bank, N.A.

   $ 15,000,000.00    $ 10,000,000.00

Landesbank Baden-Wurttemberg

   $ 15,000,000.00    $ 10,000,000.00

Manufacturers and Traders Trust Company

   $ 15,000,000.00    $ 10,000,000.00

Mizuho Corporate Bank, Ltd.

   $ 15,000,000.00    $ 10,000,000.00

Morgan Stanley Bank

   $ 15,000,000.00    $ 10,000,000.00

National City Bank of Pennsylvania

   $ 15,000,000.00    $ 10,000,000.00

Raymond James Bank, FSB

   $ 15,000,000.00    $ 10,000,000.00

UBS Loan Finance LLC

   $ 15,000,000.00    $ 10,000,000.00

Wachovia Bank, National Association

   $ 15,000,000.00    $ 10,000,000.00

Bank of Tokyo-Mitsubishi UFJ Trust Company

   $ 9,000,000.00    $ 6,000,000.00

The Norinchukin Bank, New York Branch

   $ 6,000,000.00    $ 4,000,000.00

The Sumitomo Trust & Banking Co., New York Branch

   $ 3,000,000.00    $ 2,000,000.00              

Total:

   $ 500,000,000.00    $ 335,000,000.00              



--------------------------------------------------------------------------------

SCHEDULE 2.05(a)

MAXIMUM AMOUNT OF LETTERS OF CREDIT OF EACH ISSUING BANK

 

Issuing Bank

   Maximum Amount of
Letters of Credit

Bank of America, N.A

   $ 125,000,000.00

Citibank, N.A.

   $ 125,000,000.00

National City Bank of Pennsylvania

   $ 125,000,000.00

PNC Bank, National Association

   $ 125,000,000.00       

Total:

   $ 500,000,000.00       